Exhibit 10.1

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

BY AND AMONG

WHALE INTERESTS LLC

and

DF TECHNICAL SERVICES, LLC,

as Seller Parties

and

DUPONT FABROS TECHNOLOGY, INC.,

as Seller Parent

and

QTS INVESTMENT PROPERTIES PISCATAWAY, LLC

and

QUALITY TECHNOLOGY SERVICES PISCATAWAY II, LLC

as Purchaser Parties

Dated June 6, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS:

     1   

ARTICLE I PURCHASE AND SALE

     2   

1.1

  

Purchase and Sale

     2   

1.2

  

Purchase Price

     3   

1.3

  

Payment of Estimated Purchase Price

     3   

1.4

  

Prorations

     4   

ARTICLE II INSPECTION AND TITLE MATTERS

     8   

2.1

  

Interest Purchaser’s Inspections

     8   

2.2

  

Title Matters

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

     9   

3.1

  

Organization, Power and Authority of the Seller Parties

     9   

3.2

  

Membership Interests

     9   

3.3

  

Noncontravention; Consents

     9   

3.4

  

Capitalization and Subsidiaries

     10   

3.5

  

Ownership of Property

     10   

3.6

  

Absence of Material Adverse Change

     11   

3.7

  

No Litigation

     11   

3.8

  

Tax Matters

     11   

3.9

  

No Employees; Benefit Plans

     13   

3.10

  

No Condemnation

     13   

3.11

  

Environmental Matters

     13   

3.12

  

Leases

     15   

3.13

  

Contracts

     16   

3.14

  

Financial Advisor

     17   

3.15

  

Insurance

     17   

3.16

  

No Insurance Notice

     17   

3.17

  

Compliance with Laws

     17   

3.18

  

Access

     17   

3.19

  

Utilities

     17   

3.20

  

No Structural Defects

     18   

3.21

  

Affiliate Transactions

     18   

3.22

  

Title to Transferred Asset

     18   

3.23

  

Financial Statements

     18   

3.24

  

Books and Records

     19   

3.25

  

Intellectual Property

     19   

3.26

  

Condition

     19   

3.27

  

No Undisclosed Liabilities

     19   

3.28

  

Privacy and Data Security

     19   

3.29

  

LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

     19   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER PARTIES

     20   

4.1

  

Organization, Power and Authority of the Purchaser Parties

     20   

4.2

  

Noncontravention; Consents

     20   

4.3

  

Financial Advisor

     21   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.4

  

Litigation

     21   

4.5

  

Investment Representation

     21   

4.6

  

1603 Grant Eligibility

     21   

ARTICLE V COVENANTS

     21   

5.1

  

Commercially Reasonable Efforts

     21   

5.2

  

Public Announcements

     21   

5.3

  

Confidentiality

     22   

5.4

  

Conveyance Taxes

     22   

5.5

  

Tax Treatment; Tax Returns

     22   

5.6

  

Allocation of the Purchase Price

     23   

5.7

  

Termination of Rights to DFT Names and DFT Marks

     23   

5.8

  

Distributions

     23   

5.9

  

Post-Closing Access

     23   

5.10

  

Financial Statements

     24   

5.11

  

Resignations

     24   

5.12

  

Electronic Data Room

     24   

5.13

  

Real Property Taxes

     24   

5.14

  

Transfer of Excluded Assets

     25   

5.15

  

No 1603 Grant Recapture

     25   

5.16

  

Employee Matters

     25   

5.17

  

Guarantee

     25   

5.18

  

Non-Interference

     26   

5.19

  

Post-Closing Tenant Payments

     27   

5.20

  

Transferred Employee Electronic Mail

     27   

ARTICLE VI CLOSING

     27   

6.1

  

Closing

     27   

6.2

  

Delivery of Purchaser Parties’ Closing Documents

     27   

6.3

  

Delivery of Seller Parties’ Closing Documents

     28   

ARTICLE VII SURVIVAL; INDEMNIFICATION

     29   

7.1

  

Survival of Representations and Warranties

     29   

7.2

  

Indemnification by the Seller Parties and Seller Parent

     29   

7.3

  

Indemnification by the Purchaser Parties

     30   

7.4

  

Character of Indemnity Payments

     30   

7.5

  

Notice and Resolution of Claims

     30   

7.6

  

Limitations on Liability

     32   

7.7

  

Exclusive Remedy; Nature of Representations and Warranties

     33   

7.8

  

Separate Indemnity

     34   

ARTICLE VIII GENERAL PROVISIONS

     35   

8.1

  

Amendment

     35   

8.2

  

Extension; Waiver

     35   

8.3

  

Notices

     35   

8.4

  

Interpretation

     36   

8.5

  

Counterparts

     36   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

8.6

  

Entire Agreement; No Third-Party Beneficiaries

     36   

8.7

  

Governing Law

     36   

8.8

  

Assignment; Binding Agreement

     36   

8.9

  

Enforcement

     37   

8.10

  

Severability

     37   

8.11

  

Expenses

     37   

8.12

  

Schedule References and Sections

     37   

8.13

  

Further Assurances

     38   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Definitions Exhibit B    Legal Description of Land Exhibit B-1   
Site Plan Exhibit C    Transferred Asset Exhibit D    Membership Interest
Assignment and Assumption Agreement Exhibit E    Transferred Asset Assignment
and Assumption Agreement Exhibit F    Transition Services Agreement Exhibit G   
Form of Estoppel Certificate Exhibit H    Excluded Assets Assignment and
Assumption Agreement Exhibit I    Calculation of Adjustment Items Exhibit J   
Title Policy Exhibit K    Rent Roll Exhibit L    Title Affidavit Exhibit M   
SREC System Change Form

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), effective this 6th day of
June, 2016 (the “Closing Date”), is entered into by and among WHALE INTERESTS
LLC, a Delaware limited liability company (“Interest Seller”), DF TECHNICAL
SERVICES, LLC, a Delaware limited liability company (“Asset Seller” and,
together with Interest Seller, the “Seller Parties”), DUPONT FABROS TECHNOLOGY,
INC., a Maryland corporation (“Seller Parent”), on the one hand, and QTS
INVESTMENT PROPERTIES PISCATAWAY, LLC, a Delaware limited liability company
(“Interest Purchaser”) and QUALITY TECHNOLOGY SERVICES PISCATAWAY II, LLC, a
Delaware limited liability company (“Asset Purchaser” and, together with
Interest Purchaser, the “Purchaser Parties”), on the other hand. Each of the
Seller Parties, Seller Parent and each of the Purchaser Parties shall be
referred to in this Agreement as a “Party”, and collectively as the “Parties”.
Capitalized terms used in this Agreement have the meanings specified in
Exhibit A to, or elsewhere in, this Agreement.

RECITALS:

A. Interest Seller owns all of the membership interests (the “Membership
Interests”) in Whale Ventures LLC, a Delaware limited liability company (the
“Company”).

B. The Company is the owner of the following described property (all of which
property is hereinafter collectively referred to as the “Property”):

 

  (i) Land. That certain tract of real estate located in the Township of
Piscataway, County of Middlesex, State of New Jersey, which real estate is
legally described in Exhibit B attached hereto, together with all easements,
covenants, rights, privileges, tenements, hereditaments and appurtenances
thereunto now or hereafter belonging or appertaining thereto, and together with
any and all air rights, riparian and/or water rights and all oil, gas and
mineral rights belonging or appertaining to such real estate (collectively, the
“Land”);

 

  (ii) Improvements. All of the buildings, structures, fixtures and other
improvements located on the Land, including, without limitation, any and all
plumbing, air conditioning, heating, ventilating, mechanical, electrical and
other utility systems (including all above ground and underground utility
structures, equipment systems and other infrastructure improvements), parking
lots and facilities, landscaping, roadways, sidewalks, recreational facilities,
security devices, signs and light fixtures and drainage (collectively, the
“Improvements”) (the Land and Improvements are collectively referred to as the
“Premises”);

 

  (iii) Tangible Personal Property. All furniture, furnishings, fixtures,
equipment, machinery, maintenance vehicles and equipment, tools, parts,
recreational equipment, carpeting, window treatments, stationery and other
office supplies and other tangible personal property of every kind situated in,
on, over and under the Premises or used in connection therewith, owned by the
Company or in which the Company otherwise has an interest and which is not owned
by tenants under the Leases (as hereinafter defined), together with all
replacements and substitutions therefor between the date hereof and Closing (the
“Tangible Personal Property”);

 

  (iv) Leases and Contracts. All right, title and interest of the Company in and
to the Leases and Contracts (as such terms are hereinafter defined); and



--------------------------------------------------------------------------------

  (v) Intangibles. All right, title and interest of the Company, if any, in and
to any transferable warranties or guaranties issued in connection with the
Improvements or Tangible Personal Property, and any other intangible personal
property owned by the Company or in which the Company otherwise has an interest,
and used exclusively in connection with the Premises or the business transacted
thereon, including, without limitation, to the extent assignable, all land use
entitlements, development rights, Licenses and Permits, certificates of
occupancy, authorizations, names and telephone exchange numbers and approvals
issued by any governmental or quasi-governmental bodies, remaining effective
through the Closing Date and benefiting the Property, if any.

Notwithstanding anything to the contrary set forth above or otherwise contained
herein, the “Property” expressly excludes (i) all property owned by tenants or
other users or occupants of the Premises, (ii) any property owned by the
property manager of the Premises, (iii) all rights with respect to any refund of
real property Taxes applicable to any period prior to the Closing Date (as such
term is hereinafter defined), (iv) all bank accounts of the Company, (v) all
computer software programs and licenses in which Interest Seller or one of its
Affiliates has proprietary rights and (vi) all rights of the Company in and to
damages, claims, rents, additional rent, expenses, demands, causes of action,
obligations and liabilities, at law or in equity, against Net Data Centers, Inc.
(formerly Net2EZ), including, without limitation, all rights of the Company in,
to and under Proof of Claim No. 16 originally filed on June 10, 2015, and
amended by amended Proof of Claim No. 16 filed on October 30, 2015, in the Net
Data Centers Bankruptcy (collectively, the “Excluded Assets”).

C. Interest Seller desires to sell, and Interest Purchaser desires to purchase,
all of the Membership Interests on the terms and conditions set forth in this
Agreement.

D. Asset Seller owns that certain solar power system described on Exhibit C (the
“Transferred Asset”), which has been installed on the Land, as shown on the site
plan attached hereto as Exhibit B-1 and by this reference made a part hereof,
and the related rights to be issued solar renewable energy certificates, as
defined in New Jersey Administrative Code § 14:8-2.2 (“SRECs”).

E. Asset Seller desires to sell, transfer and assign to Asset Purchaser, and
Asset Purchaser desires to acquire from Asset Seller, all of Asset Seller’s
rights in, title to and interest in the Transferred Asset and the related rights
to be issued SRECs on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale.

(a) Purchase and Sale of Membership Interests. Upon the terms and subject to the
conditions set forth in this Agreement and the other agreements and documents
contemplated hereby, simultaneous with the execution and delivery of this
Agreement, Interest Seller hereby sells, transfers, assigns, conveys and
delivers to Interest Purchaser, and Interest Purchaser hereby purchases,
acquires and accepts from Interest Seller by appropriate instruments of
transfer, free and clear of all Liens, the Membership Interests.

 

-2-



--------------------------------------------------------------------------------

(b) Purchase and Sale of Asset. Upon the terms and subject to conditions set
forth in this Agreement and the other agreements and documents contemplated
hereby, Asset Seller hereby sells, assigns, transfers, conveys and delivers to
Asset Purchaser, and Asset Purchaser hereby purchases, acquires and accepts from
Asset Seller, the Transferred Asset, free and clear of all Liens (other than
Permitted Exceptions), together with the following:

(i) any transferable warranties or guaranties issued in connection with the
Transferred Asset, and including that certain warranty (the “Solar Warranty”) in
the form attached as Exhibit D to the Solar Construction Agreement (as
hereinafter defined), the module warranty attached as Exhibit D-1 to the Solar
Construction Agreement, and the inverter warranty attached as Exhibit D-2 to the
Solar Construction Agreement;

(ii) all transferable Licenses and Permits for the ownership, use, operation,
interconnection, maintenance and/or repair of the Transferred Asset and the
generation of energy capacity and/or SRECs and/or other environmental attributes
of or relating to the Transferred Asset, including without limitation any and
all Licenses and Permits granted to Asset Seller for the System pursuant to (and
as that term is defined in) the Solar Construction Agreement;

(iii) all Contracts for the ownership, use, operation, interconnection,
maintenance and/or repair of the Transferred Asset and the energy, capacity
and/or SRECs and/or other environmental attributes of the Transferred Asset,
including, without limitation the following: (x) all rights and interests of
Asset Seller under that certain Lease Agreement dated September 7, 2011, by and
between Asset Seller and the Company, (y) that certain Power Purchase Agreement,
dated February 1, 2012, by and between Asset Seller and the Company, and
(z) that certain Interconnection Application and Agreement dated June __, 2011
by and between PSE&G and Asset Seller (the “Interconnection Agreement”); and

(iv) any and all rights to be issued SRECs based upon electricity produced by
the Transferred Asset on or after the Closing Date.

1.2 Purchase Price.

(a) Subject to Section 1.2(b), the unadjusted purchase price payable for the
Membership Interests shall be One Hundred Twenty-One Million Five Hundred
Thousand Dollars ($121,500,000.00) (the “Unadjusted Purchase Price”) and for the
Transferred Asset shall be Three Million Five Hundred Thousand Dollars
($3,500,000.00) (the “Asset Purchase Price”), for a total purchase price of One
Hundred Twenty-Five Million Dollars ($125,000,000.00).

(b) At the Closing, the Unadjusted Purchase Price shall be increased or
decreased, as applicable, by (i) the net amount of the Proration Items in
accordance with Section 1.4 as set forth on the Closing Statement, and (ii) the
net amount of the Adjustment Items determined in accordance with the calculation
set forth on Exhibit I hereto (the Unadjusted Purchase Price, as adjusted by
clauses (i) and (ii) at the Closing, the “Estimated Purchase Price”).

1.3 Payment of Estimated Purchase Price. At the Closing, (a) Interest Purchaser
shall pay to Interest Seller an amount equal to the Estimated Purchase Price and
(b) Asset Purchaser shall pay to Asset Seller an amount equal to the Asset
Purchase Price (collectively, such amounts, the “Closing Payment”), in
immediately available funds by wire transfer to the account(s) designated by the
Seller Parties in a writing delivered to the Purchaser Parties at least two
(2) Business Days prior to the Closing Date.

 

-3-



--------------------------------------------------------------------------------

1.4 Prorations.

(a) Generally.

(i) All prorations and other adjustments of the items described in this
Section 1.4 shall be made at the Closing based on the applicable Closing
Statement prepared by the Interest Seller and delivered to Interest Purchaser in
accordance with this Section 1.4. As set forth in Section 1.2(b), the net amount
of credits to Interest Purchaser and Interest Seller for Proration Items, as
reflected on the applicable Closing Statement, shall result in an increase or
decrease of the Unadjusted Purchase Price.

(ii) Except as otherwise set forth herein, all items to be prorated and other
adjustments to be made pursuant to this Section 1.4 (the “Proration Items”)
shall be prorated as of 11:59 p.m. on May 31, 2016 (the “Adjustment Time”) and
the net amount thereof either shall be paid by Interest Purchaser to Interest
Seller or credited to Interest Purchaser, as the case may be, at the Closing.
Interest Purchaser shall be treated as the owner of the Company, for purposes of
prorations of income and expenses, on and after the Adjustment Time. Interest
Purchaser and Interest Seller acknowledge that, except as otherwise expressly
provided herein, or elsewhere in the other agreements and documents contemplated
hereunder, the purpose and intent as to prorations and other adjustments is that
Interest Seller shall bear all expenses of ownership and operation of the
Company, and shall receive the benefit of all income therefrom, accruing for
periods prior to the Adjustment Time and Interest Purchaser shall bear all such
expenses and receive the benefit of all income accruing for periods after the
Adjustment Time.

(b) Proration of Operating Expenses. All operating expenses (including, without
limitation, expenses related to electricity, solar power, telephone, gas, oil
and water utilities, expenses related to maintenance of the Premises and
expenses related to security services for the Premises) with respect to the
Premises levied against the Company, Interest Seller or the Premises shall be
apportioned as of the Adjustment Time on the basis of the period for which such
operating expenses were incurred. With respect to utility charges, Interest
Seller shall use reasonable efforts to have the utility company providing such
utilities read the meters at or immediately prior to the Adjustment Time and,
with respect to charges for other services provided, Interest Seller shall use
reasonable efforts to have the provider of such services provide an invoice for
such services at or immediately prior to the Adjustment Time. Interest Seller
shall be responsible for all charges based on such final meter readings and
final invoices as of the Adjustment Time, and Interest Purchaser shall be
responsible for all charges thereafter. To the extent such meters are not read
or such invoices are not available and final bills are not rendered as of the
Adjustment Time, such charges with respect to the Premises shall be prorated
effective as of the Adjustment Time utilizing an estimate of such charges
reasonably approved by both Interest Seller and Interest Purchaser based on
prior bills for the services or utility, as applicable, with a reconciliation
thereof to occur in accordance with Section 1.4(f)(ii) below. All deposits for
utilities or services made by the Company (which are listed on Schedule 1.4(b)
attached hereto) shall remain with the Company at the Closing and Interest
Seller shall receive a credit therefor at the Closing.

(c) Proration of Rent.

(i) Base or Fixed Rent. Base or fixed rent, including office space rent and
storage rent, if applicable (collectively, “Fixed Rent”) paid by any Tenant
under the applicable Lease shall be prorated as of the Adjustment Time. Interest
Purchaser shall receive a credit at the Closing for any Fixed Rent paid by a
Tenant to the Company for the rent period in which the Closing occurs in an
amount equal to the rent paid for such rent period multiplied by a fraction, the
numerator of which is the number of days from and including the Closing Date
through and

 

-4-



--------------------------------------------------------------------------------

including the last day of the rent period in which the Closing occurs, and the
denominator of which is the total number of days in the rent period in which the
Closing occurs. Interest Seller shall receive a credit at the Closing for any
Fixed Rent payable in the rent period in which the Closing occurs but not yet
received by the Company in an amount equal to the unpaid Fixed Rent multiplied
by a fraction, the numerator of which is the number of days from and including
the first day of the rent period in which the Closing occurs through and
including the day immediately preceding the Closing Date, and the denominator of
which is the total number of days in the rent period in which the Closing
occurs.

(ii) Delinquent Rent. Any Rent (as hereinafter defined) that shall not have been
paid when due under any Lease as of the Closing shall be referred to as
“Delinquent Rent.” Delinquent Rent collected after the Closing Date shall be
applied as follows, with any Delinquent Rents attributable to the period prior
to Closing paid to Interest Seller: All Delinquent Rent received shall be
applied first to then current Rent, and then to Delinquent Rent, in inverse
order of maturity; provided, that any Rent collected for the month in which the
Closing occurs (if not collected prior to Closing) shall be allocated between
Interest Seller and Buyer based on the number of days in such month. At Closing,
Interest Seller shall deliver to Interest Purchaser a schedule of all past due
but uncollected Rent and other sums owed by tenants, and Interest Purchaser
shall cause the Company to include the amount of such Rent and other sums in the
first bills thereafter submitted to the tenants in question after the Closing,
and shall continue to do so for six (6) months thereafter and shall use
Commercially Reasonable Efforts to collect such past due rent; provided, that
for a period of three (3) months following the Closing Date, Interest Purchaser
shall have no obligation to file a cause of action or bring legal proceedings
against such Tenant to collect any Delinquent Rent; provided further, that from
and after the date that is three (3) months after the Closing Date, upon the
written request of Interest Seller and at Interest Seller’s sole cost and
expense, Interest Purchaser shall file or cause to be filed a cause of action
and to bring and pursue legal proceedings against such Tenant to collect any
Delinquent Rent.

(iii) Advance Rent Payments. In the event that the Company shall have received
payments of rent or other charges under any Lease that relates to a period
beginning after the Adjustment Time, Interest Purchaser will receive a credit
against the Interest Purchase Price for such amount of rent or other charges.

(iv) Electric Utilities Paid by Tenants. Electric utility payments made by any
Tenant under the applicable Lease based on estimated electric utility usage
during the rent period in which the Closing occurs shall be prorated as of the
Adjustment Time. Interest Purchaser shall receive a credit at the Closing for
any estimated electric utilities paid by a Tenant to the Company for the rent
period in which the Closing occurs in an amount equal to the estimated electric
utilities paid for such rent period multiplied by a fraction, the numerator of
which is the number of days from and including the Closing Date through and
including the last day of the rent period in which the Closing occurs, and the
denominator of which is the total number of days in the rent period in which the
Closing occurs. Interest Seller shall receive a credit at the Closing for any
estimated electric utilities payable in the rent period in which the Closing
occurs but not yet received by the Company in an amount equal to the unpaid
estimated electric utilities multiplied by a fraction, the numerator of which is
the number of days from and including the first day of the applicable rent
period in which the Closing occurs through and including the day immediately
preceding the Closing Date, and the denominator of which is the total number of
days in the applicable rent period in which the Closing occurs. Interest Seller
shall receive a credit or deduction, as applicable, at the Closing for the
reconciliation of any estimated electric utility payments made during the rent
period immediately prior to the rent period in which the Closing occurs.

 

-5-



--------------------------------------------------------------------------------

(v) Operating Expenses Under Leases. All operating expenses, reimbursements,
common area maintenance charges, taxes and other charges under any Lease
(collectively, “Operating Expenses” and, together with Fixed Rent, collectively,
“Rent”) paid by any Tenant under the applicable Lease shall be prorated as of
the Adjustment Time. Interest Purchaser shall receive a credit at the Closing
for any Operating Expenses paid by a Tenant to the Company for the rent period
in which the Closing occurs in an amount equal to the Operating Expenses paid
for such rent period multiplied by a fraction, the numerator of which is the
number of days from and including the Closing Date through and including the
last day of the rent period in which the Closing occurs, and the denominator of
which is the total number of days in the rent period in which the Closing
occurs. Interest Seller shall receive a credit at the Closing for any operating
expenses payable in the rent period in which the Closing occurs but not yet
received by the Company in an amount equal to the unpaid operating expenses
multiplied by a fraction, the numerator of which is the number of days from and
including the first day of the rent period in which the Closing occurs through
and including the day immediately preceding the Closing Date, and the
denominator of which is the total number of days in the rent period in which the
Closing occurs.

(d) Taxes. Real property taxes and assessments will be prorated between Interest
Seller and Interest Purchaser for the period for which such taxes are assessed,
regardless of when payable. Any taxes paid at or prior to the Adjustment Time
shall be prorated based upon the amounts most recently paid. If taxes and
assessments for the fiscal year in which the Closing occurs or any prior years
have not been paid before the Closing, Interest Purchaser shall be credited by
Interest Seller at the time of payment of such taxes with an amount equal to
that portion of such taxes, assessments, charges or rents which are ratably
attributable to the period before the Adjustment Time. If taxes and assessments
for the fiscal year in which Closing occurs have been paid before Closing,
Interest Seller shall by credited by Interest Purchaser at the time of the
Closing with an amount equal to that portion of such taxes and assessments which
are ratably attributable to the period from and after the Adjustment Time. For
the avoidance of doubt, the real property taxes for 2016 are the subject of the
Real Property Tax Appeal, as defined and discussed in Section 5.13 and the
Seller Parties have made two installment payments of the real property taxes for
2016 based on the real property taxes due for 2015. At Closing, the proration of
the real property taxes for 2016 shall be based on the estimated real property
taxes paid in 2016, with a reconciliation of such estimated real property taxes
to the actual real property taxes due for 2016 in accordance with Section 1.4(f)
and, following resolution of the Real Property Tax Appeal, further
reconciliation of such real property taxes pursuant to Section 5.13. In
addition, Interest Seller shall be responsible for and pay any costs associated
with any reassessment, change in classification or other adjustments resulting
in additional taxes for periods prior to the Adjustment Time.

(e) Tenant Security Deposits. Interest Seller shall grant to Interest Purchaser
a credit in an amount equal to the aggregate of the unapplied Tenant security
and other deposits under the Leases that are held by the Company in cash at the
time of the Adjustment Time and are retained by the Interest Seller after the
Closing, including all accrued interest thereon to the extent any Tenant may be
entitled to receive such amounts in connection with the refund of any such
deposit.

(f) Closing Statements; Calculation of Proration Items and Adjustment Items;
Disputes.

(i) Applicable Time Period. Interest Seller will be charged and credited for the
amounts of all of the Proration Items (other than Delinquent Rent and real
property Taxes) relating to the period up to and including the Adjustment Time,
and Interest Purchaser will be charged and credited for all of the Proration
Items (other than real property Taxes) relating to the period after the
Adjustment Time. Notwithstanding anything herein to the contrary, all prorations

 

-6-



--------------------------------------------------------------------------------

shall be made on the basis of the actual number of days of the time period which
shall have elapsed prior to the Adjustment Time and based upon the actual number
of days in the time period and a three hundred sixty five (365) day year. All
prorations and adjustments made pursuant to this Section 1.4 shall be made
without duplication whatsoever.

(ii) Closing Statement. Interest Seller has prepared and delivered to Interest
Purchaser for its review and comment, a statement of estimated Proration Items,
Adjustment Items and other credits and adjustments to the Unadjusted Purchase
Price, together with all relevant supporting documentation (the “Closing
Statement”) and the Parties have agreed on the contents of the Closing
Statement. The Proration Items, Adjustment Items and other credits and
adjustments reflected in the Closing Statement will be paid at the Closing by
Interest Purchaser to Interest Seller (if the Proration Items, Adjustment Items,
credits and adjustments result in a net credit to Interest Seller) or by
Interest Seller to Interest Purchaser (if the Proration Items, Adjustment Items,
credits and adjustments pursuant to this Section 1.4 result in a net credit to
Interest Purchaser) by increasing or reducing the cash to be delivered by
Interest Purchaser in payment of the Estimated Purchase Price at the Closing. As
soon as practicable following the Closing and, in any event, on the later of
sixty (60) days after the Closing or fifteen (15) Business Days following the
date Interest Purchaser receives written notice of real estate taxes for 2016,
Interest Purchaser shall prepare in good faith and deliver to Interest Seller
for its approval, which approval shall not be unreasonably withheld, delayed or
conditioned, an update to the Closing Statement (the “Adjusted Closing
Statement”) which update will reflect Interest Purchaser’s calculation of the
Proration Items, Adjustment Items and other credits and adjustments pursuant to
Section 1.2(b), Section 1.4(b), Section 1.4(c), Section 1.4(d) and
Section 1.4(e) as of the Adjustment Time based on the information available as
of the preparation date.

(iii) Review by Accountants. If Interest Seller disagrees with any Proration
Items, Adjustment Items or other adjustments or calculations on the Adjusted
Closing Statement, it shall provide a notice to Interest Purchaser within sixty
(60) days after Interest Seller’s receipt of the Adjusted Closing Statement
setting forth the items with which it disagrees with reasonable detailed support
in respect of such disagreement (the “Seller Objection Notice”). If the Parties
are, after using their respective good faith efforts, unable to reach agreement
on all such items within thirty (30) calendar days following the receipt by
Interest Purchaser of a Seller Objection Notice, Interest Purchaser and Interest
Seller shall, within fifteen (15) calendar days after the end of such thirty
(30) day period, cause PricewaterhouseCoopers LLP (or, if they are unable or
unwilling to serve, a firm of accountants of nationally recognized standing
reasonably satisfactory to Interest Purchaser and Interest Seller) (the
“Accountants”) to promptly review this Agreement and the disputed line items in
the Adjusted Closing Statement for the purpose of resolving such dispute. In
performing their review, the Accountants shall (A) apply only the calculations
set forth in Exhibit I and the provisions of this Section 1.4, (B) determine the
accurate application of such provisions to only those line items in the Adjusted
Closing Statement as to which Interest Seller has disagreed and which Interest
Purchaser and Interest Seller have been subsequently unable to reach agreement,
and (C) limit their determination of the appropriate amount of each of the line
items in the applicable Seller Objection Notice, and shall make a final
determination in writing, binding on the Parties, of the appropriate amount with
respect to each such line item by selecting either the position initially
submitted to the Accountants by Interest Purchaser or the position initially
submitted to the Accountants by Interest Seller pursuant to this
Section 1.4(f)(iii) or an amount in between such amounts, that the Accountants
believe is the most accurate calculation with respect to such disputed line
item. The Accountants shall be required to deliver to Interest Purchaser and
Interest Seller, as promptly as practicable, but no later than thirty
(30) calendar days after the Accountants are engaged, a written report setting
forth their resolution of the disputed line items. Interest Purchaser and
Interest Seller shall promptly comply with all reasonable requests by the
Accountants for information, books, records and similar items. Interest Seller
and Interest Purchaser shall each pay fifty percent (50%) of the Accountants’
fees and expenses.

 

-7-



--------------------------------------------------------------------------------

(iv) Final Payment. Within three (3) Business Days after (A) approval of the
Adjusted Closing Statement by Interest Seller pursuant to Section 1.4(f)(ii)
(B) the failure of Interest Seller to deliver a Seller Objection Notice within
sixty (60) days of receipt of the Adjusted Closing Statement, or (C) the
delivery of an Accountant’s written report pursuant to Section 1.4(f)(iii),
(I) Interest Purchaser shall pay to Interest Seller, by wire transfer of
immediately available funds to the account(s) designated by the Seller Parties
pursuant to Section 1.3, an amount equal to the amount, if any, by which the net
credit to Interest Seller is greater, or the net credit to Interest Purchaser is
less, on the Adjusted Closing Statement (as finally determined pursuant to
Section 1.4(f)(iii)) than the applicable credit taken into account in
determining the Estimated Purchase Price payable at the Closing or (II) Interest
Seller shall pay to Interest Purchaser, by wire transfer of immediately
available funds to the account(s) designated in writing by Interest Purchaser,
an amount equal to the amount, if any, by which the net credit to Interest
Seller is less, or the net credit to Interest Purchaser is greater, on the
Adjusted Closing Statement (as finally determined pursuant to
Section 1.4(f)(iii)) than the applicable credit taken into account in
determining the Estimated Purchase Price payable at the Closing.

(v) Prorations, Adjustment Items and other adjustments pursuant to this
Section 1.4 shall not affect, be limited by, or be applied against any
limitations, deductibles, thresholds or maximum amounts relating to the
indemnification obligations and claims for Losses contained elsewhere in this
Agreement. The Closing Statement shall contain the prorations and adjustments
required by Section 1.2(b) and this Section 1.4. This Section 1.4 shall survive
the Closing for the applicable statute of limitations.

ARTICLE II

INSPECTION AND TITLE MATTERS

2.1 Interest Purchaser’s Inspections.

(a) Company and Interest Seller have provided Interest Purchaser and its
lenders, contractors, consultants and representatives with reasonable access,
during normal business hours.

2.2 Title Matters.

(a) Prior to the execution and delivery of this Agreement, Interest Seller has
made available to Interest Purchaser or its counsel, copies of (i) a current
title commitment, or pro forma relating to the Property, together with all
documents on Schedule B thereto; and (ii) a current ALTA/NSPS survey of the
Property.

(b) It shall be a condition to Interest Purchaser’s obligation to Close that
Company hold good and marketable fee simple title in and to the Premises at the
time of Closing, and that Commercial Title Group, Inc. (the “Title Company”)
shall be prepared to issue upon Closing, an owner’s policy of title insurance in
the form of the Pro Forma Title Policy attached as Exhibit J to this Agreement
(including all endorsements attached thereto) in the amount of the Purchase
Price (the “Title Policy”), subject only to the matters set forth on such Title
Policy.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

Except as set forth in the Disclosure Schedules referenced below in this ARTICLE
III, each Seller Party and Seller Parent, jointly and severally, represents and
warrants to the Purchaser Parties as follows:

3.1 Organization, Power and Authority of the Seller Parties. Each Seller Party
and the Company is a limited liability company duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its formation, and
has the requisite limited liability company power and authority (i) to enter
into this Agreement and all documents contemplated hereunder to be entered into
by it, (ii) to perform its respective obligations hereunder and thereunder and
(iii) to consummate the Transactions. Each Seller Party and the Company is duly
qualified as a foreign entity to do business, and is in good standing, in each
jurisdiction where required, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect. The execution and
delivery by each Seller Party of this Agreement and all documents contemplated
hereunder to be executed and delivered by such Seller Party and the consummation
of the Transactions have been duly authorized by all necessary limited liability
company action, and no other limited liability company proceedings on the part
of such Seller Party or its members are necessary to authorize any of the
foregoing. This Agreement has been, and all documents contemplated hereunder to
be executed by each Seller Party, when executed and delivered will have been,
duly executed and delivered by each Seller Party and shall constitute the valid
and binding obligation of such Seller Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to the enforcement of creditors’ rights and by general principles of
equity. Each Seller Party and the Company has the requisite limited liability
company power and authority to own, license, use, lease and operate its assets
and properties and to carry on its business as it is now being conducted.

3.2 Membership Interests. Interest Seller owns good, valid and marketable title
to, and is the sole record and beneficial owner of, the Membership Interests,
free and clear of all Liens and, upon (a) transfer of the Membership Interests
to Interest Purchaser at Closing, and (b) Interest Purchaser’s payment of the
Estimated Purchase Price in accordance with Section 1.3 hereof, good and valid
title to the Membership Interests, free and clear of all Liens (other than
restrictions under federal and state securities laws), will pass to Interest
Purchaser.

3.3 Noncontravention; Consents.

(a) The execution and delivery by each Seller Party of this Agreement and all
documents contemplated hereunder to be executed and delivered by each Seller
Party do not, and the consummation of the Transactions contemplated hereunder
and thereunder and compliance by each Seller Party with the provisions hereof
and thereof will not conflict with, or result in any violation of, or default
(with or without notice or lapse of time or both) under, give rise to a right of
termination, cancellation or acceleration of, any material contractual
obligation (including any right of any third party to purchase or be offered the
opportunity to purchase the Property as a condition to the Transactions), or to
a material loss of a benefit under, or result in the creation of any Lien upon
the Membership Interests, the Property or any other asset of the Company under:
(i) the Organizational Documents of such Seller Party or the Company, (ii) any
Contract to which such Seller Party or the Company is a party or by which its
properties or assets are bound, (iii) any Services Contract or Lease to which
the Company is a party or by which the Property is bound, or (iv) any judgment,
order, decree, statute, law, including the common law, ordinance, rule or
regulation (collectively, “Laws”) applicable to such Seller Party or the Company
or the Property.

 

-9-



--------------------------------------------------------------------------------

(b) In connection with the execution and delivery of this Agreement and the
Transactions contemplated by this Agreement, as applicable, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any federal, state or local government or any court, administrative or
regulatory agency or commission or other governmental authority or agency,
domestic or foreign (a “Governmental Entity”) or other Person, is required
(i) under any of the terms, conditions or provisions of any Law applicable to
such Seller Party or the Company, or (ii) under any Contract to which a Seller
Party or the Company is a party or by which the Company or any of its assets or
properties may be bound, in connection with the execution and delivery by Seller
Parties of this Agreement and all documents contemplated hereunder or the
consummation by Seller Parties of the Transactions.

3.4 Capitalization and Subsidiaries. Interest Seller is the sole record and
beneficial holder of the Membership Interests, which represent all of the issued
and outstanding equity interests of the Company. The Membership Interests have
been duly authorized, validly issued, and are fully paid and non-assessable and
were issued free of preemptive (or similar rights). The Membership Interests are
owned by Interest Seller free and clear of any options, right of first refusal,
right of first offer, limitations on Interest Seller’s voting, distribution,
dividend or transfer rights, charges and other encumbrances or Liens of any
nature whatsoever. The Company does not own any equity securities of any entity
or have any equity or other ownership interest in any entity, business or
Person. Interest Seller has made available to the Purchaser Parties true,
correct and complete copies of the Organizational Documents of the Company.
There are no (i) securities convertible into or exchangeable for the equity
interests or other securities of the Company; (ii) options, warrants or other
rights to purchase or subscribe to equity interests or other securities of the
Company or securities which are convertible into or exchangeable for equity
interests or other securities of the Company; or (iii) equity equivalents,
interests in the ownership of, or similar rights in the Company. There are no
outstanding contractual obligations of the Company to repurchase, redeem,
exchange or otherwise acquire any equity interests in the Company. None of
Interest Seller or the Company is a party to any members’ agreement (or the
equivalent), voting trust agreement or registration rights agreement relating to
any equity interests in the Company or any other Contract relating to
disposition, voting or distributions with respect to any equity interests in the
Company. All contributions of capital required to be made, on or before the date
of this Agreement, by Interest Seller to the Company have been paid in full.
Except with respect to the transactions contemplated by this Agreement, neither
Interest Seller nor the Company is a party to any agreement, arrangement or
understanding relating to the sale or disposition of all or any part of the
Membership Interests or the sale or disposition of all or any part of the
membership interests of Interest Seller. Prior to the date of this Agreement,
all of the Membership Interests were offered and sold in compliance with all
applicable federal and state securities Laws.

3.5 Ownership of Property. Except for leased Tangible Personal Property set
forth on Schedule 3.5, which is the subject of legal, valid, binding and
enforceable contracts permitting the Company to use such Tangible Personal
Property for its business purposes, the Company owns good, valid and marketable
title to all Property constituting personal property and good, valid and
marketable fee title to all Property constituting real property, free and clear
of any and all Liens, subject only to Permitted Exceptions. The Property
constitutes all tangible and intangible assets, contracts and rights sufficient
for the operation of the Company’s business after the Closing Date in accordance
with the Company’s past practices prior to the date of this Agreement. Except as
set forth on Schedule 3.5, there are no pending Bankruptcy proceedings involving
the Company. Except as set forth on Schedule 3.5, there are no development or
construction projects for which the Company has any obligation to pay for or
reimburse a Tenant in accordance with the applicable Lease. True and correct
copies of the following have been posted to the Data-Room: (i) certificates of
occupancy for the Property and/or tenant spaces (to the extent applicable); and
(ii) all Licenses and Permits.

 

-10-



--------------------------------------------------------------------------------

3.6 Absence of Material Adverse Change. Since June 30, 2015, except as set forth
in Schedule 3.6, there has not been: (i) except for matters arising out of or
relating to this Agreement and the Transactions, any change in the business,
financial condition or results of operations of the Company that had or would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) any loss, damage, condemnation or destruction to any of the
properties of any of the Company that had a Material Adverse Effect (whether
covered by insurance or not); (iii) any labor dispute or disturbance, litigation
or any event or condition of any character that had or would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; or
(iv) any sale, transfer or other disposition of assets of the Company other than
in the ordinary course of business or as contemplated by this Agreement.

3.7 No Litigation. Except as set forth in Schedule 3.7, there is no Action or
citation of any kind pending, or to the Knowledge of the Seller Parties,
threatened (a) against Interest Seller, the Company, the Property or, with
respect to the Transferred Asset, Asset Seller, (b) relating to the business,
assets or properties of Interest Seller, the Company or, with respect to the
Transferred Asset, Asset Seller or (c) that seeks restraint, prohibition,
damages or other relief in connection with this Agreement or the consummation of
the Transactions. There is no outstanding judgment, injunction, order, decree or
ruling to which Interest Seller, the Company, the Property or, with respect to
the Transferred Asset, Asset Seller is subject.

3.8 Tax Matters.

(a) Taxes; Tax Returns. For periods commencing on or after January 1, 2012,
except as set forth on Schedule 3.8(a): (i) all material Tax Returns required to
be filed by or on behalf of the Company, the Property, the Transferred Asset,
the Seller Parties and the Seller Parent (to the extent the nonfiling of Tax
Returns would adversely impact the Company, the Property and the Transferred
Asset) have been timely filed; (ii) all such Tax Returns are true, correct and
complete in all material respects and have been posted to the Data-Room;
(iii) all material Taxes (shown as due on such Tax Returns or otherwise) due and
payable with respect to the Company, the Property and the Transferred Asset (and
the Seller Parties and the Seller Parent, to the extent the nonpayment of such
Taxes would adversely impact the Company, the Property or the Transferred Asset)
have been timely paid; (iv) there are no pending or, to the Knowledge of the
Seller Parties or the Seller Parent, threatened actions or proceedings for the
assessment or collection of material Taxes against the Company, the Property or
the Transferred Asset (or the Seller Parties or the Seller Parent, to the extent
the nonpayment of such Taxes would adversely impact the Company, the Property or
the Transferred Asset); (v) there are no Liens for any material Taxes on any
assets of the Company (or on any assets of the Seller Parties or the Seller
Parent, to the extent such Liens would adversely impact the Company, the
Property or the Transferred Asset) other than liens for Taxes not yet due or
payable or which Interest Seller or a Tenant is contesting in good faith through
appropriate proceedings, as set forth on Schedule 3.8(a); (vi) to the Knowledge
of the Seller Parties or the Seller Parent, no claim has been made by a Tax
Authority in a jurisdiction where Tax Returns are not filed by or on behalf of
the Company, the Property, the Transferred Asset, the Seller Parties and the
Seller Parent (to the extent the nonfiling of Tax Returns would adversely impact
the Company, the Property or the Transferred Asset) that any of such Parties is
or may be subject to taxation by that jurisdiction; (vii) the Company is not a
party to a Tax allocation or sharing agreement or similar agreement (and none of
the Interest Seller, the Seller Parties or the Seller Parent is a party to such
an agreement, to the extent the obligations of the Interest Seller, the Seller
Parties or the Seller Parent under any such agreement would adversely impact the
Company, the Property or the Transferred Asset); (viii) none of the Company, the
Interest Seller, the Seller Parties or the Seller Parent has participated in any
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2); and (ix) all material Taxes required to be withheld,
collected or deposited by the Company (or Interest Seller to the extent the
nonpayment of such Taxes would adversely impact the Company) have been timely
withheld, collected or deposited and, to the extent required prior to the date
hereof, have been paid to the relevant Tax authority. For purposes hereof, “Tax”
or “Taxes” means any and all federal, state or local income, gross receipts,
license, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security and Medicare, employment or unemployment contributions, real
property, personal property, sales,

 

-11-



--------------------------------------------------------------------------------

use, transfer, registration, value added, alternative or add-on minimum, or
estimated, including any interest, penalty, or addition thereto, whether
disputed or not and “Tax Return” or “Tax Returns” means any return, declaration,
report, claim for refund or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof, required to be filed with a Tax Authority.

(b) Extension of Statute of Limitations; Rulings. With respect to periods
commencing on or after January 1, 2012, except as set forth on Schedule 3.8(b),
(i) there are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which the Company, the
Property or the Transferred Asset may be subject (or to which the Seller Parties
or Seller Parent may be subject, to the extent the nonpayment of such Tax would
adversely impact the Company, the Property or the Transferred Asset); and
(ii) neither the Company nor Interest Seller has made any written requests for
rulings that are currently outstanding that could affect the Taxes of the
Company. To the Knowledge of the Seller Parties, with respect to periods
commencing before January 1, 2012, except as set forth on Schedule 3.8(b),
(i) there are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which the Company may be
subject (or to which the Interest Seller, the Seller Parties or the Seller
Parent may be subject, to the extent the nonpayment of such Tax would adversely
impact the Company, the Property or the Transferred Asset); and (ii) neither the
Company nor either Seller Party nor Seller Parent has made any written requests
for rulings that are currently outstanding that could affect the Taxes of the
Company, the Property or the Transferred Asset.

(c) Foreign Person. Neither Asset Seller nor DuPont Fabros Technology, L.P., a
Maryland limited partnership and tax owner of Interest Seller, is a foreign
person within the meaning of Section 1445(f) of the Code.

(d) Status. The Company is and has been properly classified for U.S. federal and
New Jersey state income Tax purposes as a disregarded entity at all times since
January 1, 2012.

(e) Taxes. To the Knowledge of the Seller Parties, (i) for periods beginning
prior to January 1, 2012, all material Taxes due and payable by the Company have
been paid in full and (ii) the Company has not had any employees with respect to
which payroll, employment, social security, unemployment or disability taxes
have been payable.

(f) Except as set forth on Schedule 3.8(f), Asset Seller has timely paid all
Taxes which would have been required to be paid on or prior to the date hereof,
the non-payment of which would result in a Lien (other than a Permitted
Exception) on the Transferred Asset.

(g) None of the Seller Parties nor the Company has received any written notice
of any special assessment or standby fees which would affect the Property or the
Transferred Asset after the Closing.

(h) None of the Seller Parties nor the Company has received any written notice
of an increase in the real property tax assessment for the Property or the
Transferred Asset.

(i) True, correct and complete copies of tax statements or assessments for all
real property taxes against the Property for the current and the two prior
calendar years have been posted to the Data-Room.

 

-12-



--------------------------------------------------------------------------------

3.9 No Employees; Benefit Plans.

(a) The Company has not had any employees. The Company has not engaged any
independent contractors to work for the Company for which a reasonable basis
exists for the Internal Revenue Service or the State of New Jersey to determine
that the individuals performing services are employees of the Company.

(b) The Company does not sponsor, maintain, contribute to or have any obligation
to contribute to, and has not sponsored, maintained, contributed to or had any
obligation to contribute to or has not had any liability (contingent or
otherwise) with respect to any Employee Benefit Plan.

(c) Neither the Company nor any of its ERISA Affiliates has any obligation to
contribute to, or liability relating to, a “multiemployer plan,” as defined in
Section 3(37) of ERISA or a plan subject to the minimum funding standards of
Section 412 of the Code or Title IV of ERISA. During the last six (6) years,
neither the Company nor any of its ERISA Affiliates has incurred a Controlled
Group Liability that has not been satisfied in full.

(d) No Employee Benefit Plan that is a “welfare benefit plan” within the meaning
of Section 3(1) of ERISA and in which the Transferred Employees participate
provides for continuing benefits or coverage for any participant or any
beneficiary of a participant post-termination of employment except as may be
required pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985.

3.10 No Condemnation. As of the date hereof, except as set forth on Schedule
3.10, (a) there are no pending or, to the Knowledge of the Seller Parties,
threatened condemnation, expropriation, requisition or similar proceedings
against the Property or any portion thereof, and (b) neither Interest Seller
nor, to the Knowledge of the Seller Parties, the Company has received written
notice that any such proceeding is contemplated.

3.11 Environmental Matters.

(a) Seller Parties have made available to the Purchaser Parties in the
Data-Room, copies of all material environmental studies, investigations,
reports, audits, assessments, licenses, permits, agreements and agency
correspondence within the Seller Parties’ or the Company’s possession relating
to the environmental condition of the Property or the Company’s compliance or
noncompliance with Environmental Laws with respect to the Property. Seller
Parties have made available to the Purchaser Parties the Preliminary Assessment
Report prepared for SmithKline Beecham Pharmaceuticals by IT Corporation (dated
June 27, 2000), the Remedial Investigation Report prepared for SmithKline
Beecham by Roux Associates, Inc. (dated February 26, 2003), the letters from
ENVIRON International Corporation to Whale Ventures LLC (dated June 26, 2007 and
July 2, 2010), the Remedial Action Report prepared for Whale Ventures LLC by
Roux Associates (dated July 9, 2013) and the Remedial Action Workplan Addendum
prepared for GlaxoSmithKline by Roux Associates, Inc. (dated July 9, 2013)
(collectively, the “Environmental Assessment Reports”).

(b) Except as set forth in the Environmental Assessment Reports (but excluding
any reports to the extent they are merely referenced in the Environmental
Assessment Reports) or as set forth on Schedule 3.11:

(i) To the Knowledge of the Seller Parties, the Company is, and for the past two
(2) years, has been in material compliance with all applicable Environmental
Laws, including holding all material Licenses and Permits required under
Environmental Laws for the current use and operation of the Property, and is in
material compliance with the terms and conditions of any of such Licenses and
Permits;

 

-13-



--------------------------------------------------------------------------------

(ii) To the Knowledge of the Seller Parties, there have been no releases of
polychlorinated biphenyls (“PCBs”) from the Property, which have impacted
Ambrose Brook, Rehobeth Creek or other off-site properties;

(iii) To the Knowledge of the Seller Parties, there have been no releases of
PCBs from any containers or equipment used by the Company at the Property;

(iv) Since its formation, the Company has owned or leased only the Property and
has not owned or leased any other real property;

(v) Neither Seller Parties nor the Company have made, nor have they been
required under Environmental Law to make, any report or disclosure to any
Governmental Entity relating to a release of Hazardous Materials at or from the
Property;

(vi) To the Knowledge of the Seller Parties, the Property does not contain any
inactive underground storage tanks or corresponding piping or dispenser systems;

(vii) Neither Seller Parties nor the Company have received any written notice of
any violation, Environmental Claim, or pending Action arising under
Environmental Laws regarding the Company or the Property, except to the extent
such matters would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect;

(viii) The Company has not treated or disposed of, or caused to be treated or
disposed of, any Hazardous Materials at the Property or, except as authorized by
Environmental Laws, at any off-site real property;

(ix) The Company has not voluntarily undertaken any material remediation,
decontamination or cleanup of the Property or any off-site real property;

(x) To the Knowledge of the Seller Parties, the Company is not subject to any
material remediation, monitoring or reporting requirements pursuant to
Environmental Laws relating to environmental conditions on or affecting the
Property. The Company is not subject to any order or judgment which establishes
material liability or material ongoing obligations pursuant to Environmental
Laws in connection with the Property;

(xi) To the Knowledge of the Seller Parties, during the past five (5) years, no
employee or independent contractor of Seller Parties or Company has suffered any
injury or exposure to Hazardous Materials while working in connection with the
Property that has resulted in a material claim or has otherwise resulted in such
Person being unable to perform his or her job duties;

(xii) There are no state or federal liens on the Property resulting from an
environmental cleanup or remediation by any Governmental Entity or any third
party;

(xiii) Except for the operations and maintenance obligations with respect to the
onsite soil cap and berm containing PCB-impacted soils as set forth in the
Remedial Action Report prepared for Whale Ventures LLC by Roux Associates, Inc.
(dated January 13, 2009) and the applicable deed notice, the Company has not
acquired via contract any current responsibilities to conduct remediation of the
known existing environmental conditions or violations of Environmental Laws; and

 

-14-



--------------------------------------------------------------------------------

(xiv) The sale of the Property and the Transferred Asset pursuant to this
Agreement is not subject to ISRA.

(c) Notwithstanding any other provision of this Agreement, this Section 3.11
sets forth the Seller Parties’ sole and exclusive representations and warranties
with respect to Hazardous Materials or any matters arising under, related to or
regulated pursuant to any Environmental Law or any Action related thereto, the
Company’s and the Seller Parties’ compliance with or liabilities under
Environmental Laws, or other environmental matters.

3.12 Leases.

(a) Schedule 3.12(a) sets forth a list of the Leases currently in effect. Each
Lease is a valid and subsisting lease. Except as set forth on Schedule
3.12(a)(i), the Company is not in material breach or default under any Lease
and, to the Knowledge of the Seller Parties, no event of default by any other
party to a Lease has occurred that has had or would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Property. Each Lease is valid, binding and in full force and effect against the
Company and, to the Knowledge of the Seller Parties, against each of the other
parties thereto. Except as set forth on Schedule 3.12(a)(ii), true, complete and
correct copies of all Leases, any amendments thereto and any currently effective
forbearance agreements (or their equivalent) with respect thereto have been made
available to the Purchaser Parties in the Data-Room.

(b) No leasing commission remains payable by the Company in respect of any Lease
(or renewal thereof) or any expansion option under such Lease that has been
exercised.

(c) Except as set forth on Schedule 3.12(c), there are no unexpired option
agreements, rights of first offer, right of first refusal, or the equivalent
with respect to the Company or the Property or any portion thereof other than
those (i) where the beneficiary of such option or right is obligated to exercise
such option or right at a fair market value of the Property, (ii) contained in
the Leases or (iii) which are disclosed in real estate public records.

(d) Attached hereto as Exhibit K and by this reference made a part hereof, is a
true and accurate rent roll, as of the date hereof, for the Property (the “Rent
Roll”), which lists, based on each Lease (including all addenda, supplements and
modifications thereof), each Tenant, the approximate gross leasable critical
load power for each Tenant, the Lease commencement and expiration dates for each
Tenant, the annual or monthly Fixed Rent and Operating Expenses (and or taxes or
other charges (including utility payments) payable by such Tenant). Exhibit K
also sets forth all annual or monthly Fixed Rent and Operating Expenses (or
other taxes or charges) currently due and owing (but unpaid) for each Tenant,
and the security deposit held by the Company for each Tenant (if any).

(e) Neither the Company nor Interest Seller has received any written notice of
default which remains uncured from the tenant under any of the Leases as to the
obligations of the Company as landlord under any such Leases. To the Knowledge
of the Seller Parties there are no outstanding work obligations or tenant
improvements required to be performed by the landlord under the existing Leases
which will not be completed by the Closing. Except as set forth on Schedule
3.12(e), there is no pending litigation or proceedings brought by Company or
Interest Seller against any Tenant or by any Tenant against Company or Interest
Seller.

 

-15-



--------------------------------------------------------------------------------

(f) To the Knowledge of the Seller Parties, other than the Leases, no party has
been granted any lease, material license, and/or other rights relating to the
use or possession of any portion of the Property.

(g) There are no tenant allowances (payments required to be made by Company, as
landlord, to a Tenant, including reimbursements for tenant improvements made by
a Tenant) or inducement costs, prepaid Rents, rent concessions or abatements due
to any of the Tenants shown on said Rent Roll that may be payable after the
Closing Date.

(h) The Company has not received any written notice that there is any action,
voluntary or involuntary, pending against any Tenant under the bankruptcy or
insolvency or similar federal or state statute.

(i) All reconciliations with the Tenants for any prior calendar years (2015 or
earlier) as to the payment of their pro rata share of CAM charges have been
completed, including if applicable, the payment of any refund to a Tenant or any
credit to be granted against rent payments due and owing under their Lease, and
none of the Company or Interest Seller has received any written notice from any
of the Tenants in which such Tenant claims that it has overpaid Operating
Expenses which, as of the date hereof, remains outstanding or unresolved.

(j) Neither Company nor Interest Seller has received any written request by any
Tenant to assign its Lease or to sublease its leased premises or part thereof
that is under consideration by Company or Interest Seller.

(k) Schedule 3.12(k) sets forth a true and correct list of all current written
offers to lease any part of the Property which are under consideration by
Company or Seller Parties. For the avoidance of doubt none of the Seller Parties
makes any representation or warranty regarding the validity, enforceability or
binding nature of any such offer.

(l) True and complete copies of the following have been posted to the Data-Room:
(i) accounts receivable and arrears report for Rent and other payments under the
Leases for the past two (2) years; (ii) a current budget for payment of common
area operating expenses and taxes; and (iii) a list of any capital improvements
completed by the Company or Seller Parties within the last twelve (12) months.

3.13 Contracts.

(a) Schedule 3.13(a) sets forth a true and complete list of all of the service,
management, maintenance, repair, construction and other contracts of the
Company, including those relating to the ownership and operation of the Property
(the “Services Contracts”). Interest Seller has delivered to Interest Purchaser
true and complete copies of all Services Contracts (together with all
amendments, waivers or other changes thereto) listed on Schedule 3.13(a).
Neither Company nor Interest Seller has given to, or to the Knowledge of the
Seller Parties received from, any other party to a Services Contract any written
notice of default.

(b) Other than the Leases, the Services Contracts are the Company’s only
Contracts and each Services Contract is a legal, valid, binding and enforceable
obligation of the Company and, to the Knowledge of the Seller Parties, each
other party thereto, in accordance with their respective terms. The Company and,
to the Knowledge of the Seller Parties, each other party thereto, has performed
all obligations required to be performed by it in all material respects and is
not in material default under or in breach of, or in receipt of any written or
oral claim of default or breach under, any Services Contract. No event has
occurred or circumstances exist that, with the lapse of time or the giving of
notice or both, would

 

-16-



--------------------------------------------------------------------------------

constitute a material default or breach thereof by the Company or, to the
Knowledge of the Seller Parties, any of the other parties thereto. The Company
has not received written or oral notice that any party to any Services Contract
intends to cancel or terminate any such Services Contract or to exercise or not
to exercise any option to renew thereunder.

(c) Schedule 3.13(c) sets forth a true and complete list of all material
contracts relating to the Transferred Asset (the “Solar Contracts”). Asset
Seller has delivered to Asset Purchaser true and complete copies of all Solar
Contracts (together with all amendments, waivers or other changes thereto)
listed on Schedule 3.13(c). Asset Seller has not given to, or to the Knowledge
of the Seller Parties received from, any other party to a Solar Contract any
written notice of default.

(d) The Solar Contracts are the only Contracts material to the Transferred
Asset, and each Solar Contract is a legal, valid, binding and enforceable
obligation of the Asset Seller and, to the Knowledge of the Seller Parties, each
other party thereto, in accordance with their respective terms. Asset Seller
and, to the Knowledge of the Seller Parties, each other party thereto, has
performed all obligations required to be performed by it in all material
respects and is not in material default under or in breach of, or in receipt of
any written or oral claim of default or breach under, any Solar Contract. No
event has occurred or circumstances exist that, with the lapse of time or the
giving of notice or both, would constitute a material default or breach thereof
by Asset Seller or, to the Knowledge of the Seller Parties, any of the other
parties thereto. Asset Seller has not received written or oral notice that any
party to any Solar Contract intends to cancel or terminate any such Solar
Contract or to exercise or not to exercise any option to renew thereunder.

3.14 Financial Advisor. No broker, investment banker, financial advisor or other
Person, other than Stifel, Nicolaus & Company, Incorporated, the fees and
expenses of which will be paid by the Seller Parties, is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Seller Parties or the Company.

3.15 Insurance. Schedule 3.15 sets forth a complete and correct list of all
insurance policies maintained, owned or held by the Company relating to the
Property or for which the Company is obligated to pay all or a part of the
premiums, true and complete copies of which have been made available to the
Purchaser Parties prior to the date hereof.

3.16 No Insurance Notice. No written notice has been received from any insurance
company that has issued a policy with respect to any portion of the Property or
from any board of fire underwriters (or other body exercising similar
functions), claiming any defects or deficiencies or requiring the performance of
any repairs, replacements, alterations or other work.

3.17 Compliance with Laws. Except as set forth in Schedule 3.17, to the
Knowledge of the Seller Parties, the Company and the Property have complied in
all material respects and are in compliance in all material respects with all
applicable Laws. To the Knowledge of the Seller Parties, the Improvements, as
designed and constructed, substantially comply with all statutes, restrictions,
regulations and ordinances applicable thereto.

3.18 Access. To the Knowledge of the Seller Parties, no fact or condition exists
which would result in the termination of the current access from the Property to
any presently existing public highways and/or roads adjoining or situated on the
Property.

3.19 Utilities. To the Knowledge of the Seller Parties, the existing water,
sewer, gas and electricity lines, storm sewer and other utility systems serving
the Premises are adequate to serve the current and contemplated utility needs of
the Property. True and complete copies of the utility bills for the past twelve
(12) months have been posted to the Data-Room.

 

-17-



--------------------------------------------------------------------------------

3.20 No Structural Defects. To the Knowledge of the Seller Parties, there are no
structural defects in any of the buildings or other Improvements constituting
the Property.

3.21 Affiliate Transactions. Except as set forth in Schedule 3.21, (a) there are
no Contracts, Leases, liabilities, obligations or other existing arrangements
between the Company, on the one hand, and either (i) any Seller Party or
(ii) any Affiliate of any Seller Party, on the other hand (each, an “Affiliate
Contract”), and (b) neither the Company nor any officer or director of the
Company possesses, directly or indirectly, any financial interest in, or is a
director, officer or employee of, any Person which is a client, supplier,
customer, lessor, lessee, or competitor or potential competitor of the Company.

3.22 Title to Transferred Asset.

(a) Asset Seller has good and valid title to the Transferred Asset and all right
to the issuance of SRECs based upon the generation of electricity therefrom,
free and clear of all Liens, except for Permitted Exceptions.

(b) The Transferred Asset was constructed and completed in compliance with the
following: (i) that certain Engineering, Procurement and Construction Agreement
dated June 29, 2011 (the “Solar Construction Agreement”), between Asset Seller
and SunPower Corporation, Systems, (ii) the Scope of Work, as defined and set
forth in the Solar Construction Agreement, and (iii) all Laws applicable to the
Property and the Transferred Asset.

(c) All necessary Licenses and Permits, zoning, variances Contractor Permits and
any and all other approvals, (including all governmental approvals) required or
necessary for the engineering, construction, installation, completion, Start-up,
Commissioning Completion and Final Completion of the System at the Site (as the
foregoing capitalized terms are defined in the Solar Construction Agreement)
were obtained by Asset Purchaser or the contractor under the Solar Construction
Agreement and, to the extent required by Law, remain in full force and effect.

(d) All interconnection facilities required to interconnect the System to the
Distribution System in accordance with the Interconnection Agreement, Applicable
Laws (as the foregoing capitalized terms are defined in the Solar Construction
Agreement) and otherwise required pursuant to the Solar Construction Agreement
have been completed in accordance and compliance with such Solar Construction
Agreement.

(e) The electricity generated by the Transferred Asset qualifies for the
issuance of SRECs, and all registration, compliance, reporting and
record-keeping requirements as of the Closing Date have been satisfied.

(f) All books and records relating to the Transferred Asset and the SRECs have
been made available to Asset Purchaser and are complete and correct in all
material respects.

3.23 Financial Statements. Interest Seller has made available to Interest
Purchaser: (a) unaudited balance sheets of the Company as of December 31,
2015, December 31, 2014 and December 31, 2013, and the related unaudited
statements of operations and comprehensive income for each of the three
(3) fiscal years ended on such dates (collectively, the “Annual Financial
Statements”), and (b) an unaudited balance sheet of the Company as of March 31,
2016, and the related unaudited statements of operations and comprehensive
income for the three months then ended (collectively, the “Unaudited Interim
Financial

 

-18-



--------------------------------------------------------------------------------

Statements”, and together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements (i) fairly present the financial
condition and the results of operations of the Company as at the respective
dates of, and for the periods referred to in, the Financial Statements, and
(ii) were prepared in accordance with GAAP, applied on a consistent basis
throughout the dates set forth therein and for the respective periods covered
thereby, subject to normal year-end adjustments (the effect of which will not,
individually or in the aggregate, be material) and the absence of notes;
provided, that the Financial Statements do not contain all of the adjustments
and other information as is required by Regulation S-X under the Securities Act
of 1933, and may not be relied upon as “carve-out” financial statements within
the meaning thereof.

3.24 Books and Records. The Company’s books and records are complete and correct
in all material respects.

3.25 Intellectual Property. To the Knowledge of the Seller Parties, the conduct
of the business of the Company does not infringe, misappropriate or otherwise
violate the Intellectual Property of any Person.

3.26 Condition. To the Knowledge of the Seller Parties, all of the Company’s
equipment, machinery comprising the Property and other tangible personal
property and assets are in good condition and repair, subject to ordinary wear
and tear, in all material respects and are fit for use by the Company in
accordance with the past practice of the Company. True and correct copies of all
warranties and guaranties with respect to the Property, including the
Improvements and Tangible Personal Property have been posted to the Data-Room.

3.27 No Undisclosed Liabilities. To the Knowledge of the Seller Parties, neither
of the Seller Parties nor the Company has any material liability or obligation,
whether absolute, accrued, contingent or otherwise, relating to the Transferred
Asset or the Property, as applicable, for which Interest Purchaser or Company
would be liable after Closing, other than (i) liabilities or obligations under
the Services Contracts relating to periods on or after the Closing, (ii) as
disclosed in the Title Policy and (iii) as set forth in the Transition Services
Agreement.

3.28 Privacy and Data Security. To the knowledge of the Seller Parties, no
Person (including any Governmental Entity) has commenced any Action relating to
the Seller Parties’ information privacy or data security practices, including
with respect to the access, disclosure or use of personal information maintained
by or on behalf of the Seller Parties, or, to the Knowledge of the Seller
Parties, threatened any such Action, or made any complaint, investigation or
inquiry relating to such practices. To the knowledge of the Seller Parties, the
Company has not in the past five years experienced any material loss, damage, or
unauthorized access, disclosure, use or breach of security of any information in
the Seller Parties’ possession, custody or control, or otherwise held or
processed on its behalf, including, without limitation, any breach requiring
notification under applicable data breach notification Laws.

3.29 LIMITATIONS ON REPRESENTATIONS AND WARRANTIES. EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE COMPANY (INCLUDING THE PROPERTY),
MEMBERSHIP INTERESTS AND TRANSFERRED ASSET ARE BEING SOLD ON AN “AS IS”, “WHERE
IS” BASIS AS OF THE CLOSING. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT AND DOCUMENTS EXECUTED AND DELIVERED TO THE
PURCHASER PARTIES OR THEIR REPRESENTATIVES PURSUANT HERETO (AS MODIFIED BY THE
DISCLOSURE SCHEDULES), NO SELLER PARTY NOR ANY OTHER PERSON MAKES, OR HAS BEEN
AUTHORIZED BY ANY SELLER PARTY OR ANY AFFILIATES THEREOF TO MAKE, ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE SELLER
PARTIES, ANY

 

-19-



--------------------------------------------------------------------------------

AFFILIATE OF A SELLER PARTY, THE COMPANY, THE MEMBERSHIP INTERESTS, THE
PROPERTY, THE TRANSFERRED ASSET OR THE TRANSACTIONS, AND THE SELLER PARTIES
HEREBY DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND DOCUMENTS
EXECUTED AND DELIVERED TO THE PURCHASER PARTIES OR THEIR REPRESENTATIVES
PURSUANT HERETO (AS MODIFIED BY THE DISCLOSURE SCHEDULES), THE SELLER PARTIES
HEREBY DISCLAIM ANY AND ALL LIABILITY AND RESPONSIBILITY FOR ANY OTHER
INFORMATION MADE, COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO THE
PURCHASER PARTIES OR THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, CONSULTANTS, ADVISORS OR REPRESENTATIVES. NO
SELLER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO ANY PURCHASER PARTIES
REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE COMPANY, THE MEMBERSHIP
INTERESTS, THE PROPERTY OR THE TRANSFERRED ASSET. THE DISCLOSURE OF ANY MATTER
OR ITEM IN ANY SECTION OF THE DISCLOSURE SCHEDULES SHALL NOT BE DEEMED TO
CONSTITUTE AN ACKNOWLEDGEMENT THAT ANY SUCH MATTER IS REQUIRED TO BE DISCLOSED.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER PARTIES

Except as set forth in the Disclosure Schedules delivered by the Purchaser
Parties to the Seller Parties and dated of even date herewith, each Purchaser
Party, jointly and severally, represents and warrants to the Seller Parties as
follows:

4.1 Organization, Power and Authority of the Purchaser Parties. Each Purchaser
Party is a limited liability company, duly formed, validly existing and in good
standing under the Laws of the State of Delaware, and has the requisite limited
liability company power and authority to own, license, use, lease and operate
its assets and properties and to carry on its business as it is now being
conducted. Each Purchaser Party has the requisite limited liability company
power and authority (i) to enter into this Agreement and all documents
contemplated hereunder to be entered into by it, (ii) to perform its obligations
hereunder and thereunder, and (iii) to consummate the Transactions. The
execution and delivery by each Purchaser Party of this Agreement and all
documents contemplated hereunder to be executed and delivered by such Purchaser
Party and the consummation by it of the Transactions have been duly authorized
by all necessary limited liability company action, and no other limited
liability company proceedings on the part of such Purchaser Party or its member
are necessary to authorize any of the foregoing. This Agreement has been, and
all documents contemplated hereunder to be executed by each Purchaser Party,
when executed and delivered, will have been, duly executed and delivered by such
Purchaser Party and shall constitute the valid and binding obligation of such
Purchaser Party, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to the enforcement of
creditors’ rights and by general principles of equity.

4.2 Noncontravention; Consents.

(a) The execution and delivery by each Purchaser Party of this Agreement and all
documents contemplated hereunder to be executed and delivered by each Purchaser
Party do not, and the consummation of the Transactions contemplated hereunder
and thereunder and compliance by each Purchaser Party with the provisions hereof
and thereof will not, conflict with, or result in any violation of, or result in
the creation of any Lien upon any of such Purchaser Party’s assets under:
(i) the Organizational Documents of such Purchaser Party, (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease, management or other
agreement or instrument applicable to such Purchaser Party, or (iii) any Laws
applicable to such Purchaser Party.

 

-20-



--------------------------------------------------------------------------------

(b) In connection with the execution and delivery of this Agreement and the
Transactions contemplated by this Agreement, as applicable, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required under (i) any of the terms, conditions
or provisions of any Law applicable to such Purchaser Party or by which its
properties or assets may be bound, or (ii) any Contract to which a Purchaser
Party is a party or by which a Purchaser Party or any of its assets or
properties may be bound, in connection with the execution and delivery by the
Purchaser Parties of this Agreement and all documents contemplated hereunder or
the consummation by the Purchaser Parties of the Transactions, except for such
other consents, approvals, orders, authorizations, registrations, declarations
and filings which, if not obtained or made, would not have a Purchaser Material
Adverse Effect.

4.3 Financial Advisor. No broker, investment banker, financial advisor or other
Person, other than CBRE Group, Inc. (retained by Purchaser as market
consultant), is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Purchaser Parties.

4.4 Litigation. There is no Action ongoing or pending or, to Purchaser’s
Knowledge, threatened against or affecting the Purchaser Parties that,
individually or in the aggregate, if decided adversely to the Purchaser Parties,
would have a Purchaser Material Adverse Effect.

4.5 Investment Representation. Interest Purchaser is purchasing the Membership
Interests for its own account and not with a view to the sale or distribution
thereof (within the meaning of the securities laws). Interest Purchaser is an
“accredited investor” within the meaning of Regulation D under the Securities
Act of 1933.

4.6 1603 Grant Eligibility. Asset Purchaser is not a Grant Disqualified Person.

ARTICLE V

COVENANTS

5.1 Commercially Reasonable Efforts. Subject to the terms and conditions set
forth in this Agreement, the Purchaser Parties and the Seller Parties will use
Commercially Reasonable Efforts to promptly take, or cause to be taken, as
applicable, all actions, and to promptly do, or cause to be done, and to assist
and cooperate with the other Parties in doing, all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
Transactions contemplated by this Agreement, including (i) obtaining all
necessary actions or nonactions, waivers, consents, permits and approvals from
Governmental Entities, if applicable, and making all necessary registrations as
to which such consent, approval or waiver relates and filings and taking all
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by, any Governmental Entity, if applicable, (ii) obtaining
all necessary consents, approvals or waivers from third parties, (iii) subject
to the terms of ARTICLE VII, defending themselves in any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the Transactions and (iv) executing and delivering any
additional instruments reasonably necessary to consummate the Transactions and
to fully carry out the purposes of this Agreement (including customary releases,
chain of title documentation or similar instruments).

5.2 Public Announcements. The Parties shall consult with each other before
making any public announcement with respect to this Agreement and the
Transactions (collectively, the “Subject Matter”), and none of the Parties shall
make any such public announcement prior to obtaining the other Parties’ consent
(which consent shall not be unreasonably withheld, conditioned or delayed);
provided, that a Party may, without obtaining the other Parties’ consent, make a
public announcement regarding the

 

-21-



--------------------------------------------------------------------------------

Subject Matter as may be required by applicable Law, the regulations of the
United States Securities and Exchange Commission (the “SEC”) or the applicable
rules of any stock exchange if it is not reasonably practicable to consult with
the other Party before making any public announcement regarding the Subject
Matter.

5.3 Confidentiality.

(a) As of the Closing Date, the confidentiality agreement dated as of
February 11, 2016 between Quality Technology Services, LLC and Seller Parent (as
amended from time to time, the “Confidentiality Agreement”) shall terminate and
be of no further force and effect.

(b) For a period of three (3) years following the Closing, (i) the Purchaser
Parties shall, and, shall cause the Company and its Representatives (as such
term is defined in the Confidentiality Agreement) to, keep confidential and not
use for any purpose all nonpublic information regarding the Seller Parties or
any of their Affiliates of which the Purchaser Parties or the Company may be
aware and (ii) the Seller Parties shall keep confidential and not use for any
purpose all nonpublic information regarding the Company of which the Seller
Parties’ may be aware. Notwithstanding the foregoing, the restrictions set forth
in the foregoing clauses (i) and (ii) shall not apply to confidential
information which (x) at the time of disclosure is generally available to the
public (other than as a direct or indirect result of a disclosure by the
Purchaser Parties or the Seller Parties (as applicable) and (y) was available to
the Purchaser Parties or the Seller Parties (as applicable) on a
non-confidential basis from a source that is not and was not prohibited from
disclosing such information by a contractual, legal or fiduciary obligation of
confidentiality.

5.4 Conveyance Taxes. The Purchaser Parties and the Seller Parties will
reasonably cooperate in the preparation, execution and filing of all Tax
Returns, questionnaires, applications or other documents regarding any real
property transfer or gains, sales, use, transfer, value added and stamp Taxes,
any transfer, recording, registration and other fees and any similar Taxes which
become payable in connection with the Transactions, which fees and expenses
shall be paid fifty percent (50%) by the Purchaser Parties and the remaining
fifty percent (50%) by the Seller Parties, except for income taxes imposed on
Asset Seller or the members of Interest Seller, which shall remain the sole
obligation of each such Party.

5.5 Tax Treatment; Tax Returns. For all U.S. federal, state and local income Tax
purposes and other Tax purposes (but not including property Tax or Conveyance
Tax purposes) where permitted, the sale and purchase of the Company shall be
treated as the sale and purchase of the assets of the Company subject to only
certain of the liabilities of the Company. Both Interest Seller and Interest
Purchaser shall file all U.S. federal, state and local Tax Returns in a manner
consistent with such treatment. Interest Seller shall prepare all Tax Returns of
the Company for periods ending on or prior to the Closing Date (“Pre-Closing Tax
Periods”). For the avoidance of doubt, the Interest Seller shall prepare income
tax returns for filing with the IRS and the State of New Jersey for all
activities of the Company for all periods ending on or prior to the Closing
Date. Interest Purchaser shall prepare and file all Tax Returns of the Company
for periods including the Closing Date but ending after the Closing Date
(“Straddle Tax Periods”); provided, that Interest Purchaser shall provide to
Interest Seller drafts of such Tax Returns for Straddle Tax Periods no later
than fifteen (15) Business Days prior to the applicable due date. Interest
Purchaser shall consider in good faith comments or proposed adjustments to such
draft Tax Returns for Straddle Tax Periods received from Interest Seller not
less than seven (7) Business Days prior to the applicable due date. Interest
Seller shall be entitled to all Tax refunds for Pre-Closing Tax Periods and the
portion of any Straddle Period ending on the Closing Date, unless otherwise
specifically provided in this Agreement. Interest Purchaser shall be responsible
for preparing and filing all other Tax Returns of the Company and of Interest
Purchaser with respect to the Company and its assets and income relating to
periods after the Closing Date.

 

-22-



--------------------------------------------------------------------------------

5.6 Allocation of the Purchase Price. Prior to the Closing, Interest Purchaser
has prepared and provided to Interest Seller an allocation of the Estimated
Purchase Price among the Property, which includes an allocation to the
unimproved land that does not exceed the most recent assessment by the
Piscataway Tax Assessor of $7,940,000, and Interest Seller has agreed to such
allocation of the Purchase Price. On or prior to the date on which they are
required to be filed under applicable Law, including any extensions of the
applicable filing deadline, each of the parties shall file all Tax Returns, and
forms, schedules and attachments to Tax Returns (including Internal Revenue
Service Form 8594) in a manner consistent with the allocation of the Purchase
Price agreed to. All such Tax filings by Asset Purchaser and Asset Seller and
Seller Parent shall reflect the Asset Purchase Price being paid for the
Transferred Asset.

5.7 Termination of Rights to DFT Names and DFT Marks. Each of the Purchaser
Parties acknowledges and agrees that as between the Purchaser Parties and their
respective Affiliates (including, following the Closing, the Company), on the
one hand, and the Seller Parties and their respective Affiliates, on the other
hand, all right, title and interest in and to the DFT Names and DFT Marks are
owned exclusively by the Seller Parties and their respective Affiliates. The
Purchaser Parties and their respective Affiliates (including, following the
Closing, the Company) shall have no rights in or to any DFT Names and DFT Marks,
and the Purchaser Parties and their respective Affiliates shall not use any DFT
Names and DFT Marks. Neither the Purchaser Parties nor any of their respective
Affiliates shall contest the ownership or validity of any rights of the Seller
Parties or any of their respective Affiliates in or to any of the DFT Names and
DFT Marks. After the Closing Date, the Purchaser Parties and their respective
Affiliates will not expressly, or by implication, do business as or represent
themselves as having any affiliation, connection or other association with the
Seller Parties or any of their respective Affiliates. Furthermore, each of the
Purchaser Parties acknowledges and hereby agrees that (a) the rights of the
Company to any of the DFT Names and DFT Marks pursuant to the terms of any
trademark agreements between the Seller Parties and any of their respective
Affiliates, on the one hand, and the Company, on the other hand, shall terminate
on the Closing Date; and (b) on the Closing Date, the Purchaser Parties and
their respective Affiliates shall cease and discontinue all uses of the DFT
Names and DFT Marks, either alone or in combination with other words, and all
service marks, trademarks and trade names similar to the DFT Names and DFT Marks
or embodying any of the foregoing alone or in combination with other words, on
any and all items and materials of the Company (to the extent any such uses
exist as of the Closing Date).

5.8 Distributions. Nothing in this Agreement shall be deemed to prohibit or
limit in any manner, and the Seller Parties and the Company shall be permitted
to, declare, set aside and/or pay any cash dividend or distribution in respect
of capital stock, partnership interests, limited liability company or membership
interests or other securities or equity interests, whether or not in the
ordinary course of business. Notwithstanding anything to the contrary contained
in this Agreement, certain accounts of the Company shall continue to be subject
to the Seller Parties’ and their Affiliates’ daily cash “sweep”. Such cash
“sweeps” shall be terminated prior to the Closing.

5.9 Post-Closing Access. After the Closing, Interest Purchaser will, from time
to time, upon reasonable prior notice and during normal business hours, afford
the Seller Parties reasonable access to all books and records related to the
Company for any periods ending on or before the Closing Date, including all
accounting records and data, for tax, accounting or other legal or compliance
purposes. Interest Purchaser will, and will cause the Company to, maintain all
books and records for the maximum time period required to comply with all
applicable federal and state audit periods. Notwithstanding any other provision
of this Agreement, the Seller Parties shall be under no obligation to provide
Interest Purchaser or the Company any U.S. federal, state or local income Tax
Returns of any Seller Party or any Affiliate of any Seller Party other than the
Company.

 

-23-



--------------------------------------------------------------------------------

5.10 Financial Statements. The Seller Parties shall, from time to time, upon
reasonable notice from the Purchaser Parties, at the sole cost and expense of
the Purchaser Parties, provide the Purchaser Parties and their respective
Representatives with access to the financial information in their possession
relating solely to the Company and the Property which is reasonably necessary in
the opinion of the outside third party accountants (the “Parent Accountants”) of
QualityTech, LP (“Purchaser Parent”) to enable Purchaser Parent and the Parent
Accountants to timely prepare financial statements in compliance with any and
all requirements of (i) Rule 3-14 of Resolution S-X of the SEC, (ii) any other
rule or Law passed by the SEC or securities exchange as applicable to Purchaser
Parent, and (iii) any registration statement, report or disclosure statement
filed or reported with the SEC by, or on behalf of, Purchaser Parent.

5.11 Resignations. The Seller Parties shall obtain and deliver to the Purchaser
Parties at the Closing evidence reasonably satisfactory to the Purchaser Parties
of the resignation or removal, effective as of the Closing Date, of those
directors, officers or managers, as applicable, of the Company (the “Seller
Resignations”).

5.12 Electronic Data Room. The Seller Parties shall cause to be delivered to the
Purchaser Parties an electronic copy of the complete contents of the Data-Room
(on CD-ROM or comparable media) no later than three (3) Business Days following
Closing.

5.13 Real Property Taxes.

(a) Notwithstanding anything to the contrary in this Agreement, the Parties
acknowledge that Interest Seller has appealed certain real property Taxes
attributable to the Property pursuant to an appeal pending in the Tax Court of
New Jersey, styled Whale Ventures, LLC v. Township of Piscataway, Docket
No. 003447-2016 (the “Real Property Tax Appeal”). Interest Seller shall be
responsible for, and shall receive the benefit of, any additional real property
Taxes and any Tax rebates or refunds attributable to periods prior to the
Closing Date and such Real Property Tax Appeal; provided, that Interest Seller
shall not be responsible for (or receive the benefit of) any such Taxes (or
rebates or refunds) to the extent the Unadjusted Purchase Price was adjusted
downward (or upward) pursuant to ARTICLE I determined after taking into
consideration all adjustments provided for therein, on account of such Taxes (or
rebates or refunds). If Interest Seller is entitled to the benefit of any rebate
or refund pursuant to this Section 5.13, then upon receipt by or on behalf of
Purchaser or its Affiliates of any such rebate or refund, Interest Purchaser
shall within ten (10) days’ pay to Interest Seller an amount equal to the
remaining portion of such rebate or refund to which Interest Seller is so
entitled less (i) the amounts due to Tenants under the Leases as in effect as of
the Closing Date, and (ii) an amount equal to Interest Purchaser’s documented
out-of-pocket expenses incurred in connection with the Real Property Tax Appeal
that are not allocable to Tenants under the Leases as in effect as of the
Closing Date. For the avoidance of doubt, any reassessment, change in
classification or other adjustment resulting in additional taxes for periods
prior to the Adjustment Time shall be paid by Interest Seller.

(b) Interest Purchaser and the Company shall be responsible for the Real
Property Tax Appeal; provided, however, that neither Interest Purchaser nor the
Company shall settle, compromise or dismiss the Real Property Tax Appeal without
the prior written consent of Interest Seller, which consent shall not
unreasonably be withheld. Notwithstanding the foregoing, Interest Seller, at its
expense, shall have the right, but not the obligation, to, as applicable,
initiate, control and continue (but not settle, compromise or dismiss, except as
expressly provided below) the Real Property Tax Appeal or related proceedings,
including the employment of counsel reasonably satisfactory to Interest
Purchaser, and shall promptly provide to Interest Purchaser all material
information relating to such appeal or proceedings as and when such information
becomes known to Interest Seller, together with such other information as
Interest Purchaser may reasonably request. In the event Interest Seller elects
to take control of the Real Property Tax Appeal, Interest Seller may not settle
or compromise the Real Property Tax Appeal or any related proceeding without
Interest Purchaser’s prior written consent, which consent shall not unreasonably
be withheld.

 

-24-



--------------------------------------------------------------------------------

5.14 Solar Renewable Energy Credits. The Parties agree to cooperate in good
faith to effectuate the terms of this Agreement with respect to SRECs and to
satisfy SREC compliance requirements, including but not limited to, the
execution and/or filing of relevant forms and documents and the sharing of
relevant records.

5.15 Transfer of Excluded Assets. Prior to the Closing, Interest Seller shall
cause the Company to assign, transfer and convey all of its rights, title and
interest in and to the Excluded Assets pursuant to an assignment and assumption
agreement substantially in the form of Exhibit H hereto.

5.16 No 1603 Grant Recapture. Asset Purchaser hereby agrees that from the
Closing Date to December 31, 2016, Asset Purchaser shall:

(a) Not sell or otherwise dispose of the Transferred Asset to a Grant
Disqualified Person;

(b) Not cause the Transferred Asset to no longer constitute “specified energy
property” within the meaning of the 1603 Grant Treasury Guidance;

(c) Impose the restrictions set forth in clauses (a) and (b) above on any
transferee of the Transferred Asset and require that such restrictions be
imposed on any subsequent transferee;

(d) Provide to Asset Seller any and all information required to complete the
Section 1603 Grant annual report for the year ended December 31, 2016; and

(e) Without limiting Asset Seller’s right to indemnity under this Agreement, be
jointly liable to the U.S. Government for any recapture associated with the
Section 1603 Grant made with respect to the Transferred Asset and obtain an
agreement from any subsequent transferee of the Transferred Asset to be jointly
liable for any recapture of the Section 1603 Grant.

5.17 Employee Matters.

(a) On or prior to the Closing, Interest Purchaser shall, or shall cause one of
its Affiliates to, offer employment to each employee employed by Interest
Seller’s Affiliate immediately prior to such date who is listed on Schedule
5.17. Interest Purchaser’s or its Affiliate’s offer of employment to each such
employee shall be for employment commencing immediately following the Closing.
For the purposes hereof, all employees who accept Interest Purchaser’s offer of
employment and commence employment on the Closing Date are hereinafter referred
to collectively as the “Transferred Employees.”

(b) For the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, Interest Purchaser shall provide, or shall
cause its Affiliates to provide, each Transferred Employee (i) with compensation
(including base salary or wages rates and target bonus or commission, but
excluding equity-based incentive opportunities) that is not less favorable than
the base salary or wage rates and target bonus or commission provided to such
Transferred Employee immediately prior to the Closing, and (ii) with employee
benefits that are substantially similar in the aggregate to the employee
benefits provided to similarly-situated employees of Interest Purchaser or its
Affiliates. Interest Purchaser agrees that, from and after the Closing Date,
Interest Purchaser shall, and shall cause its Affiliates to, grant each
Transferred Employee credit for any service with Interest Seller, the Company,
or any of their Affiliates (including service with any predecessor employer if
so credited under an analogous plan) earned prior to the Closing Date (A) for
eligibility and vesting purposes and (B) for purposes of paid time off accrual
and

 

-25-



--------------------------------------------------------------------------------

determination of level of severance pay under any Employee Benefit Plan that may
be established or maintained by Interest Purchaser or its Affiliates (including,
as of the Closing, the Company), on or after the Closing Date (the “New Plans”)
to the same extent such service was recognized as of immediately prior to the
Closing by Interest Seller, the Company, or any of their Affiliates under an
analogous plan, but not to the extent such service recognition would result in a
duplication of benefits. In addition, and without limiting the generality of the
foregoing, (1) each Transferred Employee shall be immediately eligible to
participate, without any waiting time, in any and all New Plans to the extent
coverage under such New Plan replaces coverage under a comparable plan in which
such Transferred Employee participated immediately before such replacement; and
(2) Interest Purchaser hereby agrees that Interest Purchaser shall, or shall
cause its Affiliates (including, as of the Closing, the Company) to (I) cause to
be waived all pre-existing condition exclusion and actively-at-work requirements
and similar limitations, eligibility waiting periods, and, to the extent
permitted under any applicable employee benefit plan or underlying policy,
evidence of insurability requirements under any New Plans to the extent waived
or satisfied by a Transferred Employee (or covered dependent thereof) under any
plan as of the Closing and (II) cause any covered expenses incurred during the
plan year in which commencement of participation in such New Plan begins and
prior to the Closing Date by a Transferred Employee (or covered dependent
thereof) to be taken into account for purposes of satisfying applicable
deductible, coinsurance, and maximum out-of-pocket provisions after the Closing
Date under any applicable New Plan. Nothing in this Section 5.17(b) shall
prevent the Purchaser or its applicable Affiliate from terminating the
employment of any of the Transferred Employees for Cause prior to the first
anniversary of the Closing Date.

(c) The Seller Parties and the Purchaser Parties shall reasonably cooperate in
good faith in achieving the intended purpose of this Section 5.17(c). In
furtherance of the foregoing, Interest Seller or one of its Affiliates shall
provide Interest Purchaser reasonable data and information necessary for
Interest Purchaser and its Affiliates to comply with Section 5.17(c).

(d) No provision of this Section 5.17 shall create any third party beneficiary
or other rights in any Transferred Employee or former employee (including any
beneficiary or dependent thereof) in respect of continued employment (or resumed
employment) with Interest Purchaser, the Company, or their Affiliates, and no
provision of this Section 5.17 shall create any such rights in any such persons
in respect of any benefits that may be provided, directly or indirectly, under
any Employee Benefit Plans or any similar plan or arrangement which may be
maintained by Interest Seller, Interest Purchaser, the Company, or their
respective Affiliates. Nothing contained in this Section 5.17 shall constitute
or be deemed to be an amendment to any Employee Benefit Plan or any other
compensation or benefit plan, program or arrangement of Interest Seller,
Interest Purchaser, the Company, or their respective Affiliates.

(e) For the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, Seller Parent shall not, and shall cause its
subsidiaries not to, directly or indirectly solicit, recruit or hire any
Transferred Employee; provided, that the foregoing shall not prohibit (i) a
general solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at the Transferred
Employees and the subsequent hiring of any Transferred Employee that responds to
such general solicitation after such one-year period, or (ii) Seller Parent or
any of its subsidiaries from soliciting, recruiting or hiring any Transferred
Employee who has ceased to be employed or retained by Purchaser or one of its
Affiliates for at least six (6) months.

5.18 Guarantee. At the Closing, the Purchaser Parties shall arrange for a
substitute instrument to fully replace and release Seller Parent or its
applicable Affiliate as issuer, guarantor, credit support provider or account
party with respect to the letter of credit by or on behalf of the Company set
forth on Schedule 5.18 (the “Guarantee”). To the extent the Purchaser Parties
are unable to obtain a substitute or replacement instrument, or to the extent
the beneficiary or counterparty under the Guarantee does not accept any such
substitute instrument, the Purchaser Parties shall arrange for Seller Parent and
its Affiliates to be indemnified, defended and held harmless by a creditworthy
entity reasonably acceptable to Seller Parent, against, and for the
reimbursement of Seller Parent for, all amounts paid, including costs or
expenses in connection with such Guarantee.

 

-26-



--------------------------------------------------------------------------------

5.19 Non-Interference. In furtherance of the Transactions, Seller Parent
covenants and agrees that, for the period beginning on the Closing Date and
ending on the first anniversary of the Closing Date, neither Seller Parent nor
any of its subsidiaries shall solicit, request, induce or attempt to induce any
Tenant to terminate its relationship with the Company. For the avoidance of
doubt, nothing in this Section 5.19 shall prohibit Seller Parent or its
subsidiaries from (i) soliciting any Tenant who, as of the Closing Date, leases
data center space from Seller Parent or one of its subsidiaries (other than the
Company) to lease, purchase or otherwise occupy data center space, or
(ii) responding to any request for proposal of a Tenant for data center space in
addition to Tenant’s existing space or other space Tenant is entitled to rent
under a current Lease.

5.20 Post-Closing Tenant Payments. The Seller Parties covenant and agree that,
from and after the Closing, in the event any Tenant shall make a payment of
Rent, Operating Expenses or any other amounts due and payable under the
applicable Lease to a bank account controlled by Interest Seller or one of its
Affiliates, including any bank account of the Company that comprises an Excluded
Asset, Interest Seller shall promptly notify the Purchaser Parties of such
payment and shall promptly (but in any event within the earlier of (a) five
(5) Business Days of becoming aware of such payment by a Tenant, or (b) thirty
(30) days after receipt of such payment by a Tenant) pay to Interest Purchaser
an amount in cash equal to such payment.

5.21 Transferred Employee Electronic Mail. For the period beginning on the
Closing and ending on the first anniversary of the Closing Date, the Seller
Parties shall ensure that any electronic mail addressed to the electronic mail
address of any Transferred Employee is automatically forwarded to the electronic
mail address set forth on Schedule 5.21 established for such Transferred
Employee by Interest Purchaser or one of its Affiliates.

ARTICLE VI

CLOSING

6.1 Closing. The closing (the “Closing”) of the Transactions will take place
simultaneously with the execution and delivery of this Agreement on the date
hereof (the “Closing Date”), and shall take place by exchanging documents via
electronic mail, facsimile or overnight courier. The Closing shall take place as
follows: (i) the Estimated Purchase Price and Asset Purchase Price will be paid
by the Purchaser Parties to accounts designed in writing by the Seller Parties,
(ii) all documents required to be delivered by the Seller Parties and the
Purchaser Parties at Closing pursuant to this Agreement shall be exchanged
electronically by the Parties in accordance with this ARTICLE VI, and (iii) at
Closing, the amounts payable to the Escrow Agent for title and closing charges
shall be delivered by Purchaser Parties, along with such documents as requested
by the Escrow Agent, including all affidavits required for issuance of the Title
Policy.

6.2 Delivery of Purchaser Parties’ Closing Documents. At the Closing, the
Purchaser Parties shall deliver to the Seller Parties or Escrow Agent, as the
case may be, the following items (“Purchaser Parties’ Closing Documents”):

(a) the Closing Payment by wire transfer of immediately available funds to one
or more accounts designated by the Seller Parties;

 

-27-



--------------------------------------------------------------------------------

(b) executed counterparts to an assignment and assumption agreement set forth on
Exhibit D (the “Membership Interest Assignment and Assumption Agreement”)
relating to the Membership Interests;

(c) executed counterparts to an assignment and assumption agreement set forth on
Exhibit E (the “Transferred Asset Assignment and Assumption Agreement”) relating
to the Transferred Asset;

(d) executed counterparts to a transition services agreement set forth on
Exhibit F (the “Transition Services Agreement”);

(e) any transfer Tax form required to be executed by Interest Purchaser in
connection with the Transactions;

(f) the PJM Environmental Information Services System Change Form attached
hereto as Exhibit M (the “SREC System Change Form”) executed by the Asset
Purchaser; and

(g) such other instruments or documents which by the terms of this Agreement are
to be delivered by the Purchaser Parties to the Seller Parties at Closing.

6.3 Delivery of Seller Parties’ Closing Documents. At the Closing, the Seller
Parties shall deliver to Purchaser the following items (“Seller Parties’ Closing
Documents”):

(a) executed counterparts to the Membership Interest Assignment and Assumption
Agreement;

(b) executed counterparts to the Transferred Asset Assignment and Assumption
Agreement;

(c) executed tenant estoppel statements in the form set forth on Exhibit G from
Tenants whose Base Rent (as defined in the Leases) collectively comprise
seventy-five (75%) of the total of all Base Rents under all of the Leases, and
an executed landlord estoppel statement certifying those matters set forth on
Exhibit G with respect to all remaining Tenants;

(d) all minute books and limited liability company records and seals of the
Company in the possession of Interest Seller and any other material books and
records of the Company and material books and records relating to the
Transferred Asset and the rights to be issued SRECs;

(e) a certificate signed by each of Seller Parent and DuPont Fabros Technology,
L.P., stating that it is not a “foreign person” as defined in Section 1445 of
the Code;

(f) copies of the Seller Resignations;

(g) executed counterparts to the Transition Services Agreement;

(h) any transfer Tax form required to be executed by Interest Seller in
connection with the Transactions;

(i) executed counterparts to the Transferred Asset Assignment and Assumption
Agreement;

 

-28-



--------------------------------------------------------------------------------

(j) title affidavit(s) in the form attached hereto as Exhibit L, required by the
Title Company to be executed in connection with the issuance of the Title Policy
required to be issued to Purchaser at Closing;

(k) the SREC System Change Form executed by the Asset Seller;

(l) Corrected Pollution Policy (3731-2217) and Environmental Site Liability
Policy (3731-3415) listing Whale Ventures, LLC (rather than Whale Ventures,
LLP), as insured;

(m) assignment of that certain Maintenance Agreement dated January 1, 2011, with
Piller USA Inc. to the Company;

(n) assignment of Management Agreement from DuPont Fabros Technology, L.P. to
QualityTech, L.P.; and

(o) such other instruments or documents which by the terms of this Agreement are
to be delivered by Seller Parties to Purchaser Parties at Closing.

ARTICLE VII

SURVIVAL; INDEMNIFICATION

7.1 Survival of Representations and Warranties. The representations and
warranties of the Parties in ARTICLE III and ARTICLE IV of this Agreement shall
survive the Closing for a period of eighteen (18) months following the Closing
Date; provided, however, that (i) the representations and warranties of the
Seller Parties and Seller Parent contained in Sections 3.1 (Organization, Power
and Authority of the Seller Parties), 3.2 (Membership Interests), 3.4
(Capitalization and Subsidiaries), 3.5 Ownership of Property), 3.8 (Tax
Matters)and 3.14 (Financial Adviser) (the “Seller Core Representations and
Warranties”) shall survive for the applicable statute of limitations with
respect thereto, (ii) the representations and warranties of the Seller Parties
and Seller Parent contained in Section 3.11 (Environmental Matters) shall
survive the Closing for a period of three (3) years following the Closing Date
and (iii) the representations and warranties of the Purchaser Parties contained
in Sections 4.1 (Organization, Power and Authority of the Purchaser Parties) and
4.3 (Financial Advisor) (the “Purchaser Core Representations and Warranties”
and, together with the Seller Core Representations and Warranties, the “Core
Representations and Warranties”) shall survive for the applicable statute of
limitations with respect thereto.

7.2 Indemnification by the Seller Parties and Seller Parent. From and after the
Closing Date, the Seller Parties and Seller Parent (collectively, for purposes
of this ARTICLE VII, the “Seller Indemnifying Parties”), jointly and severally,
shall, subject to the provisions of this ARTICLE VII, indemnify, defend and hold
harmless the Purchaser Parties and their respective Affiliates, (collectively,
the “Purchaser Indemnified Parties”) from and against any and all Losses that
may be suffered or incurred by any Purchaser Indemnified Party arising out of,
resulting from or relating to any of the following matters:

(a) any inaccuracy or breach of any representation or warranty made by the
Seller Parties or Seller Parent in ARTICLE III; or

(b) a breach of any covenant or obligation of Seller Parties or Seller Parent
contained in this Agreement.

 

-29-



--------------------------------------------------------------------------------

7.3 Indemnification by the Purchaser Parties. From and after the Closing Date,
the Purchaser Parties, jointly and severally, shall, subject to the provisions
of this ARTICLE VII, indemnify and hold harmless the Seller Parties, Seller
Parent and their respective Affiliates (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses that may be suffered or incurred
by any Seller Indemnified Party arising out of, resulting from or relating to
any of the following matters:

(a) any inaccuracy or breach of any representation or warranty made by the
Purchaser Parties in ARTICLE IV;

(b) a breach of any covenant or obligation of the Purchaser Parties contained in
this Agreement; or

(c) the recapture of any portion of the Section 1603 Grant.

7.4 Character of Indemnity Payments. The Parties agree that any indemnification
payments made with respect to this Agreement shall be treated for all Tax
purposes as an adjustment to the Unadjusted Purchase Price, unless otherwise
required by law (including by a determination of a Tax Authority that, under
applicable law, is not subject to further review or appeal).

7.5 Notice and Resolution of Claims.

(a) Each Person entitled to indemnification pursuant to Section 7.2 or 7.3 (an
“Indemnified Party”) shall give written notice to the indemnifying party or
parties from whom indemnity is sought (the “Indemnifying Party”) promptly after
obtaining knowledge of any claim that it may have under Section 7.2 or 7.3, as
applicable. The notice shall set forth in reasonable detail the claim and the
basis for indemnification. Failure to give the notice in a timely manner shall
not release the Indemnifying Party from its obligations under Section 7.2 or
7.3, as applicable, except to the extent that the failure prejudices the ability
of the Indemnifying Party to contest that claim.

(b) Defense of Third Party Claims. If a claim for indemnification pursuant to
Section 7.2 or 7.3 shall arise from any Action made or brought by a third party
that would reasonably be expected to result in indemnifiable Losses (a “Third
Party Claim”), the Indemnifying Party may assume the defense of the Third Party
Claim. If the Indemnifying Party assumes the defense of the Third Party Claim,
the defense shall be conducted by counsel chosen by the Indemnifying Party, who
shall be reasonably acceptable to the Indemnified Party; provided, that the
Indemnified Party shall retain the right to employ its own counsel and
participate in the defense of the Third Party Claim at its own expense (which
shall not be recoverable from the Indemnifying Party under this ARTICLE VII
unless the Indemnifying Party shall authorize the Indemnified Party in writing
to employ separate counsel at the expense of the Indemnifying Party, in which
case the reasonable expenses of counsel to the Indemnified Party shall be
reimbursed by the Indemnifying Party). In no event shall the Indemnifying Party
be obligated to pay the fees and expenses of more than one counsel for all
Indemnified Parties with respect to any claim indemnified under this ARTICLE
VII. Notwithstanding the foregoing provisions of this Section 7.5(b), (i) no
Indemnifying Party shall be entitled to settle any Third Party Claim for which
indemnification is sought under Section 7.2 or 7.3 without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, unless it has assumed the defense of such Third Party
Claim and as part of the settlement the Indemnified Party is released from all
liability with respect to the Third Party Claim and the settlement does not
impose any equitable remedy on the Indemnified Party or require the Indemnified
Party to admit any fault, culpability or failure to act by or on behalf of the
Indemnified Party, and (ii) no Indemnified Party shall be entitled to settle any
Third Party Claim for which indemnification is sought under Section 7.2 or 7.3
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, unless the Third Party Claim is
for money damages only and such settlement does not include a statement as to,
or an admission of fault, culpability or a failure to act by or on behalf of the
Indemnifying Party and as part of such settlement the Indemnifying Party is
released

 

-30-



--------------------------------------------------------------------------------

from all liability (for indemnification pursuant to this ARTICLE VII and
otherwise) with respect to such Third Party Claim. If the Indemnifying Party
does not notify the Indemnified Party within twenty (20) Business Days after
receipt of the Indemnified Party’s notice of a Third Party Claim of indemnity
hereunder that it elects to assume the control of the defense of any Third Party
Claim, the Indemnified Party shall have the right to contest the Third Party
Claim but shall not thereby waive any right to indemnity therefor pursuant to
this Agreement and the costs of such Actions by the Indemnified Party shall be
paid by the Indemnifying Party.

(c) The provisions of this Section 7.5(c) shall apply to any Claim relating to
or arising from Seller Indemnifying Parties’ obligation to indemnify the
Purchaser Indemnified Parties under Section 7.2(a) as to any breaches of the
representations and warranties contained in Section 3.11, including any
associated investigative, remediation, cleanup, remedial, removal or corrective
action or monitoring (“Environmental Response”) (collectively, “Environmental
Claims”).

(i) The Seller Indemnifying Parties shall have the right, but not the
obligation, to assume the defense or control of or settle any Environmental
Claim, or undertake any Environmental Response, with counsel, consultants or
contractors selected by the Seller Parties (to be reasonably acceptable to the
Purchaser Parties); provided, that the Seller Indemnifying Parties shall, to the
extent relevant to the Company, (A) keep Interest Purchaser reasonably informed
as to the status of the foregoing, (B) promptly provide Interest Purchaser with
any material non-privileged information, documentation and correspondence
relating to the Environmental Claim or Environmental Response and (C) exercise
reasonable efforts to consult with Interest Purchaser prior to exchanges of
material documentation or material information or engaging in material
negotiations with any Person (Interest Purchaser to make itself reasonably
available and without delay as to same).

(ii) To the extent that the Seller Indemnifying Parties have chosen, at their
discretion, to control or undertake any Environmental Response, Interest
Purchaser shall, and shall cause each of its Affiliates and Representatives to,
provide the Seller Indemnifying Parties and their Representatives with
reasonable access to such asset or property (subject to the rights of tenants)
to permit the Seller Indemnifying Parties or their Representatives to undertake
such Environmental Response at reasonable times, on reasonable advance written
notice and without unreasonable interference with Interest Purchaser’s business
operations. Interest Purchaser agrees that it will not, to the extent
practicable, unreasonably interfere with or disturb the Seller Indemnifying
Parties’ performance of such Environmental Response and, as is reasonably
necessary, shall provide access to site utilities.

(iii) To the extent that an environmental condition which is the subject of an
Environmental Claim for which Interest Purchaser seeks indemnification from the
Seller Indemnifying Parties is altered, exacerbated or increased after the
Closing Date due to an act or omission of Interest Purchaser, its Affiliates,
their respective contractors and subcontractors, and invitees, guests, or any
third parties acting on their own or under the supervision or direction of
Interest Purchaser or any Governmental Entity, which results in increased or
additional Claims, costs or Liabilities, the Seller Indemnifying Parties shall
not be responsible or liable for such increased or additional Claims, costs or
Liabilities.

(iv) The Seller Indemnifying Parties shall have no obligation for any
Environmental Claim to the extent that the Loss for which Interest Purchaser is
seeking indemnification relates to, arises out of or results from (A) the
closure, transfer, sale or termination of a Lease or the Property after the
Closing Date, except to the extent that the Environmental Claim arises solely
from or is directly associated with an ISRA triggering event resulting from the

 

-31-



--------------------------------------------------------------------------------

transactions under this Agreement, (B) any change in the use of all or part of
the Property after the Closing Date from the current use, (C) any investigation,
assessment, corrective action, cleanup, remedial, removal, or similar activity
other than performed using the lowest cost methods available and as required to
comply with the minimum applicable standards acceptable to the relevant
Governmental Entity under applicable Environmental Law in effect and enforceable
as of the date of the aforementioned investigation, assessment, corrective
action, cleanup, remedial, removal or similar activity, including, where
available, risk-based standards, commercially reasonable deed restrictions, and
engineering or institutional controls or (D) any report or disclosure to any
Governmental Entity by or on behalf of Interest Purchaser or any Purchaser
Indemnified Party unless required by Environmental Law.

(v) The Seller Indemnifying Parties’ indemnification obligation for any
Environmental Claim shall be extinguished and of no further force or effect to
the extent that any Purchaser Indemnified Party initiates, permits, allows or
conducts any environmental investigation, assessment, sampling or testing of
soil, subsurface strata, surface water, groundwater, sediments, ambient air or
other environmental mediums (collectively, “Environmental Investigations”)
unless such investigation, assessment, sampling or testing is required by
Environmental Law or the order of a Governmental Entity; provided, however, that
this provision shall not apply to any pre-Closing Environmental Investigations.

7.6 Limitations on Liability.

(a) Deductible.

(i) The Seller Indemnifying Parties shall not have any obligation or liability
to any Purchaser Indemnified Party under Section 7.2(a) unless and until the
aggregate amount of Losses incurred or suffered by the Purchaser Indemnified
Parties arising out of the matters referred to in Section 7.2(a) shall have
exceeded Three Hundred Thousand Dollars ($300,000), in which case the Seller
Indemnifying Parties shall be obligated and liable under Sections 7.2(a) only
with respect to such applicable excess.

(ii) The Purchaser Parties shall not have any obligation or liability to any
Seller Indemnified Party under Section 7.3(a) unless and until the aggregate
amount of Losses incurred or suffered by the Seller Indemnified Parties arising
out of the matters referred to in Section 7.3(a) shall have exceeded Three
Hundred Thousand Dollars ($300,000), in which case the Purchaser Parties shall
be obligated and liable under Section 7.3(a) only with respect to such excess.

(b) Limit of Liability. The liability of the Seller Indemnifying Parties
pursuant to Section 7.2(a) shall not exceed Ten Million Dollars ($10,000,000) in
the aggregate and the liability of the Purchaser Parties pursuant to
Section 7.3(a) shall not exceed Ten Million Dollars ($10,000,000) in the
aggregate; provided, however, that the liability cap for Environmental Claims
shall not exceed Twenty Million Dollars ($20,000,000); and provided, further,
that the liability caps in this Section 7.6(b) shall not apply to Losses with
respect to the Core Representations and Warranties or to any other Losses
arising under Section 7.2 or Section 7.3; . Notwithstanding anything to the
contrary in this Agreement, under no circumstances shall the aggregate
liabilities of the Seller Indemnifying Parties or the aggregate liabilities of
the Purchaser Parties pursuant to this ARTICLE VII exceed One Hundred
Twenty-Five Million Dollars ($125,000,000); provided, however, that the
foregoing limitation shall not apply to claims based on fraud, willful
misconduct, intentional misrepresentation or the Net Data Centers Litigation.

 

-32-



--------------------------------------------------------------------------------

(c) Limit on Time for Assertion of Claims. None of the Seller Indemnifying
Parties or the Purchaser Parties shall have any obligation or liability pursuant
to Section 7.2(a) or Section 7.3(a) respectively, for any breach of any
representation or warranty unless notice of a claim asserting such breach shall
have been given in accordance with Section 7.5 prior to the termination of the
survival period applicable to such representation or warranty as set forth in
Section 7.1. The Parties further acknowledge that the time periods set forth in
this Section 7.6(c) for the assertion of claims, under this Agreement are the
result of arms’ length negotiation among the Parties and that they intend for
the time periods to be enforced as agreed by the Parties.

(d) Other Limitations.

(i) None of the Seller Indemnifying Parties or the Purchaser Parties shall have
any obligation or liability under Section 7.2 or Section 7.3, as applicable,
with respect to any Losses that are (A) caused by the actions of any Indemnified
Party, (B) exacerbated by any Indemnified Party to the extent of the
exacerbation or (C) recovered by any Indemnified Party from any third party
(including insurers). The Indemnified Party shall seek full recovery under all
insurance policies covering any Losses to the same extent as it would if such
Losses were not subject to indemnification hereunder. If the amount of any
Losses suffered by any Indemnified Party is reduced, at any time subsequent to
any payment in respect thereof by an Indemnifying Party pursuant to Section 7.2
or Section 7.3, as applicable, by recovery from any other third party (including
any insurer), an amount equal to the amount of such reduction (not to exceed, in
any event, the amount so previously paid in respect thereof by the Indemnifying
Party) shall promptly be repaid by the Indemnified Party to the Indemnifying
Party.

(ii) An Indemnifying Party shall not be required to indemnify any Indemnified
Party to the extent of any Losses that a court of competent jurisdiction shall
have determined by final judgment to have resulted from the fraud, gross
negligence or willful misconduct of the Party seeking indemnification.

(iii) Notwithstanding anything to the contrary in this Agreement, no Party
shall, in any event, be liable under this ARTICLE VII to any other Person for
any consequential or punitive damages of such other Person to the extent the
same are not a reasonably foreseeable consequence, except to the extent awarded
to a third party in a third-party claim.

(iv) In the event of any breach giving rise to an indemnification obligation
under this ARTICLE VII, an Indemnified Party shall take and cause its Affiliates
to take, or cooperate with an Indemnifying Party if so requested by the
Indemnifying Party in order to take, all commercially reasonable measures to
mitigate the consequences of the related breach.

(v) Notwithstanding anything in this Agreement, any amounts payable pursuant to
the indemnification obligations under this ARTICLE VII shall be paid without
duplication and in no event shall any Party hereto be indemnified under
different provisions of this Agreement for the same Losses, including but not
limited to in respect of any matter that is taken into account in the
calculation of the Estimated Purchase Price pursuant to Section 1.2.

7.7 Exclusive Remedy; Nature of Representations and Warranties. Following the
Closing Date, the sole and exclusive remedy for any inaccuracy or breach of any
representation, warranty, covenant, obligation or other agreement contained in
this Agreement or otherwise relating to the Membership Interests, the
Transferred Asset, the Company or the Property or the subject matter of this
Agreement shall be indemnification in accordance with this ARTICLE VII, except
with respect to any claim based on fraud, willful misconduct or intentional
misrepresentation, and no Person will have any other entitlement, remedy

 

-33-



--------------------------------------------------------------------------------

or recourse, whether in contract, tort, by statute or otherwise. In furtherance
of the foregoing, each Party hereby waives, to the fullest extent permitted by
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, obligation or other agreement set forth
herein (or otherwise relating to the Company or the subject matter of this
Agreement) it may have against the other Parties hereto and its Affiliates
arising under or based upon any Law, except pursuant to the indemnification
provisions set forth in this ARTICLE VII. Notwithstanding the foregoing, this
Section 7.7 shall not operate to limit the rights of the Parties to seek
equitable remedies (including specific performance or injunctive relief).

7.8 Separate Indemnity for Certain Matters.

(a) Promptly following the Closing, (i) Seller Parent and Interest Seller shall
use reasonable best efforts to cause Interest Seller or one of its affiliates to
be substituted for the Company as a party to the Net Data Centers Bankruptcy,
including Adversary Case No. 2:15-ap-01647-BB or any other judicial,
administrative or other proceeding related to the Net Data Centers Bankruptcy
directly or indirectly involving the Company (the “Net Data Centers Litigation”)
and (ii) Interest Purchaser shall, and shall cause the Company to, use
Commercially Reasonable Efforts to cooperate with Seller Parent and Interest
Seller to cause Interest Seller or one of its Affiliates to be substituted for
the Company as a party to the Net Data Centers Litigation.

(b) Notwithstanding the substitution of Interest Seller for the Company as a
party to the Net Data Centers Litigation, the Excluded Assets relating to the
Net Data Centers Bankruptcy, the transfer of the Excluded Assets pursuant to
Section 5.15, the Asset Assignment and Assumption Agreement in Exhibit H, and
the provisions of Sections 7.1 – 7.7 above, from and after the Closing Date,
each Interest Seller and Seller Parent, jointly and severally, shall (i) use
Commercially Reasonable Efforts to defend and prevent entry of a final order
determining any liability against the Company in the Net Data Centers
Bankruptcy, including the Net Data Centers Litigation, and (ii) indemnify,
defend and hold harmless the Purchaser Indemnified Parties from and against all
Losses that may be suffered or incurred by any Purchaser Indemnified Party
arising out of, resulting from, or relating to the Net Data Centers Bankruptcy
without further notice or other action by any Purchaser Indemnified Party.

(c) Interest Seller and Seller Parent shall keep each Purchaser Indemnified
Party timely informed of all material developments in the Net Data Centers
Litigation involving the Company to allow the Purchaser Indemnified Parties to
undertake any other action they may deem necessary or appropriate to protect
their interests in the Net Data Centers Bankruptcy and Net Data Centers
Litigation.

(d) Notwithstanding anything to the contrary contained herein, including the
provisions of Sections 7.1 – 7.7 above, from and after the Closing Date,
Interest Seller and Seller Parent, jointly and severally, shall indemnify,
defend and hold harmless the Purchaser Indemnified Parties from and against all
Losses that may be suffered or incurred by any Purchaser Indemnified Party
arising out of, resulting from, or relating to (i) the Notice to Abate issued on
May 23, 2016; (ii) the failure of the Property, as of the Closing Date, to be
properly zoned to permit the use of the Property for a data center (including
the use and operation of the Transferred Asset), offices, and other related and
ancillary uses; (iii) the failure of the Title Company to issue the zoning
endorsement 3.1-06, insuring the foregoing uses as permitted under the current
zoning; (iv) the use, prior to the Closing Date, of biocide and corrosion
inhibitor additives to the non-contact cooling water that is ultimately
authorized for discharge to Rehobeth Brook and for on-site use as irrigation
water in violation of applicable New Jersey environmental regulations, without
further notice or other action by any Purchaser Indemnified Party, or (v) UCC
financing statements 20102823262 and 20102823288 filed August 12, 2010, by
United Rentals (North America), Inc., Herndon, VA. The obligation of Interest
Seller and Seller Parent to indemnify the Purchaser Indemnified Parties pursuant
to clauses (ii) and (iii) above shall terminate upon issuance by the Title
Company of the zoning endorsement 3.1-06 in the form requested by Purchaser.

 

-34-



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1 Amendment. This Agreement may not be amended except by an instrument in
writing signed by all the Parties hereto.

8.2 Extension; Waiver. At any time prior to the Closing Date, the Parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other Party if requested by the other Party, (b) waive any inaccuracies
in the representations and warranties of any Party contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements, covenants or conditions of any Party contained in
this Agreement. Any agreement on the part of a Party to any such extension or
waiver will be valid only if set forth in an instrument in writing signed on
behalf of such Party. The failure of any Party to this Agreement to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
those rights.

8.3 Notices. All notices, requests, claims, demands and other communications
under this Agreement will be in writing (including a writing delivered by
facsimile transmission) and shall be deemed given (a) when delivered, if sent by
registered or certified mail (return receipt requested); (b) when delivered, if
delivered personally or sent by facsimile (with proof of transmission); or
(c) on the Business Day after deposit (with proof of deposit), if sent by
overnight mail or overnight courier; in each case, unless otherwise specified or
provided in this Agreement, to the Parties at the following addresses (or at
such other address or fax number for a Party as will be specified by like
notice):

if to the Seller Parties or Seller Parent, to:

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, NW

Suite 900

Washington, DC 20005

Attention: Richard A. Montfort, Jr., General Counsel

Facsimile: (866) 558-6370

Email: rmontfort@dft.com

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC 20004

Attention: Stuart Barr

Facsimile: (202) 637-5910

Email: stuart.barr@hoganlovells.com

if to the Purchaser Parties to:

QTS Investment Properties Piscataway, LLC

12851 Foster Street

Overland Park, Kansas 66213

Attention: Legal Department

Facsimile: (877) 772-5290

Email: timothy.kuester@qtsdatacenters.com

 

-35-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Stinson Leonard Street LLP

1201 Walnut Street, Suite 2900

Kansas City, Missouri 64106

Attention: Victoria R. Westerhaus

Facsimile: (816) 412-9363

Email: vicki.westerhaus@stinson.com

8.4 Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule such reference will be to a Section, Exhibit or Schedule of
or to this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
will be deemed to be followed by the words “without limitation.” No provision of
this Agreement will be interpreted in favor of, or against, any of the Parties
to this Agreement by reason of the extent to which such Party or its counsel
participated in the drafting thereof or by any reason of the extent to which
such provision is consistent with any prior draft hereof.

8.5 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties. This Agreement may be executed by facsimile
signature or in portable document format (PDF).

8.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Schedules and Exhibits attached hereto and the documents and instruments
delivered and to be delivered hereunder constitute the entire agreement of the
Parties and their respective Affiliates and supersede all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement. Notwithstanding the foregoing, the
Confidentiality Agreement will remain in full force and effect in all respects,
except to the extent modified by the provisions of Section 5.3. This Agreement
shall not confer any rights or remedies upon any Person other than the Parties
hereto, the Persons entitled to indemnification hereunder, and in each case
their respective successors, heirs, legal representatives and permitted assigns.
No past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative of the
Company shall have any liability for any obligations or liabilities of the
Seller Parties under this Agreement or agreements contemplated hereby or for any
claim based on, in respect of, or by reason of, the Transactions.

8.7 Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable conflicts of law
principles thereof.

8.8 Assignment; Binding Agreement. This Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the Parties and their respective
permitted successors and permitted assigns. Neither this Agreement, nor any of
the rights, interests or obligations under this Agreement, may be assigned or
delegated, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties. Any attempted or
purported assignment in violation of this Section 8.8 shall be null and void and
of no force or effect.

 

-36-



--------------------------------------------------------------------------------

8.9 Enforcement.

(a) Injunctive Relief and Specific Performance. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each of the Parties will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in any
court of the United States of America located in the State of New York or in any
New York state court, this being in addition to any other remedy to which they
are entitled at law or in equity.

(b) Jurisdiction. Each Party (i) irrevocably consents to submit itself to the
exclusive jurisdiction of any federal or state court sitting in the Borough of
Manhattan, New York in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement and (ii) waives any objection
that it may now or hereafter have to the venue or jurisdiction of any such
dispute in any such court or that such dispute was brought in an inconvenient
forum, and agrees not to plead or claim the same.

(c) Waiver of Right to Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ITS
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

8.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the Transactions are
not affected in any manner materially adverse to any Party. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision will be interpreted to be only so broad as is
enforceable.

8.11 Expenses. Except as provided in this Section 8.11, each Party will bear its
own costs and expenses related to the negotiation and execution of this
Agreement, and obtaining third party consents to the performance of such Party’s
obligations under this Agreement. The Purchaser Parties will be responsible for
all fees and costs of CBRE Group, Inc. and any other financial advisor to the
Purchaser Parties. The Seller Parties will be responsible for the fees and costs
of Stifel, Nicolaus & Company, Incorporated and any other financial advisor to
Seller, the Seller Parties or any Affiliates thereto with respect to the
Transactions. The Purchaser Parties will be responsible for all of their own
diligence costs and inspection fees, including the costs of environmental and
engineering reviews and audits, appraisals, accounting and other financial
reviews. The Purchaser Parties will be responsible for any premiums and other
charges and fees including, to the extent applicable, any cancellation fees, for
any title policies, any UCC or other searches, any surveys obtained by the
Purchaser Parties and for any lender’s policy of title insurance. The Purchaser
Parties will be responsible for one half of all Property Transfer Costs and the
Seller Parties will be responsible for one half of all Property Transfer Costs.

8.12 Schedule References and Sections. Matters reflected in any Section of this
Agreement are not necessarily limited to matters required by this Agreement to
be so reflected. Such additional matters are set forth for informational
purposes and do not necessarily include other matters of a similar nature. No
reference to or disclosure of any item or other matter in any Section of this
Agreement shall be construed as

 

-37-



--------------------------------------------------------------------------------

an admission or indication that such item or other matter is material for
purposes of this Agreement or that such item or other matter is required to be
referred to or disclosed in this Agreement. Without limiting the foregoing, no
such reference to or disclosure of a possible breach or violation of, or default
under, any Contract, Law or judgment or order of a Governmental Entity shall be
construed as an admission or indication that any breach, violation or default
exists or actually occurred.

8.13 Further Assurances. The Parties agree that, from time to time, whether at
or after the Closing Date, each of them will execute and deliver such further
instruments of conveyance (including conveyance of all of parcels of land
associated with the Property to the extent not otherwise directly or indirectly
conveyed in connection with the Closing) and transfer and take such other
actions as may be necessary to carry out the purposes and intents of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Purchase Agreement to be signed
by their respective officers thereunto duly authorized all as of the date first
written above.

 

SELLER PARTIES: WHALE INTERESTS LLC, a Delaware limited liability company   By:
Whale Holdings LLC, a Delaware limited liability company, its managing member  
By: DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:   /s/ Richard A. Montfort, Jr.   Name:   Richard A. Montfort, Jr.
  Title:   Executive Vice President, General Counsel & Secretary

 

DF TECHNICAL SERVICES, LLC, a Delaware limited liability company   By: DuPont
Fabros Technology, L.P., a Maryland limited partnership, its managing member  
By: DuPont Fabros Technology, Inc., a Maryland corporation, its general partner
  By:   /s/ Richard A. Montfort, Jr.   Name:   Richard A. Montfort, Jr.   Title:
  Executive Vice President, General Counsel & Secretary

 

SELLER PARENT: DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation     By:  
/s/ Richard A. Montfort, Jr.   Name:   Richard A. Montfort, Jr.   Title:  
Executive Vice President, General Counsel & Secretary

[Signatures continue on the following page]

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

PURCHASER PARTIES QTS INVESTMENT PROPERTIES PISCATAWAY, LLC, a Delaware limited
liability company By:  

QualityTech, L.P.,

a Delaware limited partnership,

its Managing Member

By:  

QTS Realty Trust, Inc.,

a Maryland corporation,

its General Partner

By:   /s/ Chad L. Williams Name:   Chad L. Williams Title:   Chief Executive
Officer

 

QUALITY TECHNOLOGY SERVICES PISCATAWAY II, LLC, a Delaware limited liability
company By:  

Quality Technology Services Holding, LLC,

a Delaware limited liability company,

its Managing Member

By:  

QualityTech, L.P.,

a Delaware limited partnership,

its Managing Member

By:  

QTS Realty Trust, Inc.,

a Maryland corporation,

its General Partner

By:   /s/ Chad L. Williams Name:   Chad L. Williams Title:   Chief Executive
Officer

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Certain Definitions. As used in this Agreement, the following terms have the
following meanings when used herein:

“1603 Grant Treasury Guidance” means the “Payments for Specific Energy Property
in Lieu of Tax Credits” under the American Recovery and Reinvestment Act of 2009
Program Guidance published by the U.S. Treasury Department and originally issued
in July 2009 and revised in March 2010 and April 2011, and as may be revised
from time to time.

“Action” means any action, suit, claim, complaint, demand, administrative or
other proceeding, charge, grievance, dispute, assertion, arbitration or
governmental or other investigation by any Person.

“Adjusted Closing Statement” shall have the meaning set forth in
Section 1.4(f)(ii).

“Adjustment Items” means accounts receivable, accounts receivable reserve,
prepaid insurance, fuel-oil inventory, prepaid expense – service contract,
accounts payable, prepaid rent, accrued expenses—miscellaneous, accrued capital
expenditures, accrued property taxes, deferred revenue—licenses and such other
items mutually agreed upon by the parties.

“Adjustment Time” shall have the meaning set forth in Section 1.4(a)(ii).

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided, that, for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Affiliate Contract” shall have the meaning set forth in Section 3.21.

“Agreement” means this Purchase and Sale Agreement by and among the Purchaser
Parties, the Seller Parties and Seller Parent.

“Annual Financial Statements” shall have the meaning set forth in Section 3.23.

“Asset Purchase Price” shall have the meaning set forth in Section 1.2(a).

“Asset Purchaser” shall have the meaning set forth in the Preamble.

“Asset Seller” shall have the meaning set forth in the Preamble.

“Bankruptcy” means the commencement of any proceeding under any applicable
bankruptcy, reorganization, liquidation, insolvency, creditor’s rights or
similar law now or hereafter in effect or commencement of a proceeding in which
a receiver, liquidator or trustee is sought to be appointed.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or obligated to close.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

 

“Cause” for termination means (i) gross negligence or willful misconduct in
connection with the performance of duties; (ii) conviction of a felony;
(iii) conviction of any other criminal offense involving an act of dishonesty
intended to result in material personal enrichment of the Transferred Employee;
or (iv) violation of the terms of the code of conduct and/or material violations
of the employee handbook of Interest Purchaser or its Affiliate employing the
Transferred Employee.

“Closing” shall have the meaning set forth in Section 6.1.

“Closing Date” shall have the meaning set forth in Section 6.1.

“Closing Payment” shall have the meaning set forth in Section 1.3.

“Closing Statement” shall have the meaning set forth in Section 1.4(f)(ii).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a reasonably prudent Person desirous of achieving the contemplated result would
use in similar circumstances to ensure that such result is achieved as
expeditiously as possible; provided, that a Party’s commercially reasonable
efforts shall not be deemed to include causing any action to be taken that is
beyond such Party’s authority under the Organizational Documents of any
applicable entity.

“Company” shall have the meaning set forth in Recital A.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.3(a).

“Contract” means any written agreement, contract, instrument, lease or sublease
(including any lease or sublease of real property), license, franchise, trust,
note, bond, deed, mortgage, indenture, sale or purchase order, delivery order,
change order, understanding, arrangement, commitment, obligation, promise or
undertaking of any kind that is legally binding (but excluding any Licenses and
Permits).

“Controlled Group Liability” means any and all liabilities under Title IV of
ERISA, Section 302 of ERISA, or Section 412 of the Code.

“Core Representations and Warranties” shall have the meaning set forth in
Section 7.1.

“Data-Room” means that certain electronic datasite maintained by Intralinks
Holdings, Inc. in connection with the Transaction as in effect as of the Closing
Date.

“Delinquent Rent” shall have the meaning set forth in Section 1.4(c)(ii).

“DFT Names and DFT Marks” means the names or marks of DuPont Fabros Technology,
Inc. or any of its Affiliates, including “DFT” (in block letters or otherwise),
“DuPont Fabros Technology”, “DuPont Fabros” and “Powered by Trust” either alone
or in combination with other words and all marks, trade dress, logos, monograms,
domain names and other source identifiers confusingly similar to or embodying
any of the foregoing either alone or in combination with other words.

“Disclosure Schedules” means the disclosure schedules that the applicable Party
delivered to the other Parties as of the date of this Agreement.

“Employee Benefit Plan” means any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) and any compensation or employee benefit plan, agreement,
program, policy or other arrangement of any kind, whether or not subject to
ERISA and whether written or unwritten.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

 

“Environmental Assessment Reports” shall have the meaning set forth in
Section 3.11(a).

“Environmental Claims” shall have the meaning set forth in Section 7.5(c).

“Environmental Investigations” shall have the meaning set forth in
Section 7.5(c)(v).

“Environmental Law” means all applicable federal, state and local statutes,
Laws, regulations, directives, ordinances, rules, guidelines, court orders,
judicial or administrative decrees, arbitration awards and the common law
relating to the remediation, generation, production, installation, use, storage,
treatment, transportation, release, exposure to, or disposal of Hazardous
Materials, or the protection of natural resources or the environment, including
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. §§ 9601 et seq.), as amended (“CERCLA”), and the New Jersey Industrial
Site Recovery Act (N.J.S.A. 13:1K-6 et seq.), as amended (together with any
regulations promulgated thereunder, “ISRA”).

“Environmental Response” shall have the meaning set forth in Section 7.5(c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means an employer (whether or not incorporated) that would be
treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Escrow Agent” means Commercial Title Group, Inc.

“Estimated Purchase Price” shall have the meaning set forth in Section 1.2(b).

“Excluded Assets” shall have the meaning set forth in Recital B.

“Financial Statements” shall have the meaning set forth in Section 3.23.

“Fixed Rent” shall have the meaning set forth in Section 1.4(c)(i).

“GAAP” means the United States of America generally accepted accounting
principles as in effect from time to time, consistently applied.

“Governmental Entity” shall have the meaning set forth in Section 3.3(b).

“Grant Disqualified Person” means a “Disqualified Person” as defined in Section
VII of the 1603 Grant Treasury Guidance and generally consisting of (i) a
federal, state or local government, including any political subdivision, agency
or instrumentality thereof; (ii) an organization that is described in
Section 501(c) of the Code and is exempt from tax under Section 501(a) of the
Code; (iii) any entity referred to in paragraph (4) of Section 54(j) of the
Code; (iv) a partnership or other pass-thru entity, any partner (or other holder
of an equity or profits interest) of which is a federal, state or local
government, including any political subdivision, agency or instrumentality
thereof; (v) an organization that is described in Section 501(c) of the Code and
is exempt from tax under Section 501(a) of the Code; or (vi) an entity referred
to in paragraph (4) of Section 54(j) of the Code.

“Guarantee” shall have the meaning set forth in Section 5.18.

“Hazardous Materials” means substances, wastes, radiation or materials that are
regulated under Environmental Laws because of their hazardous, dangerous, or
deleterious nature, including “hazardous substances” under CERCLA and petroleum
or petroleum products (including, crude oil or any fraction thereof).

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

 

“Improvements” shall have the meaning set forth in Recital B.

“Indemnified Party” shall have the meaning set forth in Section 7.5(a).

“Indemnifying Party” shall have the meaning set forth in Section 7.5(a).

“Intellectual Property” shall mean any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections.

“Interconnection Agreement” shall have the meaning set forth in
Section 1.1(b)(iii).

“Interest Purchaser” shall have the meaning set forth in the Preamble.

“Interest Seller” shall have the meaning set forth in the Preamble.

“Knowledge of the Seller Parties” (or words of similar import) means the actual
knowledge of the persons named on Schedule A-1 after reasonable due inquiry, and
the knowledge that each such person should reasonably be expected to obtain in
the normal course of performing his or her duties on behalf of the Company,
except that for the purposes of this Agreement, reasonable due inquiry does not
require any environmental sampling, testing or invasive investigations. No such
person shall have any personal liability or obligation whatsoever with respect
to any of the matters set forth in this Agreement and any ancillary agreements
hereto.

“Land” shall have the meaning set forth in Recital B(i).

“Laws” shall have the meaning set forth in Section 3.3(a).

“Leases” means all leases, subleases, tenancy and occupancy agreements with
respect to the Property or any portion thereof, together with all amendments,
modifications, letter agreements, addenda thereto and guarantees thereof.

“Liabilities” means all debts, liabilities or obligations including all costs
and expenses relating thereto.

“Licenses and Permits” means, collectively, all licenses, registrations,
franchises, permits, concessions, orders, approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Entity in connection with the Company and/or the
Property and/or the Transferred Asset, together with all renewals and
modifications thereof.

“Liens” means all liens, charges, claims, security interests, pledges, rights of
first refusal, restrictions and other encumbrances.

“Losses” means all losses, liabilities, obligations, costs (including any costs
incurred to enforce the terms of this Agreement), damages (excluding
consequential and/or punitive damages) and expenses (including reasonable
attorneys’ fees), whether involving a Third Party Claim or claim solely between
the Parties hereto.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A

 

“Material Adverse Effect” means any fact, circumstance, event, occurrence,
change or effect that is materially adverse to (x) the ability of the Seller
Parties to timely perform their obligations under this Agreement or (y) the
Company, the Transferred Asset or the Property, taken as a whole, provided,
however, that no facts, circumstances, events, occurrences, changes, or effects
proximately caused by any of the following shall be deemed in itself, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (i) the
negotiation, execution, announcement, performance, pendency or consummation of
the Transactions; (ii) any adverse change that results from general legal, tax,
regulatory, political or business changes in or which affect the data center or
real estate industries (except to the extent such adverse fact, circumstance,
event, occurrence, change or effect affects the Company in a disproportionate
manner as compared to other Persons in such industries); (iii) compliance with
the terms of, or the taking of any action required by, this Agreement;
(iv) changes in the United States of America, regional or global economies
(except to the extent such adverse fact, circumstance, event, occurrence, change
or effect affects the Company in a disproportionate manner as compared to other
Persons in the data center or real estate industries); or (v) acts of God or
other calamities, national or international political or social conditions,
including the commencement, continuation or escalation of a war, armed
hostilities or acts of terrorism directly or indirectly involving or affecting
the United States of America.

“Membership Interest Assignment and Assumption Agreement” shall have the meaning
set forth in Section 6.2(b).

“Membership Interests” shall have the meaning set forth in Recital A.

“Net Data Centers Bankruptcy” means the Chapter 11 bankruptcy case of Net Data
Centers, Inc. (formerly Net2EZ) pending in United States Bankruptcy Court for
the Central District of California, Los Angeles Division (In re: Net Data
Centers, Inc., Debtor, Case No. 2:15-bk-12690-BB).

“Net Data Centers Litigation” shall have the meaning set forth in
Section 7.8(a).

“New Plans” shall have the meaning set forth in Section 5.17(b).

“Operating Expenses” shall have the meaning set forth in Section 1.4(c)(v).

“Organizational Documents” means, as to any Person, its (i) certificate or
articles of incorporation, or similar corporate charter or other instruments of
organization; (ii) articles of association, by-laws or other similar
instruments; and (iii) shareholder agreements, limited partnership agreements,
limited liability company agreements or operating agreements and other similar
governing corporate documents.

“Party” or “Parties” shall have the meaning set forth in the Preamble.

“Parent Accountants” shall have the meaning set forth in Section 5.10.

“Permitted Exceptions” means:

(a) all unpaid personal property, real estate and excise Taxes, and all water,
sewer, utility, trash and other similar charges, in each case that are (A) not
yet due and payable and not delinquent as of the Closing Date but are or may
become or give rise to a Lien on all or any portion of the Property, or
(B) being contested in good faith by the Company and have been paid (it being
understood that such items may be subject to apportionment or adjustment at the
Closing as provided herein);

 

A-5



--------------------------------------------------------------------------------

EXHIBIT A

 

(b) the rights of the Tenants pursuant to Leases in effect on the Closing Date;

(c) all matters shown on the Title Policy; and

(d) any Liens of mechanics, materialmen, contractors, consultants or other
workmen or suppliers for labor and/or material provided to or for the benefit of
the Property for or on behalf of any Tenant and which have been disclosed to
Interest Purchaser, to the extent such Liens encumber such Tenant’s leasehold
interest only, are fully reimbursable by a Tenant, or are Liens for which a
Tenant has an obligation to indemnify under a Lease.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

“Pre-Closing Tax Periods” shall have the meaning set forth in Section 5.5.

“Premises” shall have the meaning set forth in Recital B(ii).

“Property” shall have the meaning set forth in Recital B.

“Property Transfer Costs” means all title, transfer and closing costs and
expenses associated with the Transactions including (i) costs related to the
preparation of title commitments on the Property, (ii) premiums for extended
owners title policies and customary endorsements, transfer Taxes (including,
real property transfer or gains taxes, intangible taxes, stamp taxes, sales
taxes, use taxes, transfer taxes, value added taxes and all other Taxes due in
connection with the sale and purchase of the Membership Interests and/or
Property, other than the Seller Parties’ income taxes, (iii) recording and/or
registration fees, if any, (iv) escrow fees, and (v) all other customary closing
costs and charges; provided, that Property Transfer Costs shall not include the
Seller Parties’ attorney fees incurred in connection with the Transfer of the
Property.

“Proration Items” shall have the meaning set forth in Section 1.4(a)(ii).

“Purchaser Core Representations and Warranties” shall have the meaning set forth
in Section 7.1.

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 7.2.

“Purchaser Material Adverse Effect” means any fact, circumstance, event,
occurrence, change or effect that is materially adverse to the ability of the
Purchaser Parties to timely perform their obligations under this Agreement,
provided, however, that no facts, circumstances, events, occurrences, changes,
or effects proximately caused by any of the following shall be deemed in itself,
to constitute, and none of the following shall be taken into account in
determining whether there has been or will be, a Material Adverse Effect:
(i) the negotiation, execution, announcement, performance, pendency or
consummation of the Transactions; (ii) any adverse change that results from
general legal, tax, regulatory, political or business changes in or which affect
the data center or real estate industries (except to the extent such adverse
fact, circumstance, event, occurrence, change or effect affects the Company in a
disproportionate manner as compared to other Persons in such industries);
(iii) compliance with the terms of, or the taking of any action required by,
this Agreement; (iv) changes in the United States of America, regional or global
economies (except to the extent such adverse fact, circumstance, event,
occurrence, change or effect affects the Company in a disproportionate manner as
compared to other Persons in the data center or real estate

 

A-6



--------------------------------------------------------------------------------

EXHIBIT A

 

industries); or (v) acts of God or other calamities, national or international
political or social conditions, including the commencement, continuation or
escalation of a war, armed hostilities or acts of terrorism directly or
indirectly involving or affecting the United States of America.

“Purchaser Parent” shall have the meaning set forth in Section 5.10.

“Purchaser Parties” shall have the meaning set forth in the Preamble.

“Purchaser Parties’ Closing Documents” shall have the meaning set forth in
Section 6.2.

“Purchaser’s Knowledge” (or words of similar import) means the actual knowledge
of the persons named on Schedule A-2 after reasonable due inquiry, and the
knowledge that each such person should reasonably be expected to obtain in the
normal course of performing his or her duties on behalf of the Company. No such
person shall have any personal liability or obligation whatsoever with respect
to any of the matters set forth in this Agreement and any ancillary agreements
hereto.

“Real Property Tax Appeal” shall have the meaning set forth in Section 5.12(a).

“Rent” shall have the meaning set forth in Section 1.4(c)(v).

“Rent Roll” shall have the meaning set forth in Section 3.12(d).

“Representatives” means the officers, directors, employees, accountants,
consultants, legal counsel, financing sources, agents and other representatives
of a Person.

“SEC” shall have the meaning set forth in Section 5.10.

“Section 1603 Grant” means the grant received by the Seller in the amount of
$2,796,823 with respect to the Transferred Asset pursuant to approval by the
U.S. Department of Treasury of its application for payment under Section 1603 of
the American Recovery and Reinvestment Tax Act of 2009, P.L. 111-5 (2009), as
amended by Section 707 of the Tax Relief Unemployment Insurance Reauthorization
and Job Creation Act of 2010, P.L. 111-312 (2010).

“Seller Core Representations and Warranties” shall have the meaning set forth in
Section 7.1.

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.3.

“Seller Parent” shall have the meaning set forth in the Preamble.

“Seller Parties’ Closing Documents” shall have the meaning set forth in
Section 6.3.

“Seller Persons” means the Seller Parties, their respective subsidiaries and
Affiliates, and each direct or indirect principal, partner, member, manager,
trustee, director, shareholder, controlling person, Affiliate, officer,
attorney, employee, agent or broker of any of them, and any of their respective
heirs, successors, personal representatives and assignees.

“Services Contracts” shall have the meaning set forth in Section 3.13(a).

“Seller Resignations” shall have the meaning set forth in Section 5.11.

“Solar Construction Agreement” shall have the meaning set forth in
Section 3.22(b).

 

A-7



--------------------------------------------------------------------------------

EXHIBIT A

 

“Solar Warranty” shall have the meaning set forth in Section 1.1(b)(i).

“SREC” shall have the meaning set forth in Recital D.

“Straddle Tax Periods” shall have the meaning set forth in Section 5.5.

“Tangible Personal Property” shall have the meaning set forth in Recital B(iii).

“Tax” or “Taxes” shall have the meaning set forth in Section 3.8(a).

“Tax Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection or other imposition of Taxes.

“Tax Return” or “Tax Returns” shall have the meaning set forth in
Section 3.8(a).

“Tenants” means all Persons occupying or entitled to possession or use of any
portion of the Property pursuant to a Lease.

“Third Party Claim” shall have the meaning set forth in Section 7.5(b).

“Title Company” shall have the meaning set forth in Section 2.2(b).

“Title Policy” shall have the meaning set forth in Section 2.2(b).

“Transactions” means the sale and purchase of the Membership Interests and the
Transferred Asset and the performance of the related covenants and agreements
contemplated by this Agreement.

“Transferred Asset” shall have the meaning set forth in the Recital D.

“Transferred Asset Assignment and Assumption Agreement” shall have the meaning
set forth in Section 6.2(b).

“Transferred Employees” shall have the meaning set forth in Section 5.16(a).

“Transition Services Agreement” shall have the meaning set forth in
Section 6.2(d).

“Unadjusted Purchase Price” shall have the meaning set forth in Section 1.2(a).

“Unaudited Interim Financial Statements” shall have the meaning set forth in
Section 3.23.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

All that certain lot, parcel, tract of land situate in the Township of
Piscataway, County of Middlesex and the State of New Jersey, being more
particularly described as follows:

BEGINNING at the intersection of the Northerly line of Possumtown Road as laid
out 66 feet wide with the common line between lot 2 and lot 3.01; thence

(1) North 28 degrees 28 minutes 07 seconds East, 790.49 feet along the aforesaid
line and along lot 4.01 to the Southerly line of Circle Drive North as laid out
66 feet wide; thence

(2) North 88 degrees 48 minutes 03 seconds East 1194.48 feet along the aforesaid
line to the common line between lot 6.01 and lot 8; thence

(3) South 06 degrees 12 minutes 21 seconds East 333.17 feet along the aforesaid
line to a point of curvature; thence

(4) Along the aforesaid line a curve concave Easterly having a radius of 1556.80
feet a arc length of 477.98 feet, a chord bearing of South 14 degrees 33 minutes
39 seconds East, a chord length of 476.10 feet To a point of tangency; thence

(5) South 23 degrees 21 minutes 24 seconds East 65.81 feet along the aforesaid
line to the common line to lot 6.01 and lot 7; thence

(6) South 23 degrees 26 minutes 47 seconds East 560.21 feet along the aforesaid
line to the Westerly line of State Highway Route 287 as laid out 300 feet wide;
thence

(7) Along the aforesaid line a curve concave Easterly having a radius of 9650.00
feet a am length of 289.87 feet, a chord bearing of South 65 degrees 58 minutes
01 seconds West, a chord length of 289.86 feet to the common line between lot
5.02 and lot 6.01; thence

(8) North 24 degrees 31 minutes 25 seconds West 45.66 feet along the aforesaid
line; thence

(9) North 42 degrees 40 minutes 25 seconds West 214.94 feet along the aforesaid
line; thence

(10) North 58 degrees 18 minutes 25 seconds West 351.62 feet along the aforesaid
line; thence

(11) North 88 degrees 03 minutes 00 seconds West 194.17 feet along the aforesaid
line; thence

(12) South 73 degrees 36 minutes 36 seconds West 108.66 feet along the aforesaid
line to the common line between lots 5.01 and 5.02, also being the former
centerline of Possumtown Road, now vacated; thence

(13) North 15 degrees 05 minutes 25 seconds East 17.55 feet along the aforesaid
line to the common line between lots 4.01 & 5.01; thence

(14) North 68 degrees 47 minutes18 seconds East 92.00 along the aforesaid line
to a point of curvature; thence

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

 

(15) Along the aforesaid line a curve concave Southerly having a radius of
130.00 feet a arc length of 145.49 feet, a chord bearing of South 78 degrees 18
minutes 28 seconds West, a chord length of 138.02 feet to a point of tangency;
thence

(16) South 46 degrees 10 minutes 22 seconds West 1.90 feet along the aforesaid
line to the Northerly line of Possumtown Road; thence

(17) Along the aforesaid line a curve concave Southerly having a radius of
1033.00 feet a arc length of 463.52 feet, a chord bearing of North 56 degrees 35
minutes 14 seconds West, a chord length of 459.64 feet to a point of tangency;
thence

(18) North 66 degrees 17 minutes 45 seconds West, 113.31 feet along the
aforesaid line and along lot 3.01; thence

(19) North 69 degrees 22 minutes 09 seconds West, 73.13 feet along the aforesaid
line; thence

(20) North 69 degrees 28 minutes 21 seconds West, 297.96 feet along the
aforesaid line to the point of beginning.

CONTAINING within the above described bounds 1660,485 plus or minus square feet,
38.119 acres.

Also being known and designated as Lot 6A, Lot 11 and Lot 9 on Filed Map
No. 3002 file No. 954 and Filed Map No. 3146 file # 955.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B-1

SITE PLAN

(See attached)

 

B-1-1



--------------------------------------------------------------------------------

EXHIBIT C

TRANSFERRED ASSET

2,189,592 Wp solar electric system located at the NJ1 data center at 101
Possumtown Road, Piscataway, New Jersey 08854, with the following
specifications:

Nameplate capacity: 2,189,592 Wp

Module Type: SunPower – 327 Wp T5

Number of Modules: 6696

Inverter Type: SMA – 500 KW

Number of Inverters: 4

Including all equipment relating to the foregoing.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”)
is made and entered into as of June 6, 2016, by and between Whale Interests LLC,
a Delaware limited liability company (“Assignor”), and QTS Investment Properties
Piscataway, LLC, a Delaware limited liability company (“Assignee”).

RECITALS:

A. Assignor owns all of the membership interests (the “Assigned Interests”) in
Whale Ventures LLC, a Delaware limited liability company (the “Company”).

B. Assignor desires to transfer, assign and convey to Assignee, and Assignee
desires to acquire and accept, the Assigned Interests as set forth herein.

C. The execution and delivery of this Agreement is a condition to the
consummation of the Closing (as defined therein) pursuant to the Purchase and
Sale Agreement, dated as of June 6, 2016 (the “Purchase and Sale Agreement”), by
and among Assignor, DF Technical Services, LLC, DuPont Fabros Technology, Inc.,
Quality Technology Services Piscataway II, LLC and Assignee.

D. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Assignment. Effective as of the Closing Date, Assignor does hereby assign,
transfer, convey and deliver to Assignee the Assigned Interests, free and clear
of all Liens and, upon delivery of the Assigned Interests, Assignee accepts from
Assignor all right, title and interest in and to the Assigned Interests.

2. Acceptance. Assignee hereby accepts the assignment of the Assigned Interests
and expressly assumes the obligations of Assignor with respect to the Assigned
Interests accruing from and after the date hereof, subject to and in accordance
with the terms of the Purchase and Sale Agreement.

3. Subsequent Documents. From time to time following the Closing Date, each of
the parties hereto agrees to execute and deliver and cause their respective
affiliates to execute and deliver to the other party such additional documents
and instruments and to perform such additional acts as such parties or their
respective affiliates may determine to be necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement.

4. Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the Laws of the State of New York, regardless of the Laws
that might otherwise govern under applicable conflicts of law principles
thereof.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same instrument.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

 

6. Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

7. Entire Agreement; No Amendment. This Agreement, the Purchase and Sale
Agreement and the documents entered into in connection therewith (collectively,
the “Transaction Documents”) constitute the entire agreement between the parties
and their Affiliates with respect to the subject matter hereof and the
Transaction Documents supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties or their Affiliates
with respect to the subject matter hereof. Nothing in this Agreement shall be
construed to amend or modify the Purchase and Sale Agreement, any Transaction
Document or any of their respective terms in any manner and, notwithstanding the
execution and delivery of this Agreement, the Purchase and Sale Agreement shall
remain in full force and effect in accordance with its terms and shall not be
superseded by this Agreement.

8. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

[SIGNATURE PAGE FOLLOWS]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D

 

IN WITNESS WHEREOF, the parties have caused this Membership Interest Assignment
and Assumption Agreement to be duly executed and delivered as of the date first
written above.

 

ASSIGNOR: WHALE INTERESTS LLC, a Delaware limited liability company   By: Whale
Holdings LLC, a Delaware limited liability company, its managing member   By:
DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:       Name:   Title:

 

ASSIGNEE: QTS INVESTMENT PROPERTIES PISCATAWAY, LLC, a Delaware limited
liability company   By: QualityTech, L.P., a Delaware limited partnership, its
Managing Member   By: QTS Realty Trust, Inc., a Maryland corporation, its
General Partner   By:       Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

TRANSFERRED ASSET ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS TRANSFERRED ASSET ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made and entered into as of June 6, 2016, by and between DF Technical Services,
LLC, a Delaware limited liability company (“Assignor”), and Quality Technology
Services Piscataway II, LLC, a Delaware limited liability company (“Assignee”).

RECITALS:

A. Assignor owns that certain solar power system described on Exhibit A attached
hereto (the “Transferred Asset”) and the rights to be issued solar renewable
energy certificates, as defined in New Jersey Administrative Code § 14:8-2.2
based upon electricity generated by the Transferred Asset (the “Transferred
Asset SREC Rights”).

B. Assignor is the beneficiary of (i) that certain warranty regarding the
Transferred Asset (the “Solar Warranty”) set forth in Exhibit D to that certain
Engineering, Procurement and Construction Agreement, dated as of June 29, 2011
(the “EPC Agreement”), by and between Assignor and SunPower Corporation, Systems
(“SPC”), (ii) that certain SunPower Limited Warranty for PV Modules set forth in
Exhibit D-1 to the EPC Agreement (the “Module Warranty”) (iii) that certain SMA
Factory Warranty – Sunny Central set forth in Exhibit D-2 to the EPC Agreement
(the “Inverter Warranty”), and (iv) the Pass-Through Warranties (as defined in
the EPC Agreement) which, together with the Solar Warranty, the Module Warranty,
and the Inverter Warranty are referred to herein as the “Warranties”).

C. Assignor is also the beneficiary of a limited license to use the Work Product
(as defined in the EPC Agreement) in connection with its operation, maintenance
and repair of the Transferred Asset (the “Work Product License”).

D. Assignor is party to that certain Lease Agreement, dated September 7, 2011,
by and between Assignor and Whale Ventures, LLC (the “Solar Lease Agreement”).

E. Assignor is party to that certain Power Purchase Agreement, dated February 1,
2012, by and between Assignor and Whale Ventures, LLC (the “Power Purchase
Agreement”).

F. Assignor is party to that certain Interconnection Application and Agreement
dated June __, 2011 by and between PSE&G and Assignor (the “Interconnection
Agreement” and, together with the Solar Lease Agreement and the Power Purchase
Agreement, collectively, the “Transferred Asset Agreements.”).

G. Assignor desires to transfer, assign and convey to Assignee, and Assignee
desires to acquire and accept, all of Assignor’s right, title and interest in
and to (i) the Transferred Asset, (ii) each of the Warranties, (iii) the Work
Product License, (iv) Transferred Asset SREC Rights, (v) the Solar Lease
Agreement, (vi) the Power Purchase Agreement and (vii) the Interconnection
Agreement as set forth herein.

H. The execution and delivery of this Agreement is a condition to the
consummation of the Closing (as defined therein) pursuant to the Purchase and
Sale Agreement, dated as of [            ], 2016 (the “Purchase and Sale
Agreement”), by and among Assignor, Whale Ventures LLC and Assignee.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

 

I. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Assignment.

(a) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to the Transferred Asset, free and clear of all Liens, and Assignee accepts
from Assignor all right, title and interest in and to the Transferred Asset and
the Transferred Asset SREC Rights, free and clear of all Liens.

(b) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to each of the Warranties, free and clear of all Liens, and Assignee accepts
from Assignor all right, title and interest in and to each of the Warranties.

(c) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to the Work Product License, free and clear of all Liens, and Assignee
accepts from Assignor all right, title and interest in and to each of the Work
Product License.

(d) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to the Solar Lease Agreement, and Assignee accepts from Assignor all right,
title and interest in and to the Solar Lease Agreement.

(e) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to the Power Purchase Agreement, and Assignee accepts from Assignor all
right, title and interest in and to the Power Purchase Agreement.

(f) Effective as of the Closing Date, Assignor does hereby assign, transfer,
convey and deliver to Assignee all of Assignor’s right, title and interest in
and to the Interconnection Agreement, and Assignee accepts from Assignor all
right, title and interest in and to the Interconnection Agreement.

2. Acceptance.

(a) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to the Transferred Asset and expressly assumes the obligations of
Assignor with respect to the Transferred Asset accruing from and after the date
hereof.

(b) Assignee hereby accepts the assignment of the Transferred Asset and SREC
Rights.

(c) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to each of the Warranties and expressly assumes the obligations of
Assignor with respect to each of the Warranties accruing from and after the date
hereof.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E

 

(d) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to each of the Work Product License and expressly assumes the obligations
of Assignor with respect to the Work Product License accruing from and after the
date hereof.

(e) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to the Solar Lease Agreement and expressly assumes the obligations of
Assignor with respect to the Solar Lease Agreement accruing from and after the
date hereof.

(f) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to the Power Purchase Agreement and expressly assumes the obligations of
Assignor with respect to the Power Purchase Agreement accruing from and after
the date hereof.

(g) Assignee hereby accepts the assignment of Assignor’s right, title, interest
in and to the Interconnection Agreement and expressly assumes the obligations of
Assignor with respect to the Interconnection Agreement accruing from and after
the date hereof.

3. Representations of Assignor. Assignor represents and warrants to Assignee the
following:

(a) All third party consents required for the assignment of the Transferred
Asset, the Transferred Asset SREC Rights, the Solar Warranty, the Work Product
License, and the Transferred Asset Agreements have been obtained.

(b) Assignor has provided to Assignee true, correct and complete copies of all
Transferred Asset Agreements, and such agreements have not been modified,
amended or supplemented. Each of the Transferred Asset Agreements is in full
force and effect as of the date hereof.

(c) The Transferred Asset Agreements set forth all agreements relating to the
use and operation of the Transferred Asset, and there are no other agreements,
written or oral, relating to the leasing of the Premises (as defined in the
Solar Lease Agreement) or the Transferred Asset.

(d) The current term of the Solar Lease Agreement commenced on September 19,
2011, and expires on September 18, 2016. Tenant has three (3) successive
additional periods of five (5) years each to extend the term of the Solar Lease
Agreement.

(e) There exists no uncured or outstanding defaults or events of default under
the Transferred Asset Agreements by any party thereto, or events which, with the
passage of time, and the giving of notice, or both, would be a default or event
of default under any of the Transferred Asset Agreements.

(f) No notice of termination has been given by any party to any of the
Transferred Asset Agreements.

(g) There is no right of first refusal or option to purchase the Transferred
Asset.

(h) Tenant has not assigned any of the Transferred Asset Agreements or sublet
any of the Premises under the Solar Lease Agreement.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E

 

(i) All payments due by or to Assignor under each of the Transferred Asset
Agreements through and including the date hereof have been made. Assignor’s
rights and interests in, to and under the Transferred Asset Agreements, the
Transferred Asset, the Warranties, the Work Product Licenses, and the
Transferred Asset SREC Rights are not subject to any mortgages, liens or other
encumbrances.

(j) There are no disputes between the parties to the Transferred Asset
Agreements with respect to any amounts due thereunder or with respect to any
provision thereof.

(k) Assignor is in occupancy of the Premises (as defined in the Solar Lease
Agreement), and it has no claim, counterclaim, offset, or defense against Whale
Ventures LLC under any of the Transferred Asset Agreements with respect to its
obligations thereunder and is asserting no offsets or credits against rent or
any other obligation against any other party to the Transferred Asset
Agreements.

(l) There are no actions, whether voluntary or otherwise, pending against
Assignor under the bankruptcy laws of the United States or any state thereof.

(m) The Warranties represent all warranties and guaranties with respect to the
Transferred Asset.

4. Subsequent Documents. From time to time following the Closing Date, each of
the parties hereto agrees to execute and deliver and cause their respective
affiliates to execute and deliver to the other party such additional documents
and instruments and to perform such additional acts as such parties or their
respective affiliates may determine to be necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement.

5. Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the Laws of the State of New York, regardless of the Laws
that might otherwise govern under applicable conflicts of law principles
thereof.

6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same instrument.

7. Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

8. Entire Agreement; No Amendment. This Agreement, the Purchase and Sale
Agreement and the documents entered into in connection therewith (collectively,
the “Transaction Documents”) constitute the entire agreement between the parties
and their Affiliates with respect to the subject matter hereof and the
Transaction Documents supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties or their Affiliates
with respect to the subject matter hereof. Nothing in this Agreement shall be
construed to amend or modify the Purchase and Sale Agreement, any Transaction
Document or any of their respective terms in any manner and, notwithstanding the
execution and delivery of this Agreement, the Purchase and Sale Agreement shall
remain in full force and effect in accordance with its terms.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT E

 

9. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

[SIGNATURE PAGE FOLLOWS]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT E

 

IN WITNESS WHEREOF, the parties have caused this Transferred Asset Assignment
and Assumption Agreement to be duly executed and delivered as of the date first
written above.

 

ASSIGNOR: DF TECHNICAL SERVICES, LLC, a Delaware limited liability company   By:
DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:       Name:   Title:

 

ASSIGNEE: QUALITY TECHNOLOGY SERVICES PISCATAWAY II, LLC, a Delaware limited
liability company  

By: Quality Technology Services Holding, LLC,

a Delaware limited liability company,

its Managing Member

 

By: QualityTech, L.P.,

a Delaware limited partnership,

its Managing Member

 

By: QTS Realty Trust, Inc.,

a Maryland corporation,

its General Partner

  By:       Name:   Chad L. Williams   Title:   Chief Executive Officer

 

E-6



--------------------------------------------------------------------------------

EXHIBIT E

 

EXHIBIT A

TRANSFERRED ASSET

2,189,592 Wp solar electric system located at the NJ1 data center at 101
Possumtown Road, Piscataway, New Jersey 08854, with the following
specifications:

Nameplate capacity: 2,189,592 Wp

Module Type: SunPower – 327 Wp T5

Number of Modules: 6696

Inverter Type: SMA – 500 KW

Number of Inverters: 4

Including all equipment relating to the foregoing.

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

TRANSITION SERVICES AGREEMENT

by and among

DF Technical Services, LLC

and

QTS Investment Properties Piscataway, LLC

Dated as of June 6, 2016

 

F-1



--------------------------------------------------------------------------------

EXHIBIT F

 

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of June 6, 2016
(the “Effective Date”), is by and among DF Technical Services, LLC, a Delaware
limited liability company, located at 1212 New York Avenue, NW, Suite 900,
Washington, DC 20005 (“Seller”), and QTS Investment Properties Piscataway, LLC,
a Delaware limited liability company, having an address at 12851 Foster Street,
Overland Park, Kansas 66213 (the “Service Recipient”). Seller and Service
Recipient shall be collectively referred to herein as the “Parties,” and each
individually a “Party”.

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
June 6, 2016, by and among Seller, Whale Interests LLC, DuPont Fabros
Technology, Inc., Quality Technology Services Piscataway II, LLC and the Service
Recipient (the “Purchase and Sale Agreement”), the Service Recipient is
acquiring from Seller’s affiliate all of the membership interests of Whale
Ventures LLC, a Delaware limited liability company (the “Company”), which owns a
data center, among other things; and

WHEREAS, Service Recipient desires that, for an interim period following the
Closing, Seller continue to provide, or cause to be provided, certain support
services in relation to the Company, and Seller is willing to provide such
support services upon the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration provided under this
Agreement, as well as the Purchase and Sale Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the
Purchase and Sale Agreement.

ARTICLE II

SERVICES

Section 2.1. Services to be Provided to the Service Recipient.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
Seller agrees to provide, or to cause one or more of its Affiliates or one or
more third parties to provide, to the Service Recipient all services in support
of the Company set forth on Schedule A (the “Services”).

(b) Anything to the contrary notwithstanding, none of the obligations of the
Seller or its Affiliates under the Purchase and Sale Agreement shall constitute
Services under this Agreement. To the extent of any conflict between the terms
of the Purchase and Sale Agreement and this Agreement, the terms of the Purchase
and Sale Agreement shall be controlling.

Section 2.2. Service Standards; Level of Service.

(a) Seller shall perform the Services in a prompt, professional and workmanlike
manner and provide the Services to the Service Recipient at a level of quality,
responsiveness and diligence at least equal to the levels provided by Seller or
its Affiliates, as applicable, over the twelve (12) month period prior to the
Closing Date for such Services in the operation of the Company (the “Service
Standards”). In no event shall Seller have an obligation to perform any Service
in any other manner, amount or quality unless expressly so specified in Schedule
A with respect to a particular Service or mutually agreed upon after good faith
discussions by the Parties.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 2.3. Disclaimer of Warranties. The Service Recipient acknowledges and
agrees that Seller does not as part of its usual or regular conduct of business
provide any or all of the Services, or any related services, on a commercial
basis. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS OR WARRANTIES, AT LAW OR IN EQUITY, WITH RESPECT TO
THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT AND
QUIET ENJOYMENT. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY SELLER OR ITS
AUTHORIZED REPRESENTATIVES SHALL CREATE A WARRANTY OR IN ANY WAY INCREASE THE
SCOPE OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT.

Section 2.4. Subcontracting.

(a) Seller may, with the written consent of the Service Recipient (which shall
not be unreasonably withheld, conditioned or delayed), engage, or cause one of
its Affiliates to engage, one or more parties (including third parties and/or
Affiliates of Seller) to provide some or all of the Services. In the event
Seller or its Affiliates so engage any such parties, Seller shall remain
responsible for ensuring adherence to the Service Standards in the performance
of the Services, compliance by such parties with the applicable terms of this
Agreement and for the indemnification obligations of Seller set forth in
Section 9.1. The Parties hereby agree that the delivery of any written consent
pursuant to this Section 2.4(a) shall not be subject to the notice requirements
set forth in Section 12.1 and any such written consent may be delivered via
electronic mail.

Section 2.5. Cooperation.

(a) The Service Recipient will share information and otherwise cooperate to the
extent necessary to facilitate the provision of Services pursuant to this
Agreement. The Parties will cooperate in a commercially reasonable manner to
facilitate the provision of Services as described herein. Each Party shall, at
all reasonable times under the circumstances, make available to the other Party
properly authorized personnel for the purpose of consultation and decision.

(b) The Parties shall cooperate fully to facilitate the termination of each
Service at the earliest time reasonably practicable, but in no event later than
six (6) months after the Effective Date.

(c) The Service Recipient shall follow the policies, procedures and practices of
Seller and its Affiliates applicable to the Services that are in effect as of
the Effective Date, as may be modified from time to time subject to Section 2.6,
so long as Seller has provided the Service Recipient with notice (in writing,
where available) of such policies, procedures and practices.

(d) A failure of Service Recipient to act in accordance with this Section 2.5
that prevents Seller or its Affiliates or third parties from providing a Service
hereunder shall relieve Seller of its obligation to provide such Service until
such time as the failure has been cured; provided, that Seller has previously
notified the Service Recipient in writing of such failure.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 2.6. Certain Changes. Seller may change (a) its policies and procedures,
(b) any Affiliates and/or third parties that provide any Services or (c) the
location from which any Service is provided at any time; provided that Seller
shall remain responsible for the performance of the Services in accordance with
this Agreement. Seller shall provide the Service Recipient with prompt written
notice of any changes described in the prior sentence. Any such notice shall be
provided to the Service Recipient as soon as practicable prior to the
effectiveness of such change or, if prior notice of such change is not
practicable, as soon as practicable after the effectiveness of such change.
Seller shall work with the Service Recipient in good faith to minimize any
negative impact that any change in the policies, procedures and practices of
Seller and its Affiliates may have on the ability of the Service Recipient to
use the Services.

Section 2.7. Timely Transition. The Service Recipient shall use commercially
reasonable efforts to transition the Services to its own operations and
responsibility as promptly as possible after the Effective Date.

ARTICLE III

LIMITATIONS

Section 3.1. General Limitations.

(a) Seller shall not be obligated to provide Services in support of any business
or operations of the Service Recipient or its Affiliates other than the Company.

(b) In no event shall Seller be obligated to maintain the employment of any
specific employee or acquire any specific additional equipment or software,
unless the Service Recipient agrees to bear its allocated portion of any
associated costs; provided that Seller shall remain responsible for the
performance of the Services in accordance with this Agreement.

(c) Seller shall not be obligated to provide, or cause to be provided, any
Service to the extent that the provision of such Service would require Seller,
any of its Affiliates or any of their respective officers, directors, employees,
agents or representatives to violate any applicable Laws.

Section 3.2. Third Party Consents and Limitations.

(a) Prior to the Effective Date, Seller will have obtained, with the cooperation
of the Service Recipient, as reasonably requested by Seller, any third party
consents necessary for provision of the Services during the Term. The costs
associated with obtaining all third party consents shall be borne by the Service
Recipient.

(b) The Service Recipient acknowledges and agrees that the Services provided by
Seller and its Affiliates through third parties or using third party
Intellectual Property are subject to the terms and conditions of any applicable
agreements between Seller or its Affiliate and such third parties, copies of
which have been made available to Service Recipient.

Section 3.3. Force Majeure. In the event that Seller is wholly or partially
prevented from, or delayed in, providing one or more Services, or one or more
Services are interrupted or suspended, by reason of events beyond its reasonable
control (including acts of God, acts, orders, restrictions or interventions of
any civil, military or government authority, fire, explosion, accident, floods,
earthquakes, embargoes, epidemics, war (declared or undeclared), acts of
terrorism, hostilities, invasions, revolutions, rebellions, insurrections,
sabotages, nuclear disaster, labor strikes, civil unrest, riots, power or other
utility failures, disruptions or other failures in internet or other
telecommunications lines, networks and backbones, delay in transportation, loss
or destruction of property and/or changes in Laws) (each, a “Force Majeure
Event”), provided that Seller is taking commercially reasonable steps to
minimize the impact and duration of such Force Majeure Event, Seller shall not
be obligated to deliver the affected Services during such period, and the
Service Recipient shall not be obligated to pay for any Services not delivered.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT F

 

ARTICLE IV

PAYMENT

Section 4.1. Fees. In consideration for each Service, the Service Recipient
shall pay to Seller an amount for such Service calculated as set forth in
Schedule A.

Section 4.2. Billing and Payment Terms. Seller shall invoice Service Recipient
for costs payable hereunder in arrears on a monthly basis and Service Recipient
shall remit full payment within thirty (30) days after the date of such invoice.
Any late payment of an amount under this Agreement to be paid by the Service
Recipient shall bear simple interest from and including the date such payment is
due under this provision until, but excluding, the date of payment, at a rate
per annum equal to the rate announced by Citibank, N.A. as its “Base Rate” plus
two percent (2%).

Section 4.3. Sales Taxes. All consideration under this Agreement is exclusive of
any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (excluding all other taxes including taxes based upon or
calculated by reference to income, receipts or capital) imposed against or on
the Services (“Sales Taxes”). The Service Recipient shall be responsible for,
and shall indemnify and hold Seller harmless from and against, any such Sales
Taxes.

Section 4.4. Record Keeping and Audit Right.

(a) Seller shall keep, and, as applicable, cause its Affiliates to keep,
complete and accurate books and records relating to the costs charged to the
Service Recipient hereunder, including the basis for calculating such costs (the
“Transition Books and Records”) for a period of nine (9) months following the
expiration of the Term (“Audit Period”).

(b) During the Audit Period, the Service Recipient, at its own cost and expense
shall have the right to inspect the Transition Books and Records (upon
reasonable, prior written notice, during normal business hours), for the
purposes of verifying the accuracy of the invoices provided to the Service
Recipient hereunder.

(c) In the event the audit produces a discrepancy between the fees and expenses
invoiced to the Service Recipient and the actual Services performed by Seller,
the Service Recipient shall immediately notify Seller of such difference and
indicate the amount by which it believes the fees and expenses invoiced exceed
the Services performed. Within twenty (20) business days of receipt of notice of
a discrepancy from the Service Recipient, Seller shall (i) reimburse the Service
Recipient for the amount of the discrepancy arising out of the audit or
(ii) notify the Service Recipient that it disputes the results of the audit. If
Seller notifies the Service Recipient of a dispute, such dispute shall be
resolved in accordance with the procedures set forth in Article XII hereof. Any
Transition Books and Records that relate to any dispute under this Section 4.4
shall continue to be kept by Seller until a complete and final resolution has
been reached by the Parties.

(d) The expenses of the audit inspection shall be paid by the Service Recipient;
provided, however, that if the results of such audit, as finally determined
pursuant to Section 4.4(c), reveal that Seller has inaccurately calculated the
fees and expenses resulting in an overcharge of such fees and expenses by more
than five percent (5%) of the actual fees and expenses for the Services provided
herein, the expenses of the audit inspection shall be paid by Seller.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT F

 

(e) Anything to the contrary notwithstanding, Seller shall, and shall cause its
Affiliates to, keep books and records relating to the performance of Services
hereunder (the “Service Records”) consistent with their document and information
retention policies in effect as of the Closing Date. During the Audit Period,
the Service Recipient shall have the right, at own cost and expense, to inspect
the Service Records (upon reasonable, prior written notice, during normal
business hours), for the purpose of confirming that the Services are being
performed in accordance with the Service Standards, or to address any error in
the product of any Services. The Service Recipient may only exercise the
foregoing inspection right once during any calendar quarter, except to address
any matter that the Service Recipient reasonably believes represents material
non-compliance by Seller or its Affiliates with any Service Standards or any
material error in the product of any Services.

ARTICLE V

ACCESS AND SECURITY

Section 5.1. Access; Work Policy.

(a) At all times during the Term, the Service Recipient shall provide Seller,
its Affiliates and their respective personnel reasonable ingress to and egress
from the Service Recipient’s facilities and premises, and reasonable access to
its equipment and personnel, for the purposes of providing the Services
hereunder.

(b) Seller’s personnel shall comply with the Service Recipient’ safety and
security regulations applicable to the Company while working at the Company so
long as the Service Recipient has provided written copies of such safety and
security regulations to Seller.

Section 5.2. Security Level; Additional Security Measures. Seller may take
physical or information security measures that (a) affect the manner in which
Services are provided to maintain its current level (or, if greater, an
industry-standard level) of physical and electronic security during the Term,
and (b) address any new security-related issues, including compliance with
applicable Laws related to security and issues related to new technologies or
threats, so long as, in each case, the substance or overall functionality of any
affected Services remains reasonably comparable to such substance and overall
functionality as in effect prior to the Effective Date. Seller shall provide the
Service Recipient reasonable, prior written notice of any such physical or
information security measures that are material to Seller’s delivery of the
Services. The Service Recipient shall provide all assistance reasonably
requested by Seller in connection with such security measures.

Section 5.3. Security Breaches. In the event of a security breach that relates
to the Services, Seller and the Service Recipient shall, subject to any
applicable Laws, cooperate with each other regarding the timing and manner of
(a) remediation efforts, (b) notifications to their respective customers,
potential customers, employees and/or agents concerning a breach or potential
breach of security and (c) disclosures to appropriate Governmental Entities.

Section 5.4. Systems Security.

(a) If the Service Recipient, or any of its personnel will be given access to
any of Seller’s computer systems or software (“Systems”) in connection with the
receipt of the Services, the Service Recipient or its personnel, as the case may
be, shall comply with all of such Seller’s system security policies, procedures
and requirements (as amended from time to time, the “Security Regulations”), and
will not tamper with, compromise or circumvent any security or audit measures
employed by Seller.

 

F-6



--------------------------------------------------------------------------------

EXHIBIT F

 

(b) The Service Recipient shall ensure that only those of its personnel who are
specifically authorized to have access to Seller’s Systems gain such access, and
shall prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel regarding the
restrictions set forth in this Agreement.

(c) The Service Recipient and its personnel shall access and use only those
Systems, and only such data and information within such Systems to which it has
been granted the right to access and use. Seller shall have the right to deny
the Service Recipient’s personnel access to Seller’s Systems in the event Seller
reasonably believes that such personnel pose a security concern. If, at any
time, Seller determines that the Service Recipient or its personnel has sought
to circumvent, or has circumvented, Seller’s Security Regulations, that any
unauthorized personnel of the Service Recipient has sought to access, or has
accessed, Seller’s Systems or that the Service Provider or any of its personnel
has engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of data, information or software, Seller may
immediately terminate any such personnel’s access to the Systems and immediately
notify the Service Provider in writing.

(d) All user identification numbers and passwords disclosed to the Service
Recipient and any information obtained from the use of Seller’s Systems, shall
be deemed Seller Confidential Information.

(e) The Service Recipient will cooperate with Seller in investigating any
apparent unauthorized access to Seller’s Systems or any apparent unauthorized
release by the Service Recipient or its personnel of Seller Confidential
Information. The Service Recipient will (i) immediately notify the Seller in
writing if the Service Recipient has revoked access to its own Systems to any of
its personnel if such personnel also has access to Seller’s Systems and
(ii) will immediately revoke any access to Seller’s Systems.

(f) Seller and its Affiliates may take any steps reasonably necessary to protect
the security and integrity of their information technology and other systems
against breaches of the Security Regulations by the Service Recipient or other
security threats arising out of the interconnection between such systems and
those of the Service Recipient, including termination of any such
interconnection, provided that (i) Seller and its Affiliates shall use
reasonable efforts not to adversely affect the Services, and to minimize any
such adverse effect that could occur, and (ii) if such steps result in any
interruption of Services received by the Service Recipient, Seller shall resume
the provision of the Services as soon as reasonably practicable after such
breach or other threat has been resolved and Seller has received assurances from
the Service Recipient in a form reasonably acceptable to Seller that the Service
Recipient are and will continue to be in compliance with all applicable Security
Regulations. Any adverse impact or interruption to the Services that occurs as a
result of Seller or its Affiliates exercising their rights under this Section
shall not be deemed a breach of this Agreement by Seller or a failure by Seller
or its Affiliates to provide the Services.

ARTICLE VI

CONFIDENTIALITY

Section 6.1. Confidential Information. As used in this Agreement, Seller
Confidential Information and Service Recipient Confidential Information are
defined as follows:

(a) “Seller Confidential Information” means information disclosed by Seller to
the Service Recipient under the terms and for purposes of this Agreement
(including information disclosed in the course of negotiation of this Agreement
and the terms of this Agreement), in each case that is not generally known to
the public, except for:

 

F-7



--------------------------------------------------------------------------------

EXHIBIT F

 

(i) information that is or becomes publicly available (other than through
disclosure by the Service Recipient), from and after the date of public
availability;

(ii) information disclosed to the Service Recipient by a third party not known
to be bound by any confidentiality agreement with Seller; provided, that
(A) under the circumstances of disclosure, the Service Recipient does not owe a
duty of non-disclosure to such third party, (B) to the knowledge of the Service
Recipient, the third party’s disclosure does not violate a duty of
non-disclosure owed to another Person, including Seller and (C) the disclosure
by the third party is not otherwise unlawful;

(iii) information developed by the Service Recipient independent of any
information of Seller; or

(iv) information rightfully in the possession of the Service Recipient and not
subject to any duty of confidentiality as of the Effective Date.

(b) “Service Recipient Confidential Information” means information disclosed by
the Service Recipient to Seller, its Affiliates or third party providers of the
Services under the terms and for purposes of this Agreement (including
information disclosed in the course of negotiation of this Agreement and the
terms of this Agreement) and information constituting assets of the business and
operations of the Service Recipient or that directly relates to the business and
operations of the Service Recipient or its customers (collectively, “Service
Recipient Business Information”), in each case, that is not generally known to
the public, except for:

(i) information that is or becomes publicly available (other than through
disclosure by Seller), from and after the date of public availability;

(ii) information disclosed to Seller by a third party not known to be bound by
any confidentiality agreement with the Service Recipient; provided, that
(A) under the circumstances of disclosure, Seller does not owe a duty of
non-disclosure to such third party, (B) to the knowledge of Seller, the third
party’s disclosure does not violate a duty of non-disclosure owed to another
Person, including any Service Recipient and (C) the disclosure by the third
party is not otherwise unlawful;

(iii) information developed by Seller independent of any information of the
Service Recipient;

(iv) information rightfully in the possession of Seller and not subject to any
duty of confidentiality as of the Effective Date.

(c) Each of Seller and the Service Recipient shall not, and shall cause its
respective Affiliates and each of its and its Affiliates’ directors, partners,
personnel, agents, accountants, counsel and other professional advisers
(“Representatives”) not to, disclose to any other person or use, except for
purposes of this Agreement (and only in accordance with applicable Laws), any
information that is Service Recipient Confidential Information or Seller
Confidential Information, respectively, provided, however, that each Party may
disclose Service Recipient Confidential Information or Seller Confidential
Information, as the case may be, (i) to its Representatives on a need-to-know
basis in connection with the performance of such Party’s obligations under this
Agreement, (ii) in any report, statement, testimony or other submission to any
Governmental Entity having jurisdiction over the disclosing Party to the extent
necessary to comply with applicable Laws, or (iii) in order to comply with any
applicable Laws applicable

 

F-8



--------------------------------------------------------------------------------

EXHIBIT F

 

to the disclosing Party, or in response to any summons, subpoena or other legal
process or formal or informal investigative demand issued to the disclosing
Party in the course of any litigation, investigation or administrative
proceeding.

(d) In the event that Seller, the Service Recipient, or any of their respective
Representatives, becomes legally compelled in any report, statement, testimony
or other submission to any Governmental Entity or by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar judicial
or administrative process to disclose any Service Recipient Confidential
Information or Seller Confidential Information, respectively, such disclosing
Party shall provide the other Party with prompt prior written notice of such
requirement, and, to the extent reasonably practicable, cooperate with the other
Party (at such other Party’s expense) to obtain a protective order or similar
remedy to cause Service Recipient Confidential Information or Seller
Confidential Information, as the case may be, not to be disclosed, including
interposing all available objections thereto, such as objections based on
settlement privilege. In the event that such protective order or other similar
remedy is not obtained, the disclosing Party shall furnish only that portion of
Service Recipient Confidential Information or Seller Confidential Information,
as the case may be, that is or has been legally compelled, and shall exercise
commercially reasonable efforts to obtain assurance that confidential treatment
will be accorded such disclosed Service Recipient Confidential Information or
Seller Confidential Information, as the case may be.

(e) Each Party shall, and shall cause its Representatives to, protect Service
Recipient Confidential Information or Seller Confidential Information, as the
case may be, by using the same degree of care, but no less than a reasonable
degree of care, to prevent the unauthorized disclosure of such as the Party uses
to protect its own confidential information of a like nature.

(f) Each Party shall cause its Representatives to agree to be bound by the same
restrictions on use and disclosure of Service Recipient Confidential Information
or Seller Confidential Information, as the case may be, as bind the Party in
advance of the disclosure of any such Service Recipient Confidential Information
or Seller Confidential Information to them.

(g) Seller and its Affiliates may take any steps reasonably necessary to protect
the confidentiality of Seller Confidential Information against breaches of this
Section 6.1 by the Service Recipient, provided that (i) Seller and its
Affiliates shall use commercially reasonable efforts not to adversely affect the
Services, and to minimize any such adverse effect that could occur, and (ii) if
such steps result in any interruption of Services received by the Service
Recipient, Seller shall resume the provision of the Services as soon as
reasonably practicable after such breach has been resolved and Seller has
received assurances from the Service Recipient in a form reasonably acceptable
to Seller that the Service Recipient is and will continue to be in compliance
with this Section 6.1. Any adverse impact or interruption to the Services that
occurs as a result of Seller or its Affiliates exercising their rights under
this Section 6.1(g) shall not be deemed a breach of this Agreement by Seller or
a failure by Seller or its Affiliates to provide the Services.

ARTICLE VII

INTELLECTUAL PROPERTY

Section 7.1. Ownership of Intellectual Property. Each Party acknowledges and
agrees that Seller and the Service Recipient shall each retain exclusive rights
to and ownership of their own Intellectual Property, and no other license or
other right, express or implied (except as provided in the last sentence of this
Section 7.1), is granted hereunder by either Party to its Intellectual Property.
As between Seller and the Service Recipient, Seller shall exclusively own all
right, title and interest throughout the world in and to all business processes
and other Intellectual Property rights created by it in connection with

 

F-9



--------------------------------------------------------------------------------

EXHIBIT F

 

the performance of the Services (excluding any Service Recipient Business
Information) (“Seller Intellectual Property”), and the Service Recipient hereby
assigns any and all right, title or interest it may have in any such
Intellectual Property to Seller. The Service Recipient shall execute any
documents and take any other actions reasonably requested by Seller to
effectuate the purposes of the preceding sentence. Seller hereby grants to the
Service Recipient a royalty-free, fully paid-up, non-exclusive license to use
the Seller Intellectual Property during the Term, solely to the extent necessary
for the Service Recipient to receive the benefit of the Services.

ARTICLE VIII

LIMITATION OF LIABILITY

Section 8.1. Limitation of Liability. In no event shall any Party hereto be
liable under or in connection with this Agreement for consequential, indirect,
treble or punitive Losses, Losses based on either the reduced current or future
profitability or earnings of the Company or Losses based on a multiple of such
profitability, earnings or other factor, or reduction therein (it being
understood that all Losses shall for purposes of Article IX be determined and
calculated on a direct, dollar-for-dollar basis), except in the case of
liabilities arising from third-party claims. The liability of either Party to
the other Party hereunder shall not exceed the aggregate amounts actually due
and payable hereunder from the Effective Date through the date the claim
accrued.

ARTICLE IX

INDEMNIFICATION

Section 9.1. Indemnification of the Service Recipient. Subject to the terms of
this Article IX, Seller agrees from and after the Effective Date to indemnify,
defend and hold harmless the Service Recipient from and against any and all
Losses arising out of, resulting from or relating to third party claims arising
out of a material breach by Seller of any provision of this Agreement.

Section 9.2. Indemnification of Seller. Subject to the terms of this Article IX,
the Service Recipient agrees from and after the Effective Date to indemnify,
defend and hold harmless Seller from and against any and all any and all Losses
arising out of, resulting from or relating to third party claims arising out of
(a) a material breach by Service Recipient of any provision of this Agreement,
or (b) any breach of an agreement between Seller and third Person in relation to
the Services caused by Service Recipient.

Section 9.3. Indemnification Procedures. In the event either Seller or the
Service Recipient shall have a claim for indemnity against the other Party, the
Parties shall follow the procedures set forth in Section 7.5 of the Purchase and
Sale Agreement.

ARTICLE X

TERM AND TERMINATION

Section 10.1. Term of Agreement. The term of this Agreement shall commence on
the Effective Date and shall terminate with respect to each Service as set forth
in Schedule A with respect to such Service. This Agreement shall remain in
effect so long as any Service remains in effect, and shall terminate upon the
termination of the final Service (such period, the “Term”), unless earlier
terminated as provided in this Article X.

 

F-10



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 10.2. Termination.

(a) Partial Termination. The Service Recipient may, on written notice to Seller,
terminate any Service. Any such terminated Service shall be deemed deleted from
Schedule A. Any termination notice delivered by the Service Recipient shall
identify the specific Service or Services to be terminated, and the effective
date of such termination. For any terminated Services which required the
software or other services of a third party (i) if Seller paid for such software
or services in advance, Seller may invoice the Service Recipient any portion of
such advance payments allocable on a reasonable basis to the Service Recipient,
and (ii) if, as a result of such termination, Seller terminates all or part of
its agreement with the third party, Seller may invoice the Service Recipient for
any applicable termination fees allocable on a reasonable basis to the Service
Recipient. Seller shall not enter into any new agreements with third parties for
software or services that include any termination fees that would be charged to
the Service Recipient without the Service Recipient’s prior written consent,
which consent shall not be unreasonably withheld.

(b) Automatic Termination. This Agreement shall automatically terminate upon
termination by the Service Recipient of all Services.

(c) Termination for Default. In the event: (i) Seller shall fail to pay for any
or all Services in accordance with the terms of this Agreement; (ii) of any
default by either Party, in any material respect, in the due performance or
observance by it of any of the other terms, covenants or agreements contained in
this Agreement; or (iii) either Party shall become or be adjudicated insolvent
and/or bankrupt, or a receiver or trustee shall be appointed for either Party or
its property or a petition for reorganization or arrangement under any
bankruptcy or insolvency Law shall be approved, or either Party shall file a
voluntary petition in bankruptcy or shall consent to the appointment of a
receiver or trustee (in each such case, the “Defaulting Party”); then the
non-Defaulting Party shall have the right, at its sole discretion, (A) in the
case of a default under clause (iii), to terminate immediately the applicable
Service(s) and/or this Agreement and its participation with the Defaulting Party
under this Agreement; and (B) in the case of a default under clause (i) or (ii),
to terminate the applicable Service(s) and/or this Agreement and its
participation with the Defaulting Party under this Agreement if the Defaulting
Party has failed to (x) cure the default within thirty (30) days after receiving
written notice of such default, or (y) take substantial steps towards and
diligently pursue the curing of the default.

Section 10.3. Effect of Termination. In the event that this Agreement or a
Service is terminated:

(a) The Service Recipient agrees and acknowledges that the obligation of Seller
to provide the terminated Services, or to cause the terminated Services to be
provided, hereunder shall immediately cease. Upon cessation of Seller’s
obligation to provide any Service, the Service Recipient shall stop using,
directly or indirectly, such Service.

(b) Upon request, each Party shall return to the other Party all tangible
personal property and books, records or files owned by such other Party and used
in connection with the provision of Services that are in its possession as of
the termination date.

(c) The following matters shall survive the termination of this Agreement:
(i) the rights and obligations of each Party under Section 4.4 and Articles IV,
VI, VII, VIII, IX, this Section 10.3, Article XI and Article XII and (ii) the
obligations under Article IV of the Service Recipient to pay the applicable fees
for Services furnished prior to the effective date of termination.

 

F-11



--------------------------------------------------------------------------------

EXHIBIT A

 

(d) Upon the termination of a Service, except to the extent required for Seller
to provide another Service under this Agreement, Seller shall, or shall cause
its Affiliates to, deliver and transfer to the Service Recipient all Service
Recipient Business Information in its possession (including all financial,
claims and statistical data and other information in their possession necessary
for the Service Recipient to prepare and make all required regulatory,
statistical and financial filings and to provide the Service for themselves)
(collectively, the “Terminated Service Information”). Upon termination of a
Service, in addition to the transfer and delivery requirements of the preceding
sentence, the Service Recipient may require Seller and its Affiliates to
promptly destroy copies of any of the Terminated Service Information in their
possession and to certify in writing to the Service Recipient that all such
Terminated Service Information has been destroyed; provided, however, that
Seller and its Affiliates may retain copies of the Terminated Service
Information to the extent required by applicable Laws.

ARTICLE XI

DISPUTE RESOLUTION

Section 11.1. Party Representatives. Each Party will appoint a representative (a
“Transition Representative”) responsible for coordinating and managing the
delivery and receipt of the Services, which Transition Representative will have
authority to act on such Party’s behalf with respect to matters relating to this
Agreement. The Transition Representatives will work in good faith to address any
issues involving the Parties’ relationship under this Agreement (including,
without limitation, any pricing and other Service related matters).

Section 11.2. Escalation Procedure. The Parties shall attempt to resolve any
dispute, controversy or claim arising out of, in connection with, or relating to
this Agreement, whether sounding in contract or tort and whether arising during
or after termination of this Agreement (each, a “Dispute”) in accordance with
the following procedures: Upon the written request of either Party, the chief
executive officer or the chief operating officer of the Service Recipient or a
designee of either such person (or if there is no chief executive officer or
chief operating officer of the Service Recipient at such time, the highest
ranking corporate officer) and a senior executive officer of Seller or that
person’s designee shall meet and attempt to resolve any Dispute between them. If
such Dispute is not resolved by discussions between such officers within ten
(10) days after a Party’s written request was made, then either Party may
commence a proceeding relating to such Dispute in accordance with Section 12.8.
No Party may commence a proceeding with respect to a Dispute unless and until
the foregoing procedure has been concluded with respect to the underlying
Dispute.

ARTICLE XII

MISCELLANEOUS

Section 12.1. Notices.

(a) All notices, requests, claims, demands and other communications under this
Agreement will be in writing (including a writing delivered by facsimile
transmission) and shall be deemed given (i) when delivered, if sent by
registered or certified mail (return receipt requested); (ii) when delivered, if
delivered personally or sent by facsimile (with proof of transmission); or
(iii) on the Business Day after deposit (with proof of deposit), if sent by
overnight mail or overnight courier; in each case, unless otherwise specified or
provided in this Agreement, to the Parties at the following addresses (or at
such other address or fax number for a Party as will be specified by like
notice):

 

F-12



--------------------------------------------------------------------------------

EXHIBIT F

 

As to Service Recipient:

QTS Investment Properties Piscataway, LLC

12851 Foster Street

Overland Park, Kansas 66213

Attention: Legal Department

Facsimile: (877) 772-5290

Email: timothy.kuester@qtsdatacenters.com

With a copy to Service Recipient’s Alternate Addressee:

Stinson Leonard Street LLP

1201 Walnut Street, Suite 2900

Kansas City, Missouri 64106

Attn: Victoria R. Westerhaus, Esq.

Facsimile: (816) 412-9363

Email: vicki.westerhaus@stinson.com

As to Seller:

DF Technical Services, LLC

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, NW

Suite 900

Washington, DC 20005

Attn: Richard A. Montfort, Jr., General Counsel

Facsimile: (866) 558-6370

Email: rmontfort@dft.com

With a copy to Seller’s Alternate Addressee:

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC 20004

Attn: Stuart Barr

Facsimile: (202) 637-5910

Email: stuart.barr@hoganlovells.com

(b) The inability to deliver any notice, demand or request because the Party to
whom it is properly addressed in accordance with this Section 12.1 refused
delivery thereof or no longer can be located at that address shall constitute
delivery thereof to such Party.

(c) Each Party shall have the right from time to time to designate by written
notice to the other Party hereto such other person or persons and such other
place or places as said Party may desire written notices to be delivered or sent
in accordance herewith.

(d) Notices and consents signed and given by an attorney for a Party shall be
effective and binding upon that Party.

Section 12.2. Amendment. No provision of this Agreement or of any documents or
instrument entered into, given or made pursuant to this Agreement may be
amended, changed, waived, discharged or terminated except by an instrument in
writing, signed by the Party against whom enforcement of the amendment, change,
waiver, discharge or termination is sought.

 

F-13



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 12.3. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the Parties in respect of the transactions contemplated by
this Agreement, and supersede all prior agreements, arrangements and
understandings relating to the subject matter hereof and thereof. No
representation, promise, inducement or statement of intention has been made by
Seller or Service Recipient which is not embodied in this Agreement, or in the
attached Exhibits or the written certificates, schedules or instruments of
assignment or conveyance delivered pursuant to this Agreement, and neither
Service Recipient nor Seller shall be bound by or liable for any alleged
representations, promise, inducement or statement of intention not therein so
set forth.

Section 12.4. No Waiver. No failure of any Party to exercise any power given
such Party hereunder or to insist upon strict compliance by the other Party with
its obligations hereunder shall constitute a waiver of any Party’s right to
demand strict compliance with the terms of this Agreement.

Section 12.5. Counterparts. This Agreement, any document or instrument entered
into, given or made pursuant to this Agreement or authorized hereby, and any
amendment or supplement thereto may be executed in two or more counterparts,
and, when so executed, will have the same force and effect as though all
signatures appeared on a single document. Any signature page of this Agreement
or of such an amendment, supplement, document or instrument may be detached from
any counterpart without impairing the legal effect of any signatures thereon,
and may be attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages. Any counterpart
transmitted via email in format in portable document format (.pdf) shall be
treated as originals for all purposes as to the parties so transmitting.

Section 12.6. Payments. Except as otherwise provided herein, payment of all
amounts required by the terms of this Agreement shall be made in the United
States and in immediately available funds of the United States of America which,
at the time of payment, is accepted for the payment of all public and private
obligations and debts.

Section 12.7. Successors and Assigns. This Agreement shall be binding upon and
insure to the benefit of the successors and permitted assigns of the respective
Parties hereto. No assignment of this Agreement, in whole or in part, shall be
made without the prior written consent of the non-assigning Party (and shall not
relieve the assigning party from liability hereunder) and any purposed
assignment of this Agreement in contravention of the foregoing shall be null and
void ab initio.

Section 12.8. Applicable Law; Venue.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to the conflict of
law rules and principles of that state. To the fullest extent permitted by law,
the Parties hereby unconditionally and irrevocably waive and release any claim
that the law of any other jurisdiction governs this Agreement and this Agreement
shall be governed and construed in accordance with the laws of the State of New
York.

(b) To the maximum extent permitted by applicable law, any legal suit, action or
proceeding against either of the Parties hereto arising out of or relating to
this Agreement shall be instituted in any federal or state court in New York,
and Service Recipient and Seller hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action or proceeding. Service
Recipient and Seller hereby agree to venue in such courts and hereby waive, to
the fullest extent permitted by law, any claim that any such action or
proceeding was brought in an inconvenient forum.

 

F-14



--------------------------------------------------------------------------------

EXHIBIT F

 

(c) Each of the Parties hereto irrevocably waives its right to a trial by jury
with respect to any action, proceeding or claim arising out of or relating to
this Agreement.

Section 12.9. Construction of Agreement. The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against either of the Parties hereto. Headings at the
beginning of sections of this Agreement are solely for the convenience of the
Parties and are not a part of this Agreement. When required by the context,
whenever the singular number is used in this Agreement, the same shall include
the plural, and the plural shall include the singular, the masculine gender
shall include the feminine and neuter genders, and vice versa. As used in this
Agreement, the term “Seller” shall include the respective permitted successors
and assigns of Seller, and the term “Service Recipient” shall include the
permitted successors and assigns of Service Recipient, if any. All times refer
to the time in Trenton, New Jersey.

Section 12.10. Severability. If any term or provision of this Agreement is
determined to be illegal, unconscionable or unenforceable, all of the other
terms, provisions and sections hereof will nevertheless remain effective and be
in force to the fullest extent permitted by law.

Section 12.11. Submission of Agreement. No agreement with respect to the
purchase and sale of the Property Assets shall exist, and this writing shall
have no binding force or effect, until this Agreement shall have been executed
and delivered by Service Recipient and by Seller.

Section 12.12. Further Assurances. Service Recipient and Seller agree to execute
such instruments and take such further actions either before or after the
Closing as may be reasonably necessary to carry out the provisions of this
Agreement provided that no material additional cost or liability shall be
created thereby.

Section 12.13. Public Announcements. The Parties shall consult with each other
before making any public announcement with respect to this Agreement and the
Transactions (collectively, the “Subject Matter”), and neither of the Parties
shall make any such public announcement prior to obtaining the other Party’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, that a Party may, without obtaining the other Party’s
consent, make a public announcement regarding the Subject Matter as may be
required by applicable Law, the regulations of the United States Securities and
Exchange Commission or the applicable rules of any stock exchange if it is not
reasonably practicable to consult with the other Party before making any public
announcement regarding the Subject Matter.

Section 12.14. Memorandum of Contract. The Parties hereto agree that this
Agreement shall not be recorded.

Section 12.15. No Third Party Beneficiary. It is specifically understood and
agreed that no person shall be a third party beneficiary under this Agreement,
and that none of the provisions of this Agreement shall be for the benefit of or
be enforceable by anyone other than the Parties hereto and their assignees, and
that only the Parties hereto and their permitted assignees shall have rights
hereunder.

Section 12.16. Binding Agreement. Subject to the foregoing limitations, this
Agreement shall extend to, and shall bind, the respective heirs, executors,
personal representatives, successors and assigns of Seller and Service
Recipient.

[Remainder of page intentionally left blank]

 

F-15



--------------------------------------------------------------------------------

EXHIBIT F

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

QTS Investment Properties Piscataway, LLC

By: QualityTech, L.P.,

a Delaware limited partnership,

its Managing member

By: QTS Realty Trust, Inc.,

a Maryland corporation,

its General Partner

By:     Name:   Chad L. Williams Title:   Chief Executive Officer

 

DF Technical Services, LLC By:     Name: Title:

 

F-16



--------------------------------------------------------------------------------

EXHIBIT F

 

Schedule A

 

Service

  

Notes

 

Fees

 

Maximum Term

(Measured from

Effective Date)

Data Center Infrastructure Management Systems (DCIM)   

Mango “Middleware”:

 

•  Administration account creation

 

•  Access to Seller Mango Platform

 

•  Mango Platform to remain

 

•  Maintain/Administration Support of Middleware Platform

 

No charge for access service.

Pass-through of break/fix charges.

  180 days   

Client Web Accessible Portal “Dashboard”:

 

•  Administration account creation limited to local facility

 

•  Access to Seller Dashboard Platform

 

•  Maintain/Administration Support of Client Dashboard

 

No charge for access service.

Pass-through of break/fix charges.

  180 days Security access system    Access to Seller security system for
monitoring access to facility.   No charge for access service. Pass through of
break/fix charges.   90 days Telephone service    Use of all POTS lines feeding
elevator, fire panel, emergency line, faxes, other critical functions, etc. or
until the POTS can be transferred over to QTS.   No charge for access service.
Pass through of break/fix charges.   180 days Zayo DIA Circuit, eMesh and VPN   
Needs to continue for 6 months or until service can be replaced or transferred
to QTS   No charge for access service. Pass through of break/fix charges.   6
months

 

F-17



--------------------------------------------------------------------------------

EXHIBIT F

 

Email Forwarding    Due to the support model, all distribution lists and direct
emails to contractor and employees must be forwarded from legacy address to a
QTS email address for that distribution list and/or employee   No charge for
access service. Pass through of break/fix charges.   180 days
Physical Security on Site    Continue Securitas on site physical security
services until transition to QTS Securitas agreement   No charge for access
service. Pass through of break/fix charges.   30 days

 

F-18



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ESTOPPEL CERTIFICATE

THIS TENANT’S ESTOPPEL CERTIFICATE (“Certificate”) is given this [            ]
day of [            ], 2016 by [            ], a [            ] (“Tenant”) in
favor of [[QTS INVESTMENT PROPERTIES PISCATAWAY, LLC, a Delaware limited
liability company], and its successors and assigns (“Beneficiary”).

RECITALS:

A. Pursuant to the terms and conditions of that certain Lease Agreement dated
[            ] by and between Whale Ventures LLC, a Delaware limited liabity
company (“Landlord”), and Tenant (as so amended, the “Lease”), Landlord leased
to Tenant certain real property located at 101 Possumtown Road, Piscataway, New
Jersey 08854 (“Premises”), which Premises are more particularly described in the
Lease.

B. Pursuant to the terms and conditions of the Lease, the Beneficiary, as a
prospective purchaser of the Landlord, has requested that the Tenant execute and
deliver this Certificate with respect to the Lease.

NOW, THEREFORE, in consideration of the above Recitals, the Tenant hereby makes
the following statements for the benefit of Landlord and Beneficiary:

1. The copy of the Lease attached to this Certificate and made a part hereof as
Exhibit A is a true, correct and complete copy of the Lease. The Lease is in
full force and effect as of the date hereof, and has not been modified, amended
or supplemented except as follows: _____________________________
___________________________________________________________, true, correct and
complete copies of which are attached as Exhibit A-1. All references in this
Certificate to the “Lease” shall mean and the Lease attached hereto as Exhibit
A, as amended by the amendments, modifications and supplements attached hereto
as Exhibit A-1.

2. The Lease sets forth the entire agreement between the Landlord and Tenant
relating to the leasing of the Premises, and there are no other agreements,
written or oral, relating to the leasing of the Premises.

3. The current term of the Lease commenced on _______________ and expires on
[            ], [and Tenant has [            ] ([__]) options to extend the term
of the Lease for [            ] ([__]) years each].

4. To the knowledge of Tenant, there exists no uncured or outstanding defaults
or events of default under the Lease by Landlord or Tenant, or events which,
with the passage of time, and the giving of notice, or both, would be a default
or event of default under the Lease.

5. No notice of termination has been given by Landlord or Tenant with respect to
the Lease.

6. Tenant has no right of first refusal or option to purchase the Premises.

7. Tenant has not assigned the Lease or sublet any portion of the Premises.

8. All payments due Landlord under the Lease through and including the date
hereof have been made, including the following:

a. monthly installment of Base Rent (as defined in the Lease) for the period of
[            ], 2016 to [            ], 2016 in the amount of $[            ];

b. Monthly operating expenses: $_________ paid through ___________, 2016;

c. Monthly real estate tax reimbursement: $            , paid through
__________, 2016; and

 

G-1



--------------------------------------------------------------------------------

EXHIBIT A

 

d. The following other payments under the Lease: ______________________.

The amount of the security deposit paid by the Tenant under the Lease is
$            .

9.Tenant is not entitled to receive any concessions (i.e., rental abatements),
improvement allowances, moving allowances or other monetary or non-monetary
concessions) from and after the date hereof except as follows:
_______________________________________________.

 

  10. Tenant’s interest in the Lease is not subject to any mortgages, liens or
other encumbrances.

11. There are no disputes between the Landlord and Tenant with respect to any
rent due under the Lease or with respect to any provision of the Lease.

12. Tenant represents and warrants that (a) Tenant is in occupancy of the
Premises pursuant to the Lease, and (b) it has no claim, counterclaim, offset,
or defense against Landlord under the Lease with respect to Tenant’s obligations
thereunder and is asserting no offsets or credits against either rent or
Landlord.

13. Any build-out or improvements to the leased premises required to be made by
the Landlord under the Lease have been completed and any construction allowances
payable by Landlord have been paid in full.

14. There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

15. The following is (are) guarantor(s) of Tenant’s obligations under the Lease:
________________________________, and the guaranty of the Lease by such
guarantor(s) will remain in full force and effect upon any purchase of Landlord
by Beneficiary.

16. Tenant understands and acknowledges that Landlord and Beneficiary are
relying upon the representations set forth in this Certificate, provided that
these representations are made as of the date hereof. Nothing herein shall be
deemed to modify or amend any of the terms and conditions of the Lease.

[SIGNATURE PAGE FOLLOWS]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G

 

IN WITNESS WHEREOF, the undersigned is duly authorized to execute this
Certificate on behalf of Tenant and has caused this Certificate to be duly
executed and delivered on the date first written above.

 

TENANT: [                ], a [                ] By:     Name: Title:

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

ASSET ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSET ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and
entered into as of June 6, 2016, by and between Whale Ventures LLC, a Delaware
limited liability company (“Transferor”), and Whale Interests, LLC a Delaware
limited liability company (“Transferee”).

RECITALS:

A. Transferor is a direct wholly-owned subsidiary of Transferee.

B. Transferor desires to assign, transfer, and convey, as the case may be, to
Transferee the Assigned Assets (as defined below), and Transferee wishes to
accept such assignment, transfer and conveyance of the Assigned Assets upon the
terms and subject to the conditions set forth in this Agreement.

C. This Agreement is being executed and delivered in connection with the
consummation of the Closing (as defined therein) pursuant to the Purchase and
Sale Agreement, dated as of June 6, 2016 (the “Purchase and Sale Agreement”), by
and among Transferee, DF Technical Services, LLC, DuPont Fabros Technology,
Inc., QTS Investment Properties Piscataway, LLC and Quality Technology Services
Piscataway II, LLC.

D. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Assignment. Effective as of the date hereof, Transferor does hereby assign,
transfer, convey and deliver to Transferee all of Transferor’s right, title and
interest in and to (i) all rights with respect to any refund of taxes to
Transferor applicable to any period prior to the Closing Date, (ii) all bank
accounts of Transferor and (iii) any and all rights of Transferor in and to
damages, claims, rent, additional rent, expenses, demands, causes of action,
obligations and liabilities, at law or in equity, against Net Data Centers, Inc.
(formerly Net2EZ), including, without limitation, all rights of Transferor in,
to and under Proof of Claim No. 16 originally filed on June 10, 2015, and
amended by amended Proof of Claim No. 16 filed on October 30, 2015, in the
Chapter 11 bankruptcy case of Net Data Centers, Inc. (formerly Net2EZ) pending
in the United States Bankruptcy Court for the Central District of California,
Los Angeles Division (In re: Net Data Centers, Inc., Debtor, Case
No. 2:15-bk-12690-BB) (collectively, the “Assigned Assets”), free and clear of
all Liens, and Transferee accepts from Transferor all right, title and interest
in and to the Assigned Assets.

2. Acceptance and Assumption. Transferee hereby accepts the assignment of
Transferor’s right, title, interest in and to the Assigned Assets and expressly
assumes (i) the obligations of Transferor with respect to the Assigned Assets
accruing from and after the date hereof and (ii) the obligations of Transferor
with respect to that certain litigation captioned as Net Data Centers, Inc. v.
DuPont Fabros Technology, L.P., et al., Adv. Proc. No. 2:15-ap-01647-BB, United
States Bankruptcy Court, Central District of California, Los Angeles Division.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H

 

3. Subsequent Documents. From time to time following the date hereof, each of
the parties hereto agrees to execute and deliver and cause their respective
affiliates to execute and deliver to the other party such additional documents
and instruments and to perform such additional acts as such parties or their
respective affiliates may determine to be necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement.

4. Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the Laws of the State of New York, regardless of the Laws
that might otherwise govern under applicable conflicts of law principles
thereof.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same instrument.

6. Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

7. Entire Agreement; No Amendment. This Agreement constitutes the entire
agreement between the parties and their Affiliates with respect to the subject
matter hereof and this Agreement supersedes all prior agreements, understandings
and negotiations, both written and oral, between the parties or their Affiliates
with respect to the subject matter hereof. Nothing in this Agreement shall be
construed to amend or modify the Purchase and Sale Agreement, any documents
entered into in connection therewith or any of their respective terms in any
manner and, notwithstanding the execution and delivery of this Agreement, the
Purchase and Sale Agreement shall remain in full force and effect in accordance
with its terms.

8. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

[SIGNATURE PAGE FOLLOWS]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H

 

IN WITNESS WHEREOF, the parties have caused this Asset Assignment and Assumption
Agreement to be duly executed and delivered as of the date first written above.

 

TRANSFEROR: WHALE VENTURES LLC, a Delaware limited liability company   By: Whale
Interests LLC, a Delaware limited liability company, its managing member   By:
Whale Holdings LLC, a Delaware limited liability company, its managing member  
By: DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:       Name:   Title:

 

TRANSFEREE: WHALE INTERESTS LLC, a Delaware limited liability company   By:
Whale Holdings LLC, a Delaware limited liability company, its managing member  
By: DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:       Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

ILLUSTRATIVE CALCULATION OF ADJUSTMENT ITEMS

(See attached)

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

TITLE POLICY

(See attached)

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

RENT ROLL

(See attached)

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

TITLE AFFIDAVIT

OWNER IN POSSESSION AFFIDAVIT

State of _____________

                          ss:

County of __________

The undersigned, being duly sworn does depose and say:

 

1. I am the ___________________________________ of DuPont Fabros Technology,
Inc., a Maryland corporation, the general partner of DuPont Fabros Technology,
L.P., a Maryland limited partnership, the managing member of Whale Holdings LLC,
a Delaware limited liability company, the managing member of Whale Interests
LLC, a Delaware limited liability company, the sole member of Whale Ventures
LLC, a Delaware limited liability company.

 

2. I am authorized to make these representations and have made all necessary
inquiries to support the statements herein.

 

3. Whale Ventures LLC, a Delaware limited liability company is the grantee of
premises in the Township of Piscataway , Middlesex County, New Jersey, as
described in a deed dated June 28, 2007, from Smithkline Beecham Corporation, a
Pennsylvania corporation d/b/a Glasco Smithkline, successor by merger to
Beecham, Inc., a New Jersey Corporation. Said deed is recorded in deed book
5838, Page 44.

 

4. Whale Ventures LLC, a Delaware limited liability company has applied to
Chicago Title Insurance Company (“CTIC”) for title insurance for the premises
described deed book 5838, Page 44 (“The Premises”).

 

5. CTIC has requested, as a condition precedent to the issuance of a title
policy, that an Owner in Possession Affidavit be executed and delivered.

 

6. Knowing that Chicago will rely upon the statements herein, I represent as
follows:

 

  A. To the best of my knowledge, since the date of the deed from Smithkline
Beecham Corporation, a Pennsylvania corporation d/b/a Glasco Smithkline,
successor by merger to Beecham, Inc., a New Jersey Corporation to Whale Ventures
LLC, a Delaware limited liability I have not received any notice of any claim to
title or possession of all or any portion of the premises to be insured.

 

  B. To the best of my knowledge, no litigation is pending or has been
threatened with respect to the title or possession of the premises to be
insured.

 

  C. To the best of my knowledge, no grant, permit or license has been denied or
refused by any governmental agency.

 

  D. To the best of my knowledge, the premises is not under contract of sale.

 

  E. To the best of my knowledge, there are no mortgages, leases, liens or other
interests affecting the subject property which are not disclosed in the title
commitment issued by Chicago Title Insurance Company under number 2016-00150
dated February 26, 2016, except the leases identified on Schedule A, attached
hereto and the rent roll attached hereto as Schedule B.

 

L-1



--------------------------------------------------------------------------------

EXHIBIT L

 

  F. To the best of my knowledge, there are no subsurface conditions and/or
encroachments not disclosed by an instrument of record on the Premises.

 

  G. To the best of my knowledge, electric rents and/or charges, water rents
and/or charges, sewer rents and/or charges, sewer hook-up charges, fire service,
gas charges and other municipal charges that would constitute a lien and be
currently due and payable have been duly paid.

[Remainder of this page left intentionally blank]

 

L-2



--------------------------------------------------------------------------------

EXHIBIT L

 

By: WHALE VENTURES LLC, a Delaware limited liability company   By: Whale
Interests LLC, a Delaware limited liability company, its sole member   By: Whale
Holdings LLC, a Delaware limited liability company, its managing member   By:
DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By: DuPont Fabros Technology, Inc., a Maryland corporation, its general
partner   By:       Name:   Title:

STATE OF                                                  )

                                                                      ) SS:

COUNTY OF                                              )

I HEREBY CERTIFY, that on this ___ day of June, 2016 before me, the undersigned,
a Notary Public of the State aforesaid, duly qualified and commissioned as such,
personally appeared ________________________, known to me (or satisfactorily
proven) to be the duly authorized __________________ of DuPont Fabros
Technology, Inc., a Maryland corporation, the general partner of DuPont Fabros
Technology, L.P., a Maryland limited partnership, the managing member of Whale
Holdings LLC, a Delaware limited liability company, the managing member of Whale
Interests LLC, a Delaware limited liability company, the sole member of Whale
Ventures LLC, a Delaware limited liability company, whose name is subscribed to
the within instrument and who acknowledged that she/he executed the foregoing
Affidavit as the duly authorized ___________________ of DuPont Fabros
Technology, L.P., a Maryland limited partnership, the managing member of Whale
Holdings LLC, a Delaware limited liability company, the managing member of Whale
Interests LLC, a Delaware limited liability company, the sole member of Whale
Ventures LLC, a Delaware limited liability company, for the purposes therein
contained.

IN WITNESS WHEREOF, I hereunto set my hand and official seal on the day and year
first above mentioned.

 

[Notarial Seal]    

 

Notary Public

My Commission Expires:

   

 

 

 

  Notary

 

L-3



--------------------------------------------------------------------------------

EXHIBIT L

 

Schedule A

That certain Lease Agreement dated as of September 2, 2011, by and between Whale
Ventures LLC, as Landlord, and DF Technical Services LLC, as Tenant.

 

L-4



--------------------------------------------------------------------------------

EXHIBIT L

 

Schedule B

Rent Roll

[See Attached]

 

L-5



--------------------------------------------------------------------------------

EXHIBIT M

SREC CHANGE FORM

(See attached)

 

M-1



--------------------------------------------------------------------------------

SCHEDULE A-1

KNOWLEDGE OF THE SELLER PARTIES

Christopher P. Eldredge

Jeffrey H. Foster

Richard A. Montfort, Jr.

Scott A. Davis

Maria Kenny

Dave Hardy

Arsenio Topacio

Carry Manoppo

Joe Soliman

 

A-1-1



--------------------------------------------------------------------------------

SCHEDULE A-2

PURCHASER’S KNOWLEDGE

Shirley Goza

William (Bill) Schafer

Timothy Kuester

Mike Huebner

Jeff Berson

 

A-2-1